Exhibit 10.1

Dated 26th May 2006

(1) TALISMAN ENERGY (UK) LIMITED

(2) TALISMAN ENERGY ALPHA LIMITED

(3) TALISMAN NORTH SEA LIMITED

(4) TALISMAN OIL TRADING LIMITED

(5) TALISMAN EXPRO LIMITED

HIVE-IN AGREEMENT

in respect of interests in United Kingdom Continental Shelf Petroleum Production
Licence Nos.
P.218, P.588, P.140, P.226, P.339 and P.213

CMS Cameron McKenna LLP

Mitre House
North Silver Street
Aberdeen AB10 1RJ

T +44(0)1224 622002

F +44(0)1224 622066

Ref: SMLR/0Z6417.00139

1

Table of Contents



1.   Definitions and interpretation  



2.   Sale and Purchase of the Interests  



3.   Consideration  



4.   Interim Period  



5.   Completion  



6.   Post Completion  



7.   Indemnities  



8.   Warranties  



9.   Confidentiality and Announcements  



10.   Notices  



11.   Costs and Expenses  



12.   Taxation  



13.   [Not Used]  



14.   Further Assurance  



15.   Variation  



16.   Severance  



17.   Assignment  



18.   General  



19.   Rights of Third Parties  



20.   Governing law  



    Schedule 1 Interests – Part 1  



    Schedule 1 Interests – Part 2  



    Schedule 2 Allocation of Final Consideration  



    Schedule 3 Working Capital  



    Schedule 4 Interim and Final Completion Statement Formats  



    Schedule 5 Seller’s Warranties  



    Schedule 6 Purchaser’s Warranties  

2

THIS AGREEMENT is made the 26th day of May 2006

BETWEEN



(1)   TALISMAN ENERGY (UK) LIMITED, a company incorporated in England and Wales
(registered number 00825828) whose registered office is at 20-22 Bedford Row,
London WC1R 4JS (“TEUK”);



(2)   TALISMAN ENERGY ALPHA LIMITED, a company incorporated in England and Wales
(registered number 04796268) whose registered office is at 20-22 Bedford Row,
London WC1R 4JS (“TEAL”);



(3)   TALISMAN NORTH SEA LIMITED, a company incorporated in England and Wales
(registered number 01061863) whose registered office is at 20-22 Bedford Row,
London WC1R 4JS (“TNSL”);



(4)   TALISMAN OIL TRADING LIMITED, a company incorporated in England and Wales
(registered number 02307374) whose registered office is at 20-22 Bedford Row,
London WC1R 4JS (“TOTL”);

(each a “Seller” and together the “Sellers”); and



(5)   TALISMAN EXPRO LIMITED, a company incorporated in England and Wales
(registered number 3518803) whose registered office is at 20-22 Bedford Row,
London WC1R 4JS (the “Purchaser”).

WHEREAS the Sellers wish to sell and the Purchaser wishes to buy the Interests
on the terms and conditions set out herein.

NOW THEREFORE IT IS HEREBY AGREED as follows:



1.   Definitions and interpretation

Definitions



1.1   In this Agreement the following expressions shall, except where the
context otherwise requires, have the following respective meanings:

“Accruals Basis” means that basis of accounting under which costs and benefits
are regarded as applicable to the period in which the liability for the cost is
incurred or the right to the benefit arises regardless of when invoiced, paid or
received;

“Adjustment” means any or all (as the context may require) of the Working
Capital Adjustment, the Cash Calls Adjustment, the NPR Adjustment, the Petroleum
Sales Adjustment and the Interim Period Adjustment together with such amounts
(if any) equivalent to interest payable in accordance with Clause 3.16;

“Adjustment Clauses” has the meaning given in Clause 3.5.1;

“AFE” means an authorisation for expenditure pursuant to an agreement relating
to the Interests;

“Affiliate” means in relation to a Party, any company or legal entity that
controls or is controlled by, or which is controlled by an entity which
controls, such Party, where “control” means the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting rights in a company
or other legal entity, the right to appoint the majority of the board of
directors (or equivalent body) of a company or legal entity or the contractual
right to exercise a controlling influence over a company or other legal entity;

“Agreed Rate” means one (1) percentage point above LIBOR;

“Agreement” means this agreement including the recital and the Schedules
attached hereto;

“Assignment Documents” means the assignment and novation agreements in respect
of the Interests Documents, which shall (to the extent appropriate) be executed
as execution deeds in accordance with the Master Deed issued by UKOOA and dated
28 April 2003 together with any other documents the Sellers (acting reasonably)
consider necessary to effect the assignment and transfer of the Interests to the
Purchaser and to release the Sellers and their respective Affiliates from
contractual liability to the Relevant Third Parties and any other third parties
with respect to the Interests;

“Backstop Date” has the meaning given in Clause 2.4;

“Benefits” means income, receipts, rebates, credits and other benefits of
whatsoever nature and howsoever arising;

“Block” means a licence block on the United Kingdom Continental Shelf;

“Business Day” means a day (other than a Saturday, a Sunday or a legal bank or
public holiday) on which clearing banks are or, as the context may require, were
generally open for business in England;

“Cash Calls Adjustment” has the meaning given in Clause 3.7;

“Chargeable Period” means a period of six months ending at the end of June or
December as applicable;

“Claim Threshold” has the meaning given in Clause 8.7.2;

“Completion” means the completion of the sale and purchase of the Interests in
accordance with the provisions of this Agreement;

“Completion Date” means the date on which Completion takes place;

“Conditions Precedent” means the conditions precedent to Completion set out in
Clause 2.2;

“Confidential Information” has the meaning given in Clause 9.1;

“Consideration” has the meaning given in Clause 3.1;

“CT” or “Corporation Tax” means corporation tax as charged under the Income and
Corporation Taxes Act 1988 (as amended) including, unless otherwise expressly
stated, the supplementary charge in respect of ring fence trades under section
501A Income and Corporation Taxes Act 1988;

“Data” means all data in the possession of the Sellers relating directly to the
Interests and forming part of the property jointly owned by the Sellers and the
other parties to the JOAs including petroleum engineering, reservoir
engineering, drilling, geological, geophysical and all other kinds of technical
data and reports, samples, well-logs and analyses in whatever form the same are
maintained, but excluding internal memoranda, reports, interpretations and
documents created for the relevant Seller’s (or its Affiliates’) own use and
Traded Data;

“Decommissioning Liabilities” means any Obligations incurred in relation to
abandonment and/or decommissioning and/or removing and making safe all property
(whether or not in existence as at the date of this Agreement) related to the
Interests (including platforms, pipelines, plant, machinery, wells, facilities
and all other offshore and onshore installations and structures and drill
cuttings) whether such Obligations are incurred under or pursuant to any of the
Interests Documents or under statutory, common law or other obligation (whether
or not in existence as at the date of this Agreement) and including any residual
liability for anticipated and/or necessary continuing insurance, maintenance and
monitoring costs;

“Default Rate” means three (3) percentage points above LIBOR;

“Disclosure Letter” means the letter of even date herewith delivered to the
Purchaser by the Sellers which sets out certain disclosures against the
Warranties;

“Dollars” or “$” means the lawful currency for the time being of the United
States of America;

“Economic Date” means 00:01 hours (London time) on 1 January 2006;

“Encumbrances” means all liens, charges (fixed or floating), security interests,
pledges, options, net profit interests, rights of pre-emption, mortgages and
other third party rights;

“Environment” means all or any of the following, alone or in combination: the
air (including the air within buildings and the air within any other natural or
man-made structures above or below ground or above or below water), water
(including seawater inside or outside any territorial limits, freshwater and
water under or within land or in pipes or sewerage systems), soil and land
(including the seabed and land under water) and any ecological systems and
living organisms supported by those media including man;

“Environmental Law” means all United Kingdom and European Union acts and laws,
international treaties, national, federal, provincial, state or local statutes,
the common law, and any codes of law (having legal effect), in any relevant
jurisdiction concerning:



  (a)   harm or damage to or protection of the Environment and/or the provision
of remedies in respect of or compensation for harm or damage to the Environment;
and/or



  (b)   emissions, discharges, releases or escapes into or the presence in the
Environment of Hazardous Substances or the production, processing, management,
treatment, storage, transport, handling or disposal of Hazardous Substances or
the disposal or abandonment of any fixed or floating offshore installation;
and/or

(c) worker or public health and safety,

and any bylaws, regulations or subordinate legislation, judgements, decisions,
notices, orders, circulars, technical instructions, licences or permits and
codes of practice from time to time issued or made thereunder;

“Environmental Liabilities” means any Obligations in respect of the Interests
under any Environmental Law or in relation to cleaning up, decontamination of,
removing and disposing of debris or any property (including platforms,
pipelines, plant, machinery, wells, facilities and all other offshore and
onshore installations and structures and drill cuttings) from and for
reinstating any area of land, foreshore or seabed, wherever situated, whether
such Obligations are incurred under or pursuant to any of the Interests
Documents or under any Environmental Law or other obligation and including any
residual liability for anticipated and/or necessary continuing insurance,
maintenance and monitoring costs;

“Field” means an oil field referred to at Part A, Part B, Part D, Part G, Part I
and Part J of Part 1 of Schedule 1;

“Field Facilities” means the hydrocarbon production, processing and
transportation facilities and the interconnecting pipelines used in relation to
a Field and wholly owned by the Field Group;

“Field Group” means the parties to a JOA;

“Final Completion Statement” has the meaning given in Clause 3.13;

“Final Consideration” has the meaning given in Clause 3.4;

“Government” means the government of the United Kingdom;

“Hazardous Substances” means any wastes, pollutants, contaminants and any other
natural or artificial substances (whether in the form of a solid, liquid, gas or
vapour, and whether alone or in combination) which are capable of causing harm
or damage to the Environment;

“HMRC” means Her Majesty’s Revenue and Customs;

“Indemnified Party” has the meaning given in Clause 7.9.1;

“Indemnifying Party” has the meaning given in Clause 7.9.1;

“Interests” means



  (a)   the relevant Seller’s undivided legal and beneficial interest in each
Licence;



  (b)   the relevant Seller’s entire interest in and under the JOA in relation
to each Licence;



  (c)   the relevant Seller’s entire interest in the Field Facilities; and



  (d)   the relevant Seller’s entire interest in the Data

together in each case with all rights and obligations attaching thereto and
including but not limited to (i) the right to take and receive a consequent
share of all Petroleum produced under the Licences on and after the Economic
Date and (subject to Clauses 3.9 and 12) to receive the gross proceeds from the
sale or other disposition thereof; (ii) a consequent share of the relevant
Seller’s right, title and interest in and to jointly-owned funds, jointly owned
property and all other assets which are or may be owned pursuant to or under any
of the Interests Documents; and (iii) all rights, liabilities and obligations
associated with such interest under the Interests Documents;

“Interests Documents” means those documents listed as such in Schedule 1 which
relate to each part of the Interests or, where the context so requires, any one
or more of such documents;

“Interim Completion Statement” has the meaning given in Clause 3.11;

“Interim Period” means the period from and including the Economic Date up to and
including the Completion Date;

“Interim Period Adjustment” has the meaning given in Clause 3.10;

IVRRH Assets” has the meaning given in Clause 2.5;

“IVRRH JOA” means the JOA in respect of the Ivanhoe, Rob Roy and Hamish Fields
as set out in Parts A and B of Schedule 1, Part 1;

“IVRRH Licences” means Licences P.218 and P.588, as set out in Parts A and B of
Schedule 1, Part 1;

“JOA” means the joint operating agreement currently in force in respect of
operations pursuant to a Licence and identified as such in Schedule 1, Part 1;

“LIBOR” means the one month London inter-bank offered rate for Dollars as
published electronically on Reuters as the official quotation at closing (last
trade) London time on the relevant day of the relevant period in respect of
which interest (or an amount equivalent thereto) is to be calculated, or the
next day thereafter for which a rate is so published;

“Licence” means each or any of the licences of which details are set out in
Part 1 of Schedule 1;

“Licence Operator” means the entity appointed operator pursuant to a JOA and in
the case of each Licence the current Licence Operator is identified in the
relevant Part of Part 1 of Schedule 1;

“Natural Gas” means any hydrocarbons or mixture of hydrocarbons and other gases
transported in a gaseous state;

“Notification Date” means the date on which the last of the Conditions Precedent
has been fulfilled or waived;

“Notional CT” means an amount calculated in accordance with the principles of
corporation tax as defined in Income and Corporation Taxes Act 1988 (“ICTA88”)
including supplementary charge in accordance with sections 501A to 501B ICTA88
arising in respect of profits from ring fence trades in accordance with section
502 ICTA88. Provided that any changes in the statutory rate of corporation tax
and/or supplementary charge applicable after the Economic Date shall require the
basic rate of 30% and/or the percentage in section 501A ICTA 1988 to be amended
for the purposes of this Agreement to reflect the amended rate(s);

“NPR Adjustment” (being the Adjustment in respect of non-Petroleum receipts) has
the meaning given in Clause 3.8;

“Obligations” means costs, charges, expenses, liabilities and obligations of
whatsoever nature and howsoever arising;

“Operator” means a Licence Operator;

“Person” means any person, company, consortium, association, entity, Government,
Government Entity, or any agency or subdivision of the Government;

“Party” or “Parties” means a party or parties to this Agreement;

“Petroleum” shall have the meaning given in the Licences;

“Petroleum Sales Adjustment” has the meaning given in Clause 3.9;

“Pounds Sterling” or “£” means the lawful currency for the time being of the
United Kingdom;

“PRT” or “Petroleum Revenue Tax” means petroleum revenue tax charged under the
Oil Taxation Act 1975;

“Relevant Claim” means:



  (a)   any claim by the Purchaser against the Sellers for breach of the
Warranties; and/or



  (b)   any other claim whether by law, in contract, tort, delict or otherwise
against the Sellers arising out of any of the other provisions of this Agreement
or matters the subject hereof;

“Relevant Third Parties” means the parties (other than the relevant Seller(s)
and the Purchaser) to any or all of the Interests Documents;

“Representations” has the meaning given in Clause 8.5;

“Securities and Exchange Commission” means the Securities and Exchange
Commission of the United States of America;

“Secretary” means the Secretary of State for Trade and Industry of Her Majesty’s
Government of the United Kingdom and any successor in relevant function in
relation to the Licences;

“Taxation” means all forms of taxation, duties, levies, imposts, charges and
withholdings, direct or indirect, created or imposed as a form of taxation by
any taxing, fiscal or other appropriate authority of the United Kingdom or any
other relevant jurisdiction and (without prejudice to the generality of the
foregoing) includes:



  (a)   corporation tax, the supplementary charge, capital gains tax, PRT,
royalty, inheritance tax, value added tax, customs and other import or export
duties, excise duties, stamp duty land tax, social security or withholdings
similar to or supplementing or replacing the foregoing or any of them; and



  (b)   all penalties, charges, interest, fines, costs and expenses, loss of
relief, allowance or credit relating to any form of, or claim for, taxation or
other imposition referred to in paragraph (a);

“Tax Authority” means any revenue, customs or fiscal, governmental, state,
community, municipal or regional authority or Person competent to impose,
administer or collect any Taxation;

“Third Party” has the meaning given in Clause 7.9.1;

“Third Party Claim” has the meaning given in Clause 7.9.1;

“Traded Data” means, with respect to a Block comprised within the Interests,
data which relates to an area outside such Block and which has been acquired by
trade, purchase or otherwise by and on behalf of a Seller (either alone or in
conjunction with third parties) from a third party or parties, and/or data which
relates to such a Block and has been acquired as aforesaid which in both cases
cannot be provided to the Purchaser because such transfer is prohibited by the
agreement under which it was acquired;

“Transfer Period” means the Chargeable Period during which Completion takes
place;

“UKOOA” means the UK Offshore Operators Association;

“VAT” or “Value Added Tax” means value added tax as charged under the Value
Added Tax Act 1994;

“Warranties” means the warranties given by the Sellers to the Purchaser set out
in Schedule 5; and

“Working Capital Adjustment” has the meaning given in Clause 3.6.

Interpretation



1.2   All references to Clauses and Schedules (and Parts thereof) are, unless
otherwise expressly stated, references to clauses of and schedules (and parts
thereof) to this Agreement.



1.3   The headings in this Agreement are inserted for convenience only and shall
be ignored in construing this Agreement.



1.4   Unless the context otherwise requires in this Agreement the singular shall
include the plural and vice versa.



1.5   References in this Agreement to any statute, statutory provision or other
legislation include a reference to that statute, statutory provision or
legislation as amended, extended, re-enacted, consolidated or replaced from time
to time (whether before or after the date of this Agreement) and include any
order, regulation, instrument or other subordinate legislation made under the
relevant statute, statutory provision or legislation.



1.6   Unless the context otherwise requires references to persons shall include
natural persons, bodies corporate, unincorporated associations and partnerships
and shall include such person’s successors and permitted assigns.



1.7   Unless the context otherwise requires, references to documents and
agreements shall be construed as references to those documents or agreements as
may have been amended, supplemented and/or novated from time to time.



1.8   Any reference to “writing” or “written” includes faxes and any legible
reproduction of words delivered in permanent and tangible form (but does not
include e-mail).



1.9   References in this Agreement to the words “include”, “including” and
“other” shall be construed without limitation.



1.10   Reference to any document as being “in the agreed form” shall mean that
it is in the form agreed between the Sellers and the Purchaser and signed for
the purposes of identification by or on behalf of the Sellers and the Purchaser
before the execution of this Agreement.



1.11   The obligations of the Sellers under this Agreement shall be joint and
several.



2.   Sale and Purchase of the Interests



2.1   Subject to the terms of this Agreement, each Seller hereby agrees to
transfer to the Purchaser and the Purchaser hereby agrees to acquire from the
Sellers the Interests with full title guarantee and free from all Encumbrances
(subject to the terms of the Interest Documents).



2.2   The obligations of the Parties to complete the sale and purchase of the
Interests under this Agreement are conditional on fulfilment or waiver, in
accordance with the terms of this Agreement, of the following conditions
(“Conditions Precedent”):



  2.2.1   all necessary written consents, approvals or waivers, as the case may
be, by the Relevant Third Parties in relation to the transfer by the Sellers to
the Purchaser of the Interests being obtained (including the waiver,
non-exercise or expiry of any pre-emption rights), in form and substance
reasonably acceptable to the Sellers and the Purchaser, and the execution of the
Assignment Documents by such Relevant Third Parties (other than the Secretary);
and



  2.2.2   the Secretary’s consent to the assignment of the Licences being
obtained; in form and substance reasonably acceptable to the Sellers and the
Purchaser.



2.3   The Purchaser shall provide and/or procure the provision of such parent
company guarantee and/or alternative security as may be required by:



  2.3.1   the Secretary, in order to obtain fulfilment of the Conditions
Precedent; and



  2.3.2   the parties (or any of them) to any Interests Document(s) in order to
obtain the release of the Sellers from their obligations thereunder.

Each Party shall, and shall procure that each of its Affiliates shall, use
reasonable endeavours to procure the satisfaction of the Conditions Precedent
including the execution of all such other documents, acts and things as may be
reasonably required in order to satisfy the Conditions Precedent.



2.4   Without prejudice to the provisions of Clause 2.6, the Parties shall each
use all reasonable endeavours to obtain fulfilment of the Conditions Precedent
as soon as practicable and in any event by 30 November 2006 (or such later date
as the Sellers may agree in writing) (the “Backstop Date”).



2.5   In the event that either (i) any of the Conditions Precedent set out in
Clause 2.2 have not been fulfilled or waived or (ii) a Relevant Third Party is
entitled to require a reassignment to the Seller in the event that the Purchaser
ceases to be an affiliate of the Seller and has not waived or has been deemed
not to have waived such rights in each case by 15 November 2006 (or such later
date as the Parties may agree) in respect of the IVRRH JOA, then the IVRRH
Licences and the IVRRH JOA and its related agreements, Field Facilities and Data
(“IVRRH Assets”) shall cease to be part of the Interests for the purpose of this
Agreement and this Agreement shall be deemed amended accordingly. In such event,
the Parties shall be freed and discharged from all liability with respect
thereto under this Agreement (save in respect of any breach of Clause 2.3) and
all right title and interest thereto shall remain with the relevant Seller. On
the IVRRH Assets ceasing to form part of the Interests under this Clause 2.5,
the Consideration shall be reduced by the amount allocated to the IVRRH Assets
and associated Plant and Machinery Allowance in Schedule 2 and the amount of
Working Capital Adjustment shall be determined without reference to the IVRRH
Assets.



2.6   If the Conditions Precedent are not satisfied or waived on or before the
Backstop Date except as provided in Clause 2.5 then, subject to Clause 9.3, this
Agreement shall automatically terminate without liability to either the Sellers
or the Purchaser in respect of any such termination, save in respect of any
prior breach of this Agreement.



2.7   Each Party shall promptly provide to the other Parties all such
information and documentation concerning that Party as may be necessary to
enable the other Parties to prepare and submit all necessary filings required by
the Government in connection with the transaction contemplated by this Agreement
and otherwise to satisfy the Conditions Precedent.



2.8   Waiver of any of the Conditions Precedent set out in Clause 2.2 shall
require the mutual written consent of the Sellers and the Purchaser.



2.9   Subject to Clause 2.5, neither the Purchaser nor the Sellers shall be
obliged to complete the purchase of any of the assets comprising the Interests
unless the sale of all of the assets comprising the Interests are completed
simultaneously.



3.   Consideration



3.1   The consideration for the transfer of the Interests shall be the payment
by the Purchaser to the Sellers of the sum of one hundred and thirty five
million Dollars ($ 135,000,000) (the “Consideration”) as adjusted pursuant to
this Agreement.



3.2   [Not Used]



3.3   Subject to Clause 12, the Final Consideration shall be allocated as set
out in Schedule 2. The Sellers and the Purchaser agree that the said allocation
is a just and reasonable apportionment of the Final Consideration.



3.4   The consideration payable by the Purchaser to the Sellers for the transfer
of the Interests (the “Final Consideration”) shall be determined as follows:

Final Consideration = (A + B) plus/minus (as the case may be) (C + D) plus (E +
F) minus (G + H) minus (I + J) plus (K + L)

A means the Consideration;

B means the interest calculated on A pursuant to Clause 3.16.1;

C means the Working Capital Adjustment;

D means the interest calculated on C pursuant to Clause 3.16.2(a);

E means the Cash Call Adjustment;

F means interest on each cash call comprised in E calculated pursuant to Clause
3.16.2(b);

G means the NPR Adjustment;

H means interest on each receipt comprised in G calculated pursuant to Clause
3.16.2(c);

I means the Petroleum Sales Adjustment;

J means interest on each receipt comprised in I calculated pursuant to Clause
3.16.2(d);

K means the Interim Period Adjustment;

L means interest on each item of expenditure comprised in K calculated pursuant
to Clause 3.16.2(e);



    3.5



  3.5.1   Where any sums are taken into account in an Adjustment or are payable
by the Purchaser to the Sellers or by the Sellers to the Purchaser pursuant to
Clause 3, Clause 7.3 or Clause 12 (together the “Adjustment Clauses”) or
pursuant to a warranty claim under Clause 8, the same shall operate by way of
increases or decreases, as the case may be, in the Final Consideration.



  3.5.2   No item taken into account in calculating any one Adjustment or other
increases or decreases as the case may be under the Adjustment Clauses or Clause
8 as aforesaid shall be taken into account in calculating any of the other
Adjustments so as to result in a Party making or receiving payment twice in
respect thereof.



  3.5.3   No Adjustment under this Clause 3 shall be made in respect of any
matter to which Clause 7.6 applies.



  3.5.4   All payments to be made under this Agreement shall be made in Dollars
unless otherwise agreed between the Parties in writing and shall be paid in cash
in immediately cleared funds (without set-off, withholding or any deduction of
any kind including, but not limited to, for any Taxation, banking transfer or
other costs or claims) directly into the Sellers Account or the Purchaser’s
Account (as the case may be) by bank transfer unless otherwise agreed in writing
between the Sellers and the Purchaser.

Working Capital Adjustment



    3.6



  3.6.1   The Working Capital Adjustment, which if positive shall increase the
Final Consideration and if negative shall reduce the Final Consideration, shall
be the amount calculated in respect of each of the categories listed in
Schedule 3 as at the Economic Date by reference to the statements provided by
the relevant Operators and otherwise in accordance with Schedule 3.



  3.6.2   The Sellers shall prepare a statement of the Working Capital
Adjustment for each of the categories listed in Schedule 3 and shall submit such
statement to the Purchaser as soon as practicable after, and in any event no
later than, the sixtieth (60th) day following the date of this Agreement. The
Parties shall endeavour to agree the amount of the statement before Completion
and, failing such agreement, the matter shall be dealt with in accordance with
Clauses 3.12 and 3.14 and the statement of the Working Capital Adjustment shall
be revised to reflect any agreed or determined adjustments (prior to Completion,
if practicable).

Cash Calls Adjustment



3.7   The Cash Calls Adjustment, which shall increase the Final Consideration,
shall be the sum of all cash calls and invoices paid in respect of the Interests
by the Sellers during the Interim Period relating to periods after the Economic
Date pursuant to the Interests Documents.

NPR Adjustment



3.8   The NPR Adjustment, which shall decrease the Final Consideration, shall be
the sum of all income and other receipts received by the Sellers (other than
those dealt with by the Petroleum Sales Adjustment under Clause 3.9) in respect
of the Interests during the Interim Period, provided that any such income or
receipt which relates to any period prior to the Economic Date and which has not
been taken into account in the Working Capital Adjustment shall inure to the
benefit of the Sellers.

Petroleum Sales Adjustment



    3.9



  3.9.1   The Petroleum Sales Adjustment, which shall decrease the Final
Consideration, shall be the sum of all receipts under or in connection with any
contract for the sale and/or supply of Petroleum from and in relation to the
Interests that, following the Economic Date and in respect of any Petroleum
which (being oil) is lifted or (being Natural Gas) is delivered at any time
after the Economic Date, are received by or credited to the Sellers.



  3.9.2   For the avoidance of doubt, the Parties agree that no adjustment shall
be made at Completion as part of the Petroleum Sales Adjustment in respect of
any receipts under or in connection with any contract for the sale and/or supply
of Petroleum as aforesaid where such receipts have not been received by or
credited to the Sellers prior to the Completion Date. Instead, the Parties agree
that forthwith following each receipt by or crediting to the relevant Seller of
any such receipts after Completion, the Sellers shall pay the Purchaser the
amount equal to such receipts. The Parties further agree that any payments made
by the Sellers to the Purchaser under this Clause 3.9.2 shall decrease the Final
Consideration where any Petroleum (being oil) is lifted or (being Natural Gas)
is delivered prior to the Completion Date and shall have no effect on the Final
Consideration where such lifting or delivery takes place after the Completion
Date.

Interim Period Adjustment



3.10   The Interim Period Adjustment, which shall increase the Final
Consideration, shall be the sum of all expenditure incurred or paid in respect
of the Interests by the Sellers during the Interim Period including, without
limitation, demurrage, brokers’ fees (other than fees of stockbrokers and
advisers engaged in relation to the matters referred to herein) insurance premia
and deductibles and all other costs and expenses incurred or paid by the Sellers
in respect of the Interests which are in respect of the period on and after the
Economic Date and which have not been met by cash calls or other payments taken
into account under the foregoing provisions of this Clause 3.



      Interim Completion Statement/Estimate of Adjustments



3.11   The Sellers shall provide the Purchaser with a written statement of the
Final Consideration balances, giving an estimate of the sum of all Adjustments
(including, for the avoidance of doubt, the Working Capital Adjustment referred
to under Clause 3.6) which are expected to be required as at the Completion
Date, together with amounts equivalent to interest in accordance with Clause
3.16 to be made hereunder in respect of the Interests (the “Interim Completion
Statement”). Such statement shall be provided no later than ten (10) Business
Days prior to Completion. The Sellers may update the same and the Parties shall
endeavour to agree the statement before Completion, failing which the matter
shall be dealt with in accordance with Clauses 3.12 and 3.14. This Interim
Completion Statement shall be in the format set out in Schedule 4.



3.12   If any of the amounts or portions thereof contained in the statements to
be delivered pursuant to Clauses 3.6.2 and 3.11 have not been agreed or
determined prior to Completion, the disputed amounts or portions of the
Adjustments shall be left out of account and the undisputed balances of the
Adjustments shall be set off against each other.

The resultant balance in relation to the Interests shall be set off added to, or
subtracted from (as the case may be) the amount of the Final Consideration
stated in Clause 3.4, and such amount so adjusted, shall be payable at
Completion. Payment of disputed amounts or portions thereof shall be made within
five (5) Business Days following agreement of the Parties or determination under
Clause 3.14.

Final Completion Statement/Final Adjustments



3.13   Within ninety (90) days after Completion, and without prejudice to the
provisions of Clause 7, the Sellers shall provide the Purchaser with a written
statement giving the final amount of the Final Consideration and all Adjustments
to be made hereunder in respect of the Interests. If the Parties shall fail to
agree any such statement within fifteen (15) Business Days of receipt by the
Purchaser, the statement shall be referred for determination in accordance with
the provisions of Clause 3.14. The agreed or determined amount, to the extent
not already paid or taken into account on Completion, shall be paid by the
Purchaser or the Sellers (as the case may be). Payment of agreed or disputed
amounts or portions thereof shall be made within five (5) Business Days
following either agreement of the Parties or determination under Clause 3.14 (as
the case may be). This final completion statement (the “Final Completion
Statement”) shall be in the format set out in Schedule 4. For the avoidance of
doubt, the provisions of this Clause 3.13 shall not apply to any tax adjustments
pursuant to Clause 12.

Independent determination



3.14   If the Parties cannot reach agreement on the contents of all or part of
the statements referred to in Clauses 3.6.2, 3.11 and/or 3.13 within the time
limit provided in Clause 3.13, the disputed items may be referred by any Party
for determination by an independent chartered accountant nominated by the
Parties or, in the absence of agreement between the Parties within five
(5) Business Days of a Party notifying the other that it proposes to refer the
dispute to an expert, by the President of the Institute of Chartered Accountants
in England and Wales. Subject to Clause 9, the nominated chartered accountant
shall be afforded such access to books, records, accounts and documents in the
possession of the Parties as he may reasonably request, and he shall act as
expert not as arbitrator. The said accountant’s determination shall, in the
absence of fraud or manifest error or bias, be final and binding on the Parties,
his fees and disbursements shall be borne one half by the Sellers and one half
by the Purchaser in equal shares and the Parties shall bear their own costs in
respect of such reference.



3.15   The Sellers shall provide the Purchaser with copies of all Operator’s
reports, billing statements and correspondence and any and all other relevant
documentation in support of the statements referred to in Clauses 3.6.2, 3.11
and 3.13 to the extent the same are not already in the possession of the
Purchaser. The Parties shall liaise on the compilation and agreement of the said
statements.

Interest



    3.16



  3.16.1   An amount equivalent to interest (calculated on a compounded basis on
the accumulated daily balances) at the Agreed Rate shall be payable to the
Sellers on the amount of the Consideration from the Economic Date up to and
including the Completion Date.



  3.16.2   In respect of Adjustments under Clause 3.4:



  (a)   an amount equivalent to interest (calculated on a compounded basis on
the accumulated daily balances) at the Agreed Rate shall be payable on the
Working Capital Adjustment from the Economic Date up to and including the
Completion Date, and, in the case of final adjustments or disputed items,
thereafter up to and including the date of settlement thereof;



  (b)   an amount equivalent to interest (calculated on a compounded basis on
the accumulated daily balances) at the Agreed Rate shall be payable on each cash
call (adjusted in accordance with Clause 12) comprised in the Cash Calls
Adjustment from the date on which such cash call is paid by the relevant Sellers
up to and including the date of settlement of such element of the Cash Calls
Adjustment;



  (c)   an amount equivalent to interest (calculated on a compounded basis on
the accumulated daily balances) at the Agreed Rate shall be payable on each
receipt comprised in the NPR Adjustment from the date such income is received by
the Sellers up to and including the date of settlement of such element of the
NPR Adjustment;



  (d)   an amount equivalent to interest (calculated on a compounded basis on
the accumulated daily balances) at the Agreed Rate shall be payable on each
receipt comprised in the Petroleum Sales Adjustment from the date of such
receipt by or credit to the relevant Seller up to and including the date of
settlement of such element of the Petroleum Sales Adjustment; and



  (e)   an amount equivalent to interest (calculated on a compounded basis on
the accumulated daily balances) at the Agreed Rate shall be payable on each item
of expenditure comprised in the Interim Period Adjustment from the date such
item of expenditure is paid by the relevant Seller up to and including the date
of settlement of such element of the Interim Period Adjustment;



  3.16.3   The Sellers and the Purchaser agree that the amounts set out in this
Clause 3.16 are adjustments to elements of the Final Consideration and not
actual interest on any debt between the Sellers and the Purchaser and agree to
submit their Corporation Tax returns on that basis.

Currency conversion



3.17   Where any sums payable by the Purchaser to the Sellers or by the Sellers
to the Purchaser pursuant to Clauses 3, 7, 8 or 12 are expressed in currencies
other than Dollars, the same shall be translated into Dollars at the
arithmetical average of the spot closing mid point rates quoted in the Financial
Times for the currency concerned on each Business Day during the calendar month
in which the relevant payment is made or received (as the case may be) and shall
be paid to or by the Sellers in Dollars.



4.   Interim Period



4.1   From the date of this Agreement until Completion, each Seller shall (to
the extent it is permitted to do so under the Interests Documents and subject to
any confidentiality obligations by which they are bound):



  4.1.1   continue to carry on their activities in relation to the Interests in
accordance with good oil and gas field practice;



  4.1.2   promptly and to the extent practicable in the circumstances consult
with the Purchaser in relation to any material decision in connection with the
Interests, provided that nothing in this Clause 4.1.2 shall operate to fetter
the discretion of each Seller in exercising its votes in respect thereto;



  4.1.3   except as disclosed in the Disclosure Letter, not trade, relinquish,
surrender, sell, assign or amend the Interests (or agree to do any of the
foregoing in the future) without the prior written approval of the Purchaser
(such approval not to be unreasonably withheld or delayed);



  4.1.4   not amend or agree to amend any of the Interests Documents or waive
any of its rights under the Interests Documents without the prior written
approval of the Purchaser (such approval not to be unreasonably withheld or
delayed);



  4.1.5   not approve any work programme, budget, expenditure or capital
commitment relating to the Interests involving expenditure in excess of five
hundred thousand Dollars ($500,000) (net Seller’s share) in any case other than:



  a.   any such expenditure covered by any budget approved prior to the date of
this Agreement; or



  b.   any such expenditure in respect of which the Purchaser has given its
prior written approval (not to be unreasonably withheld or delayed); or



  c.   any expenditure necessitated by any emergency (in which case the Sellers
shall consult with the Purchaser to the extent practicable in the
circumstances); or



  d.   any expenditure agreed or forming part of a process agreed pursuant to
any Interests Document including cash calls and Operator billings; and



  4.1.6   keep the Purchaser informed in a timely manner of all material matters
in relation to the Interests, including:



  e.   the payment of any cash call;



  f.   the approval of any AFE;



  g.   the adoption or proposal of, or amendment to, any work programmes and
budgets; and



  h.   the receipt of Operators’ billing statements and invoices.



  4.1.7   in respect of such policies of insurance as are maintained by the
Seller in respect of the Interests and are in force at the date hereof, continue
to maintain in full force and effect such policies of insurance, (subject to the
provisions of Clauses 3.10 and 12) pay all premia falling due for payment by the
Seller in respect thereof, make and pursue all claims which can be made under
such policies in respect of any loss of or damage to the Interests, and (subject
to the provisions of Clause 12) account to the Purchaser (after, as well as
before Completion) for any amounts received by the Seller in or towards
settlement of such claims where the loss or damage to which they relate was
suffered after the Economic Date (and to the extent that such amounts have not
been applied by the Seller towards reinstatement). Notwithstanding the
provisions of Clause 3.10, the Seller shall be entitled to retain for its own
account so much of the premium paid by it for the period of insurance in which
the Completion Date falls as is rebated to the Seller by reason of such
insurance terminating on the Completion Date.



5.   Completion



5.1   Completion under this Agreement shall take place at the offices of the
Sellers on either the last Business Day of the month if the Notification Date is
ten (10) or more Business Days prior to the last Business Day of such month of
notification or on the last Business Day of the immediately succeeding month if
the Notification Date is less than ten (10) Business Days prior to the last
Business Day of such month of notification, or at such other location and/or at
such other time as the Parties may agree in writing.



5.2   On the Completion Date all but not part of the following business shall be
transacted:



  5.2.1   The Purchaser shall:



  i.   pay to the Sellers the Final Consideration, by means of telegraphic
transfer in immediately available funds as directed by the Sellers for value in
Dollars on such Completion Date;



  j.   deliver to the Sellers (to the extent not already delivered prior to
Completion) a copy of the relevant guarantees, releases, consents, approvals,
confirmations or waivers, if any, referred to in Clause 2.2 and obtained by or
on behalf of the Purchaser;



  k.   deliver to the Sellers (to the extent not already delivered prior to
Completion) a copy, certified as a true copy and in full force and effect by a
director or the legal manager of the Purchaser, of (i) a resolution of the board
of directors of the Purchaser authorising its entry into the transactions
contemplated by this Agreement; and (ii) a Power of Attorney authorising a
person or persons to sign this Agreement and the Assignment Documents on behalf
of the Purchaser; and



  l.   execute and deliver those of the Assignment Documents to which it is a
signatory.



  5.2.2   The Sellers shall, after confirmation of receipt of the amounts
payable under Clause 5.2.1(a), deliver to the Purchaser (to the extent not
already delivered prior to Completion):



  m.   the Assignment Documents duly executed by all the Relevant Third Parties
other than the Purchaser;



  n.   a copy of other relevant guarantees, releases, consents, approvals,
confirmations or waivers, if any, referred to in Clause 2.2 and obtained by or
on behalf of the Sellers; and



  •   . a copy, certified as a true copy and in full force and effect by a
director or the legal manager of each Seller, of (i) a resolution of the board
of directors of each Seller authorising its entry into the transactions
contemplated by this Agreement; and (ii) a Power of Attorney authorising a
person or persons to sign this Agreement and the Assignment Documents on behalf
of each Seller.



  5.2.3   Neither the Sellers nor the Purchaser shall be obliged to complete the
transfer of the Interests unless all those things set out in Clause 5.2.1 and
Clause 5.2.2 are carried out simultaneously, but this Clause shall not prejudice
any rights or remedies available to a Party in respect of the default on the
part of an other Party.



  5.2.4   Title to the Interests shall pass from the Sellers to the Purchaser
upon Completion.



6.   Post Completion



6.1   The Sellers shall ensure that (to the extent not delivered prior to
Completion) the Interests Documents and all Data in the possession or control of
the Sellers (or copies thereof, if originals are not in the Sellers possession)
are made available for collection by the Purchaser, at its own expense, within
normal business hours as soon as reasonably practicable after the Completion
Date.



6.2   The Purchaser acknowledges that the Sellers shall have the right to retain
copies of any of the Interests Documents and Data, subject to the same being
maintained in confidence in accordance with the provisions of Clause 9.



6.3   Upon each and every Seller’s request, from time to time, the Purchaser
will support any application by such Seller for release from any notice or
notices issued to the Seller or any of its Affiliates under section 29 of the
Petroleum Act 1998.



7.   Indemnities



7.1   The Sellers shall be liable for Obligations in respect of the Interests
which accrue in or relate to any period before the Economic Date and the Sellers
shall be entitled to all Benefits in respect of the Interests which accrue in or
relate to any period before the Economic Date.



7.2   The Purchaser shall be liable for all Obligations in respect of the
Interests which accrue in or relate to any period on or after the Economic Date
and the Purchaser shall be entitled to all Benefits in respect of the Interests
which accrue in or relate to any period on or after the Economic Date.



7.3   Save to the extent that account is taken thereof in the Adjustments under
Clause 3, and subject to Clause 8,



  7.3.1   if any Obligations in relation to the Interests are incurred by the
relevant Seller in respect of any period on or after the Economic Date, the
Purchaser shall reimburse and indemnify the relevant Seller in respect thereof;



  7.3.2   if any Obligations in relation to the Interests are incurred by the
Purchaser in respect of any period prior to the Economic Date, the relevant
Seller shall reimburse and indemnify the Purchaser in respect thereof;



  7.3.3   if any Benefits in relation to the Interests accrue to a Seller in
respect of any period on or after the Economic Date, the Seller shall account to
and reimburse the Purchaser in respect thereof; and



  7.3.4   if any Benefits in relation to the Interests accrue to the Purchaser
in respect of any period prior to the Economic Date, the Purchaser shall account
to and reimburse the relevant Seller in respect thereof.



7.4   Any amount to be paid or reimbursed in accordance with Clause 7.3 or any
other provision of this Clause 7 shall be paid or reimbursed within ten
(10) Business Days of receipt thereof (or, in the case of Obligations in
relation to the Interests, within ten (10) Business Days of receipt of
notification from the Party which has incurred such Obligations) to the Sellers
Account or the Purchaser’s Account (as appropriate).



    7.5



  7.5.1   For the avoidance of doubt, and without prejudice to the provisions of
Clauses 7.1, 7.2, and 7.3, any Benefits or Obligations (including the cost of
any audit) accruing in respect of the Interests in the form of amounts
receivable or payable resulting from an audit pursuant to a JOA or from any
other subsequent adjustment in relation to the operation of, and expenditure
attributable to, the Interests in the period prior to the Economic Date shall
accrue to the Sellers. Where any such audit takes place after the Completion
Date, the Purchaser shall use all reasonable endeavours to enable the relevant
Seller to make representations directly to any relevant Operator and shall in
any event be obliged to take account of the relevant Seller’s representations in
connection with such audit and to notify the relevant Seller’s of any audit
adjustment as soon as practicable after the results of such audit are known. If
as a result of any audit adjustment or otherwise, either the Sellers or the
Purchaser is, on the principles set out in Clauses 7.1, 7.2, and 7.3, so liable
to pay any amount to the other, then, to the extent that account has not already
been taken of such amount in the Adjustments under Clause 3, or the amount has
not otherwise been paid in accordance with Clause 7.3, such amount shall be paid
to the Sellers Account or the Purchaser’s Account (as appropriate) within thirty
(30) Business Days after the amount receivable or payable as a result of such an
audit or other subsequent adjustment has been taken into account by the relevant
Operator in the Operator’s billing statement.



  7.5.2   In the event of a dispute between the Parties concerning an audit
referred to in Clause 7.5.1, the disputed matter may be referred by any Party
for determination by an independent chartered accountant nominated by the
Parties or, in the absence of agreement between the Parties within five
(5) Business Days of a Party notifying the other that it proposes to refer the
dispute to a chartered accountant, appointed by the President of the Institute
of Chartered Accountants in England and Wales. The nominated chartered
accountant shall be afforded such access to books, records, accounts and
documents in the possession of the Parties as he may reasonably request, and he
shall act as expert not as arbitrator. The said accountant’s determination
shall, in the absence of fraud or manifest error or bias, be final and binding
on the Parties, his fees and disbursements shall be borne one half by the Seller
and one half by the Purchaser and each of the Parties shall bear their own costs
in respect of such reference.



7.6   Notwithstanding any other provision of this Agreement, the Purchaser
covenants with each Seller that the Purchaser shall indemnify, defend and hold
each Seller and its Affiliates harmless against all and any Environmental
Liabilities and/or Decommissioning Liabilities irrespective of when such
liabilities are or were incurred, regardless of whosoever is or was a licensee
under the relevant Licence or party under the relevant JOA or other relevant
Interests Document.



7.7   The rights and obligations in this Clause 7 shall not come into effect
unless and until Completion takes place.



7.8   For the avoidance of doubt, and without prejudice to the provisions of
Clauses 7.1, 7.2 and 7.3, any Benefits or Obligations accruing in respect of the
Interests in the form of joint account insurance proceeds shall be payable to
whichever of the Parties ultimately bore the relevant insured loss. If each of
the Sellers and the Purchaser suffered part of such loss, payment shall be made
to the Sellers and the Purchaser in proportion to the part of such loss
ultimately borne by it.



    7.9



  7.9.1   Under this Clause 7, if any Person not a party to this Agreement (a
“Third Party”) shall notify a Party (the “Indemnified Party”) with respect to
any claim that the Third Party intends to bring or has brought (a “Third Party
Claim”) against the Indemnified Party and which gives rise or would give rise to
a claim for indemnification against the other Party (the “Indemnifying Party”),
then the Indemnified Party shall promptly (and in any event within ten
(10) Business Days after receiving notice of the Third Party Claim) notify the
Indemnifying Party thereof in writing, giving reasonably detailed particulars of
the Third Party Claim.



  7.9.2   The Indemnifying Party will have the right to (and shall, if so
requested in writing by the Indemnified Party) assume and conduct the defence of
the Third Party Claim at its sole cost provided that the Indemnifying Party
first indemnifies and holds harmless the Indemnified Party (to the Indemnified
Party’s reasonable satisfaction) against all costs and liabilities it may incur
as a result of allowing the Indemnifying Party the right to assume conduct of
the Third Party Claim and provided that the Indemnifying Party will not consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of the Indemnified Party
(not to be withheld unreasonably);



  7.9.3   Unless and until an Indemnifying Party assumes the defence of the
Third Party Claim as provided in Clause 7.9.2, the Indemnified Party may defend
against the Third Party Claim in any manner it reasonably deems appropriate at
the cost of the Indemnifying Party.



  7.9.4   Notwithstanding Clause 7.9.3, in no event will the Indemnified Party
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnifying
Party (not to be withheld or delayed unreasonably);



  7.9.5   In the event of a Third Party Claim being made, each Party, subject to
each other Party agreeing to keep the same confidential and to use the same only
in connection with the Third Party Claim, agrees to provide to each other Party
(and its authorised employees and its professional advisers) all material
technical, legal and financial information reasonably necessary or conducive to
the proper defence of the Third Party Claim.



7.10   In this Clause 7, indemnity means indemnity on an after tax basis. Such
indemnity payments shall be treated as an adjustment to the Final Consideration.
On “an after tax basis” for the purposes of this Clause 7.10 shall mean that in
calculating the amount of an indemnity there shall be taken into account:



  7.10.1   the amount by which any liability for Taxation of the party to be
paid is actually increased as a result of the indemnity payment being received;
and



  7.10.2   any withholding tax suffered on the payment of indemnity payment so
that if withholding tax is suffered, the payer shall pay such sum to the payee
as will, after the deduction or withholding has been made, leave the payee with
the same amount as it would have been entitled to receive in the absence of any
such requirement to make a deduction or withholding and in the event that the
payer becomes entitled to a credit or repayment in respect of such withholding
tax, it shall pay to the payer such amount (not exceeding the credits or
repayment) as will leave the payee in no worse position than if the withholding
had not been suffered.



7.11   The ascertainment of all Obligations and Benefits in relation to the
Interests under this Clause 7 will be calculated on an Accruals Basis.



8.   Warranties



8.1   Subject to the provisions of this Clause 8 and save as fairly disclosed
under the terms of the Disclosure Letter or set out, referred to or noted in the
Interests Documents, each Seller hereby warrants to the Purchaser solely in
respect of those Interests identified in Part 1 of Schedule 1 to be transferred
by that Seller at the date hereof in the terms set out in Schedule 5.



8.2   The Purchaser hereby warrants to the Sellers at the date hereof in the
terms set out in Schedule 6.



8.3   The sole remedy of the Purchaser in respect of any Relevant Claim shall be
an action for damages. Save in the event of fraud by the Sellers, no right of
rescission shall be available to the Purchaser by reason of any fact, matter or
circumstance giving rise to a Relevant Claim.



8.4   A Seller shall not be liable for any Relevant Claim unless it shall have
received from the Purchaser, as soon as practicable after the Purchaser becomes
aware of the same, written notice containing reasonable details of the Relevant
Claim including the Purchaser’s provisional estimate of the amount of the
Relevant Claim provided always that such notice is received on or before the
first anniversary of the Completion Date. If any delay by the Purchaser in
notifying a Relevant Claim prejudices a Seller’s ability to avoid or mitigate
its liability in respect of that Relevant Claim then the Seller’s liability to
the Purchaser in respect thereof shall be reduced to the extent that the Seller
is prejudiced by the delay. Any Relevant Claim made shall be deemed to have been
withdrawn unless legal proceedings in respect thereof have been both issued and
served on the Seller within six (6) months of the giving of such notice.



8.5   Except as set forth in Clause 8.1, neither the Sellers nor any of their
Affiliates nor any officer, shareholder, director, employee, agent, consultant
or representative of the Sellers or any of their Affiliates (including, without
limitation, their auditors) makes any representation, warranty or undertaking,
statement, opinion, information or gives any advice (including without
limitation any representation, warranty, undertaking, statement, opinion,
information or advice (a) communicated (orally or in writing) to the Purchaser
or any Affiliate of the Purchaser or (b) made in any data, information or
document communicated to the Purchaser or any Affiliate of the Purchaser or made
by any officer, shareholder, director, employee, agent, consultant or
representative of the Sellers or any Affiliate of the Sellers)
(“Representations”) and the Purchaser acknowledges, affirms and warrants that it
has not relied, and will not rely, upon any such Representation in entering into
this Agreement or carrying out the transactions contemplated by this Agreement
and that, where any Representation is repeated in this Agreement, all liability
for misrepresentation whether negligent or innocent (but expressly excluding
liability for fraudulent misrepresentation) is hereby excluded and the sole
remedy of the Purchaser shall be such remedies as are set out in this Clause 8.
The Purchaser hereby irrevocably and unconditionally waives any right it may
have to claim damages for, or to rescind this Agreement by reason of any
Representation not expressly set out in this Agreement (save in the case of
fraud). Without limiting the generality of the foregoing, the Sellers make no
representation or warranty as to: (i) the amounts, quality or deliverability of
reserves of crude oil, natural gas or other hydrocarbons attributable to the
Interests (ii) any geological, geophysical, engineering, economic or other
interpretations, forecasts or evaluations, (iii) any forecast of expenditures,
budgets or financial projections, or (iv) any geological formation, drilling
prospect or hydrocarbon reserve.



8.6   The Sellers shall not be liable for any Relevant Claim to the extent that
such Relevant Claim (or the subject matter thereof):



  8.6.1   occurs or arises, or such Relevant Claim otherwise having arisen, is
increased as a result of any act, matter, omission, transaction or circumstance
which would not have occurred but for the passing of, or any change in, after
the date hereof, any law, rule, regulation, interpretation of the law, or any
administrative practice of any government, governmental department, agency,
regulatory body or Person (including any passing of, or change in, any law,
rule, regulation, interpretation of the law or any administrative practice as
aforesaid which takes place retrospectively, or any increase in the rates of
Taxation or any imposition of Taxation or any amendment to or the withdrawal of
any extra-statutory concession or other practice previously made by or published
by any Tax Authority (in whatever jurisdiction) and in force at the date of this
Agreement);



  8.6.2   occurs or arises, or such Relevant Claims otherwise having arisen, is
increased as a result of any voluntary act, default, omission, transaction or
arrangement after Completion by the Purchaser or any of its Affiliates;



  8.6.3   occurs or arises, or such Relevant Claim otherwise having arisen is
increased as a result of the Seller doing or omitting to do any act or thing at
the request of or with the agreement of the Purchaser between the date of this
Agreement and Completion; or



  8.6.4   relates to any loss which is recoverable by the Purchaser from its
insurers.



8.7   The liability of the Sellers in respect of any Relevant Claim (except a
claim in respect of the Warranties given in paragraphs 1 and 3 of Schedule 5)
shall be limited as follows:



  8.7.1   the Sellers shall have no liability except to the extent that the
damages to which the Purchaser is entitled in aggregate exceed an amount equal
to five percent (5%) (the “Claim Threshold”) of the Final Consideration provided
that if the aggregate amount of Relevant Claims reaches the Claim Threshold the
Purchaser shall be entitled (subject to the other provisions of this Clause 8)
to recover in respect of each and all such Relevant Claims and not just the
excess over the Claim Threshold; and



  8.7.2   the maximum aggregate liability of the Sellers in respect of all
Relevant Claims shall not exceed an amount equal to one hundred percent (100%)
of the Final Consideration.



8.8   If:



  8.8.1   the Purchaser becomes aware of any circumstance which may result in
the Purchaser having a Relevant Claim against the Sellers as a result of or in
connection with a liability or alleged liability to a third party; or



  8.8.2   the Purchaser is or may be entitled by law to recover from some other
person, firm, authority or body corporate any sum in respect of which the
Purchaser may have a Relevant Claim,

the Purchaser shall promptly notify the Sellers thereof in writing and the
Sellers shall be entitled (i) to take and/or require the Purchaser to take any
action the Sellers might reasonably request to resist such liability or enforce
such recovery (as the case may be), in both cases in the name of the Purchaser
but at the cost and expense of the Sellers, and (ii) to have conduct of any
appeal, dispute, compromise or defence of the dispute and of any incidental
negotiations for the aforesaid purposes, and the Purchaser will give the Sellers
all co-operation, access and assistance for the purposes of resisting such
liability or enforcing such recovery (as the case may be) as the Sellers may
reasonably require PROVIDED THAT notwithstanding the provisions of this clause,
the Purchaser shall not be obliged to take any action or do any act or thing
that would in the reasonable view of the Purchaser have a material adverse
effect on their business or reputation.



8.9   If the Sellers pay to the Purchaser an amount pursuant to a Relevant Claim
and the Purchaser is entitled to recover from some other person any sum to which
it would not have been or become entitled but for the circumstances giving rise
to such Relevant Claim, the Purchaser shall promptly undertake all appropriate
steps to enforce such recovery and shall forthwith repay to the Sellers the
lesser of (i) the amount paid to the Purchaser by the Sellers pursuant to the
Relevant Claim; and (ii) the amount recovered from the third party, in each case
less all costs, charges and expenses reasonably incurred by the Purchaser in
obtaining (or consequent upon obtaining) that payment and in recovering that
amount from the third party.



8.10   Nothing in this Agreement shall relieve the Purchaser of any duty,
whether at common law or otherwise, to mitigate any loss or damage incurred by
it in respect of any breach by the Sellers of the Warranties or any other term
of this Agreement or in respect of its subject matter.



8.11   The Purchaser shall not be entitled to recover from the Sellers the same
sum or loss more than once in respect of any Relevant Claim.



8.12   Where a warranty is qualified by the words “so far as the Seller is
aware”, or any similar expression, each of the Sellers acknowledges that it has
represented to the Purchaser that such warranty has been so qualified after due
enquiry of the Aberdeen based Senior Management Team and Lorraine Taylor, Asset
Manager and that the Seller has used reasonable endeavours to ensure that the
statement contained in that warranty is accurate. The Purchaser acknowledges
that neither the persons referred to above nor the Sellers have any obligation
to make enquiries of any other person in relation to the Warranties.



8.13   The Purchaser acknowledges and agrees that at the time of entering into
this Agreement it does not have:



  8.13.1   knowledge of any matter or thing which, save as disclosed in the
Disclosure Letter, is inconsistent with the Warranties; and



  8.13.2   knowledge that the matter or thing could result in a Relevant Claim,

and such acknowledgement shall be binding on any person bringing a claim under
or in connection with the Warranties.



9.   Confidentiality and Announcements



9.1   The existence and terms of this Agreement and all information furnished or
disclosed to the Purchaser or any of its Affiliates in connection with the
transactions contemplated by this Agreement (“Confidential Information”) shall
be held confidential by the Parties and shall not be divulged in any way by a
Party to any third party without the prior written approval of the other Parties
provided that a Party may, without such approval, disclose such Confidential
Information to:



  9.1.1   any outside professional consultants, upon obtaining a similar
undertaking of confidentiality (but excluding this proviso) from such
consultants;



  9.1.2   any bank or financial institution from whom such Party is seeking or
obtaining finance, upon obtaining a similar undertaking of confidentiality (but
excluding this proviso) from such bank or institution;



  9.1.3   any department, authority, ministry or agency of any government or
other governmental authority lawfully requesting such information;



  9.1.4   any court or arbitral tribunal of competent jurisdiction acting in
pursuance of its powers;



  9.1.5   any of its Affiliates upon obtaining a similar undertaking of
confidentiality from such Affiliates;



  9.1.6   the extent required by any applicable laws, or the requirements of any
recognised stock exchange or the Securities and Exchange Commission in
compliance with its rules and regulations; and



  9.1.7   the extent that the terms of this Agreement become public knowledge or
for any other reason cease to be confidential otherwise than through breach of
this undertaking.



9.2   No Party shall, and each Party shall procure that none of its Affiliates
shall, issue or make any public announcement or statement regarding this
Agreement or its terms or any transactions contemplated hereby without the prior
written consent of the other Party, such consent not to be unreasonably withheld
or delayed.



9.3   The Purchaser shall remain bound by this Clause 9, notwithstanding any
termination of this Agreement. If this Agreement is terminated, the Purchaser
shall, at the request of the Sellers, promptly return to the Sellers (and delete
from the Purchaser’s systems, where electronically stored) all Confidential
Information.



10.   Notices



10.1   Any notice or other document to be served under this Agreement shall be
in writing and may be delivered by hand or sent by post or fax to the Party to
be served at its address appearing in Clause 10.3 of this Agreement (and marked
for the attention of the person whose name is referred to in Clause 10.3) or at
such other address (or marked for the attention of such other person) as it may
have notified to the other Party in accordance with this Clause 10. Any notice
or other document sent by post shall be sent by registered post.



10.2   Any notice or document shall be deemed to have been both given and
received:



  (a)   if delivered by hand, at the time of delivery; or



  (b)   if posted in accordance with Clause 10.1, at 10.00 a.m. (local time at
the place of destination) on the second (2nd) Business Day after the day of
posting if posted for delivery within the same jurisdiction, or at 10.00 a.m.
(local time at the place of destination) on the fifth (5th) Business Day after
the day of posting if sent by registered airmail; or



  (c)   if sent by fax, on the date of transmission, if transmitted before 3.00
p.m. (local time at the place of destination) on any Business Day, and in any
other case on the Business Day following the date of transmission.



10.3   The person to whom notices or documents should be addressed for the
purposes of Clause 10.1 is:



  (a)   if to be served on the Sellers:

     
Address:
  Talisman Energy (UK) Limited
Talisman House
163 Holburn Street
Aberdeen
AB10 6BZ
 
   
Fax:
Attention:
  +44 (0)1224 353238
Legal Manager
 
    if to be served on the Purchaser:

 
   
Address:
  Talisman Expro Limited
Talisman House
163 Holburn Street
Aberdeen
AB10 6BZ
 
   
Fax:
  +44 (0)1224 353238



10.4   For the purposes of this Clause 10 “notice” shall include any request,
demand, instructions or other document.



10.5   The Sellers or the Purchaser may at any time in writing to the other
amend its address for service of notices set out in Clause 10.3.



11.   Costs and Expenses



11.1   Save as stated in Clause 11.3 and Clause 12, the Sellers and the
Purchaser shall each pay its and its Affiliates’ own costs, expenses, duties and
Taxation, except as otherwise expressly agreed in writing, in relation to the
preparation and execution of this Agreement, the documents contemplated hereby
or executed pursuant hereto and any transactions contemplated by this Agreement.



11.2   Without prejudice to any other rights hereunder, if any amount payable
hereunder is not paid when due, the defaulting Party shall pay interest on such
amount from the due date of payment (after as well as before judgment) at the
Default Rate calculated on a compounded basis on the accumulated daily balances.



11.3   The Purchaser shall be responsible for the payment in a timely fashion of
any and all stamp duties and charges payable on or in respect of this Agreement,
the Assignment Documents and any related agreements and in respect of its or
their subject matter and any similar duties and charges wheresoever arising.



12.   Taxation



12.1   In relation to each part of the Interests to be transferred under this
Agreement being an interest in an oil field (within the meaning of Schedule 1 to
the Oil Taxation Act 1975) and a taxable field under Part 1 to the Oil Taxation
Act 1975, the relevant Sellers shall prepare and the Purchaser and the relevant
Sellers shall deliver to the Board of Inland Revenue in a timely fashion a
notice under paragraph 3 of Schedule 17 Finance Act 1980, and shall not make
application under paragraph 4 of the said Schedule for the provisions of Parts
II and III of the Schedule not to apply.



12.2   The Parties acknowledge that in the periods up to Completion the relevant
Sellers (or their Affiliates) may have incurred expenditure in relation to some
or all of the Fields which can be claimed by the relevant Sellers for PRT
purposes under either Schedule 5 or 6 to the Oil Taxation Act 1975. The relevant
Sellers shall take all actions and do all things reasonably in its power to
ensure that such expenditure is claimed on a timely basis.



12.3   The Parties agree that they believe that the transfer falls within
section 343 ICTA 1988 and section 171 TCGA 1992 and will file and use their
reasonable endeavours to agree their tax computations on this basis.



12.4   The Sellers shall be liable for any liabilities arising under Schedule 15
to the Finance Act 1973 in respect of the Interests for periods ending prior to
the Economic Date, and the Purchaser shall be liable for all periods thereafter.



12.5   If any liability for or right to repayment of PRT in connection with the
Interests which relates to the period of ownership prior to the Economic Date of
the Sellers (or its Affiliates) arises after the Economic Date and the
adjustment giving rise to such liability or right is in respect of income and
expenditure of the Seller (or its Affiliates) during such period of ownership
then the liability or repayment shall be the responsibility or entitlement of
the Seller. Any repayment of PRT in connection with the Interests arising
otherwise than in respect of the Seller’s (or its Affiliates’) period of
ownership prior to the Economic Date shall be the entitlement of the Purchaser.



12.6   Notwithstanding any other provision of this Agreement, the Sellers shall
retain access to all books and records and operator information in relation to
PRT income and expenditure claims under Schedules 5 and 6 of the Oil Taxation
Act 1975 in relation to the Interests to be transferred by them under this
Agreement for all periods prior to the Completion Date. The Purchaser shall, as
soon as reasonably practical, ensure that all documentation relating to any PRT
assessments, returns or claims issued by HMRC or Operators in respect of such
periods, is communicated to the Sellers without delay.



12.7   PRT Adjustments



  12.7.1   The Final Consideration shall be increased by the Purchaser paying to
the Sellers the following sums:-



  (a)   a sum equal to the amount of any PRT instalment paid by the relevant
Seller (or any of its Affiliates) in relation to the Interests under paragraph
2, Schedule 19 to the Finance Act 1982 which, by virtue of paragraph 2(3) of the
said Schedule, is regarded as a payment of PRT in respect of any Chargeable
Period beginning on or after the Economic Date, including the Transfer Period,
falling wholly or partly in the Interim Period. The relevant Seller undertakes
to withhold (or procure the withholding of) payment of such PRT instalments in
accordance with paragraph 3 of said Schedule if the relevant conditions are met;



  (b)   a sum equal to any amount of PRT assessed on, and paid by the relevant
Seller (or any of its Affiliates) in relation to the Interests, for any
Chargeable Period mentioned in (a) above less amounts already paid by the
Purchaser under this paragraph (a) above;

For the purpose of calculating any sums due under paragraph (b) above, PRT
assessed on, and paid by the relevant Seller for the Chargeable Period including
the Economic Date shall be recalculated to exclude any amounts brought into the
assessment under section 2(4)(b) of the Oil Taxation Act 1975.



  (c)   a sum equal to any actual PRT relief received by the Purchaser, in
relation to the Interests, either by way of a refund of PRT or a reduction in
PRT due (but only at the time the benefit of any such reduction is received by
the Purchaser), in respect of expenditure incurred by the relevant Seller (or
any of its Affiliates) prior to the Economic Date;

The Purchaser and the Sellers recognise that amendments of assessments to PRT
may arise and to the extent that any amendment gives rise to over payments
having been paid by the Purchaser to the Sellers under this Clause 12 the
Sellers will promptly repay to the Purchaser, as a decrease in the Final
Consideration on, any such overpayment. The Purchaser and the Sellers also
recognise that sums paid under paragraph (a) above may be in excess of the PRT
assessed on the Sellers (or any of their Affiliates) in which case paragraph (b)
above shall not apply and the Sellers shall promptly pay to the Purchaser, as a
decrease in the Final Consideration, any repayment made by HMRC in respect of
that excess.



      12.7.2



  (a)   Increases to the Final Consideration arising under Clause 12.7.1 (a) and
(b) above shall be due for payment within thirty (30) days of the Sellers
submitting reasonable documentary evidence to the Purchaser in support of any
request for payment.



  (b)   Increases to the Final Consideration arising under Clause 12.7.1
(c) above shall be due for payment within thirty (30) days of the Purchaser
having received repayment of the PRT or from the date it benefits from the PRT
relief, whichever shall be applicable.



  (c)   Decreases to the Final Consideration arising under paragraph (b) above
shall be due for payment within thirty (30) days of the Seller (or its
Affiliates) receiving any PRT refund or within thirty (30) days of the Purchaser
having paid any PRT as the case may be.



  12.7.3   To the extent that a Seller (or its Affiliates) has a PRT liability
in the Interim Period and expenditure relief for that period has been
transferred to the Purchaser under Paragraph 6 Schedule 17 Finance Act 1980
then, at the request of the relevant Seller, the Purchaser and the relevant
Seller (or its Affiliates) shall jointly elect under Paragraph 14 Schedule 17
Finance Act 1980 to transfer any loss from the Purchaser to the relevant Seller
(or its Affiliates).



12.8   CT Adjustments



  12.8.1   The Final Consideration shall be increased by the Purchaser paying to
the Sellers an amount equal to Notional CT paid by the Sellers (or their
Affiliates) on any income or other receipts taken into account for the purposes
of Clause 3;



  12.8.2   The Final Consideration shall be decreased by the Sellers paying to
the Purchaser an amount equal to:



  (a)   Notional CT relief received by the Sellers (or their Affiliates) on:



  (i)   any cash calls paid and taken into account for the purposes of Clause 3;



  (ii)   any expenditure taken into account for the purposes of Clause 3; and



  (iii)   any PRT paid, net of any PRT repayments received by the Sellers (or
their Affiliates) and taken into account for the purposes of Clauses 12.7.1(a)
and 12.7.1(b); and



  (b)   Notional CT paid by the Purchaser on, or arising from the effective PRT
relief received by the Purchaser and referred to under Clause 12.7.1(c);



  12.8.3   The Parties recognise that adjustments to the Final Consideration
under this Clause 12.8 are notional adjustments, as opposed to actual payments
of, reliefs from or reductions in CT liabilities. For the purpose of calculating
the Notional CT it shall be assumed that each Seller (or its Affiliates) and the
Purchaser are single companies with no brought forward losses who are paying CT
at the standard rate applicable for the period concerned and that the Notional
CT includes the Supplementary Charge to ring fence trades. Such notional
adjustment shall be effected by deducting from each relevant payment a Notional
CT charge.



  12.8.4   The provisions of Clauses 12.8.1, 12.8.2 and 12.8.3 shall also apply
to any Benefits reimbursed and Obligations accounted for under Clauses 7.1, 7.2
and 7.3 to the extent that any such Benefit or Obligation has not been taken
into account in the Adjustments.



12.9   Interest on Late Payment of PRT



  12.9.1   The Final Consideration shall be increased by the Purchaser paying to
the Sellers a sum equal to any interest charged under paragraph 15 of Schedule 2
to the Oil Taxation Act 1975, in respect of PRT in relation to the Interests for
Chargeable Periods beginning on or after the Economic Date provided that the
underpayment of PRT giving rise to the interest charge was not caused by the
wilful default or neglect of the relevant Seller (or its Affiliates).



  12.9.2   The Final Consideration shall be decreased by the Sellers paying to
the Purchaser a sum equal to any interest received by the Seller (or its
Affiliates) under paragraph 16 of the Schedule 2 to the Oil Taxation Act 1975 in
respect of PRT in relation to the Interests for Chargeable Periods beginning on
or after the Economic Date.

Adjustments to the Final Consideration under this Clause 12.9 shall be made
within fifteen (15) Business Days of the relevant Seller (or its Affiliates)
having received any PRT interest or having paid any PRT interest, as the case
may be.



12.10   Should any Seller (or its Affiliates) receive any PRT refund as a result
of a loss incurred by the Purchaser pursuant to the provisions of paragraph 15
of Schedule 17 to the Finance Act 1980, such Seller shall promptly pay the
Purchaser an amount equal to the PRT refund together with any interest thereon
less any CT payable by such Seller on such refund and/or such interest and less
any interest on such CT payable.



12.11   Information



  12.11.1   The Sellers shall provide the Purchaser in a timely fashion with
copies of all records and tax returns relating to periods prior to the
Completion Date and relating wholly or partly to the Interests which are
reasonably required by the Purchaser for the purposes of completing and filing
any tax return.



  12.11.2   Each Seller and the Purchaser undertakes to provide written advice
to the other of any event giving rise to an adjustment under Clause 7 and Clause
8 within thirty (30) days of becoming aware of such an event. This advice will
include a copy of such documentary evidence, as is reasonably deemed to be
necessary by the other Party, to verify the adjustment.



  12.11.3   The Sellers shall prepare and submit timeously to HMRC all claims
reasonably possible under Schedule 6 to the Oil Taxation Act 1975 in respect of
qualifying expenditure incurred by the Sellers from the Economic Date.



12.12   VAT

The Parties acknowledge and agree that they are and will be at Completion
members of the same VAT group.



13.   [Not Used]



14.   Further Assurance

The Sellers and the Purchaser shall co-operate with each other and execute and
deliver to each other such other instruments and documents and take such other
actions as may reasonably be requested from time to time in order to carry out,
evidence and confirm their rights under, and the intended purpose of, this
Agreement.



15.   Variation

The terms and conditions of this Agreement shall only be varied by an agreement
in writing signed by each of the Parties and specifically referring to this
Agreement.



16.   Severance

Each provision contained in this Agreement shall be severable and distinct from
each other provision and if at any time any one or more of such provisions is or
becomes invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining such provisions shall not in any way be affected
thereby.



17.   Assignment

None of the rights or obligations of a Party under this Agreement are assignable
without the prior written consent of the other Parties.



18.   General



18.1   If there is any conflict between the provisions of this Agreement and the
provisions of the Assignment Documents, the provisions of this Agreement shall
prevail.



18.2   So far as it remains to be performed, this Agreement shall remain in full
force and effect notwithstanding Completion.



18.3   No waiver by the Sellers or the Purchaser of any breach of a provision of
this Agreement shall be binding unless made expressly and in writing and any
such waiver shall relate only to the matter to which it expressly relates and
shall not apply to any subsequent or other matter.



18.4   Subject to Clauses 2.4 and 18.8, the Purchaser shall have no right to
rescind or terminate this Agreement and/or any Assignment Document and the sole
remedy against the Sellers for breach of this Agreement and/or any Assignment
Document or liability thereunder shall be an action for damages.



18.5   This Agreement shall inure to the benefit of and be binding upon the
respective successors and permitted assigns of the Parties.



18.6   This Agreement together with any document executed pursuant to this
Agreement represents the entire understanding, and constitutes the whole
agreement in relation to its subject matter and supersedes any previous
agreement between the Parties (or any of them) with respect thereto and, to the
fullest extent practicable under the relevant law, and without prejudice to the
generality of the foregoing, excludes any warranty, condition or other
undertaking implied at law or by custom.



18.7   This Agreement may be executed in any number of counterparts and by the
Parties on different counterparts but shall not be effective until each Party
has executed at least one counterpart. Each counterpart shall constitute an
original of this Agreement but all the counterparts together shall constitute
one and the same agreement.



18.8   Nothing in this Agreement shall be read or construed as excluding any
liability or remedy in respect of fraud.



18.9   The indemnities provided in this Agreement shall apply irrespective of
cause and notwithstanding the negligence or breach of duty (whether statutory or
otherwise) of the indemnified Party and shall apply irrespective of whether the
basis for any claim is statutory in tort, under contract, or otherwise at law.



19.   Rights of Third Parties



19.1   Each Seller’s Affiliate shall be entitled to enforce the rights and
benefits created in their favour in this Agreement against the Parties in
accordance with the Contracts (Rights of Third Parties) Act 1999. Save as
provided above, the operation of the Contracts (Rights of Third Parties) Act
1999 is hereby excluded. The Parties may amend, vary or terminate this Agreement
in such a way as may affect any rights or benefits of any Seller’s Affiliate
which are directly enforceable against the Parties under the Contracts (Rights
of Third Parties) Act 1999 without the consent of such Seller’s Affiliate. Any
Seller’s Affiliate entitled pursuant to the Contracts (Rights of Third Parties)
Act 1999 to enforce any rights or benefits conferred on it by this Agreement may
not veto any amendment, variation or termination of this Agreement which is
proposed by the Parties and which may affect the rights or benefits of any such
Seller’s Affiliate.



20.   Governing law



20.1   The construction validity and performance of this Agreement shall be
governed by English law (other than choice of law rules) and the Parties hereby
irrevocably submit to the exclusive jurisdiction of the English courts.

AS WITNESS whereof this Agreement has been signed by the duly authorised
representatives of the Parties on the day and year first above written.

SIGNED for and on behalf of
TALISMAN ENERGY (UK) LIMITED

/s/ Jacquelynn F. Craw ...................................................

SIGNED for and on behalf of
TALISMAN ENERGY ALPHA LIMITED

/s/ Jacquelynn F. Craw ...................................................

SIGNED for and on behalf of
TALISMAN NORTH SEA LIMITED

/s/ Jacquelynn F. Craw ...................................................

SIGNED for and on behalf of
TALISMAN OIL TRADING LIMITED

/s/ Jacquelynn F. Craw ...................................................

SIGNED for and on behalf of
TALISMAN EXPRO LIMITED

/s/ Jacquelynn F. Craw ...................................................

Schedule 1

Interests – Part 1

Licences and other related information

Part A

Licence P.218



(b)   Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
15/21a (IVRRH Sub-area including Ivanhoe, Rob Roy and Hamish Fields)
  TOTL
    23.455 %
 
               
 
  Amerada Hess Limited
       



(c)   Operator – Amerada Hess Limited



(d)   JOA — Operating Agreement for United Kingdom Petroleum production Licence
Number P.218 dated 13 August 1987



(e)   Interests Documents- See Part 2



(f)   Estimated Decommissioning Cost – up to £101.2m

Part B

Licence P.588

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
15/21b (IVRRH Sub-area including Ivanhoe, Rob Roy and Hamish Fields)
  TOTL
    23.455 %
 
               
 
  Amerada Hess Limited
       



(b)   Operator — Amerada Hess Limited



(c)   JOA — Operating Agreement for United Kingdom Petroleum production Licence
Number P.218 dated 13 August 1987



(d)   Interests Documents- See Part 2



(e)   Estimated Decommissioning Cost – up to £101.2m

Part C

Licence P.140

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
15/26a
  TEUK
    12.500 %
 
               
 
  Petro-Canada UK Limited
       
 
  Nexen Petroleum U.K.
       
 
  Limited
       



(b)   Operator — Petro-Canada UK Limited



(c)   JOA — United Kingdom Petroleum Production Licence P.140 Joint Operating
Agreement dated 12 June 1973



(d)   Interests Documents- See Part 2

Part D

Licence P.226

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
15/27 (Area A — Renee Field)
  TEUK
    61.030 %
 
               
 
  TEAL
    16.470 %
 
               
 
  Amerada Hess Limited
       
 
  Marubeni Oil & Gas
       
 
  (UK) Limited
       



(b)   Operator — TEUK



(c)   JOA — Joint Operating Agreement for United Kingdom Production Licence
P.226 for Block 15/27 dated 21 January 1998



(d)   Interests Documents — See Part 2



(e)   Estimated Decommissioning Cost — £2 million

Part E

Licence P.226

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
15/27 (Area B – that part of Block 15/27 excluding Area A which lies above
12,500 feet TVDSS)
  TEUK
    39.145 %
 
               
 
  TEAL
    16.470 %
 
               
 
  Petro-Canada UK Limited
       
 
  Nexen Petroleum U.K.
       
 
  Limited
       



(b)   Operator — TEUK



(c)   JOA — Joint Operating Agreement for United Kingdom Production Licence
P.226 for Block 15/27 dated 21 January 1998



(d)   Interests Documents- See Part 2

Part F

Licence P.226

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
15/27 (Area C – that part of Block 15/27 excluding Area A which lies below 12,
500 feet TVDSS)
  TEUK
    61.030 %
 
               
 
  TEAL
    16.470 %
 
               
 
  Petro-Canada UK Limited
       
 
  Nexen Petroleum U.K.
       
 
  Limited
       



(b)   Operator — TEUK



(c)   JOA — Joint Operating Agreement for United Kingdom Production Licence
P.226 for Block 15/27 dated 21 January 1998



(d)   Interests Documents- See Part 2

Part G

Licence P.339

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
15/28b (Area A — Rubie Field)
  TEUK
    31.780 %%
 
               
 
  TEAL
    9.000 %
 
               
 
  Amerada Hess Limited
       
 
  Marubeni Oil & Gas
       
 
  (UK) Limited
       



(b)   Operator — TEUK



(c)   JOA — Joint Operating Agreement for United Kingdom Petroleum Production
Licence P.339 for Block 15/28b dated 26 January 1999



(d)   Interests Documents- See Part 2



(e)   Estimated Decommissioning Cost — £2 million

Part H

Licence P.339

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
15/28b (Area B – Block 15/28b excluding Area A)
  TEUK
    31.780 %
 
               
 
  TEAL
    9.000 %
 
               
 
  TNSL
    20.000 %
 
               
 
  Petro-Canada UK Limited
       
 
  Nexen Petroleum U.K.
       
 
  Limited
       



(b)   Operator — TEUK



(c)   JOA — Joint Operating Agreement for United Kingdom Petroleum Production
Licence P.339 for Block 15/28b dated 26 January 1999



(d)   Interests Documents — See Part 2

Part I
Licence P.213



(a)   Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
16/26 Area A including Alba Field
  TNSL     2.250 %
 
               
 
  Chevron North Sea Limited
       
 
  ARCO British Limited
       
 
  Cieco Energy (CNS) Limited
       
 
  Cieco Energy (UKCS)
       
 
  Limited
       
 
  ConocoPhillips Petroleum
       
 
  Limited
       
 
  ConocoPhillips (U.K.)
       
 
  Lambda Limited
       
 
  Fina Petroleum
       
 
  Development Limited
       
 
  Statoil (U.K.) Limited
       



(b)   Operator – Chevron North Sea Limited



(c)   JOA — Joint Operating Agreement for Block 16/26 of Licence P.213 dated 10
October 1990 in so far as it applies as a separate contract to Area A



(d)   Interests Documents — See Part 2



(e)   Estimated Decommissioning Cost — £2.3 million

Part J

Licence P.213

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
15/26 Area P including Caledonia Field
  TNSL     2.829640 %
 
               
 
  Chevron North Sea Limited
       
 
  Cieco Energy (CNS) Limited
       
 
  Cieco Energy (UKCS)
       
 
  Limited
       
 
  Dana Petroleum (North
       
 
  Sea) Limited
       
 
  Fina Petroleum
       
 
  Development Limited
       
 
  Statoil (U.K.) Limited
       

(b) Operator – Chevron North Sea Limited



(c)   JOA — Joint Operating Agreement for Block 16/26 of Licence P.213 dated 10
October 1990 in so far as it applies as a separate contract to Area P



(d)   Interests Documents – See Part 2



(e)   Estimated Decommissioning Cost — £113.5 million

Part K

Licence P.213

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
16/26 Area C – that part of Block 16/26 (excluding Area A and Area P) above
10,000 feet beneath mean sea level* * As reduced by the transaction described in
the disclosure to warranty 5 set out in the Disclosure Letter.
  TNSL     2.250 %
 
               
 
  Chevron North Sea Limited
       
 
  ARCO British Limited
       
 
  Cieco Energy (CNS) Limited
       
 
  Cieco Energy (UKCS)
       
 
  Limited
       
 
  ConocoPhillips Petroleum
       
 
  Limited
       
 
  ConocoPhillips (U.K.)
       
 
  Limited
       
 
  ConocoPhillips (U.K.)
       
 
  Theta Limited
       
 
  Fina Petroleum
       
 
  Development Limited
       
 
  Statoil (U.K.) Limited
       



(b)   Operator — Chevron North Sea Limited



(c)   JOA — Joint Operating Agreement for Block 16/26 of Licence P.213 dated 10
October 1990 in so far as it applies as a separate contract to Area C



(d)   Interests Documents – See Part 2

Schedule 1

Interests – Part 2

Interests Documents

     
 
  ALBA FIELD — AREA A, AREA C (ABOVE 10,000 FEET), CALEDONIA FIELD
- AREA P- ALL LICENCE P.213 BLOCK 16/26
 
   
A
  LICENCE AGREEMENTS
 
   
 
   
 
   
 
   
 
   
A01
  LICENCE TO SEARCH AND BORE FOR AND GET PETROLEUM IN BLOCK(S) NO.
15/8, 16/26, 28/5, 29/25 DATED 10 JULY 1972
 
   
 
   
A02
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 07 MARCH 1986
 
   
 
   
A03
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 17 MARCH 1987
 
   
 
   
A04
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 17 AUGUST 1988
 
   
 
   
A05
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 01 JANUARY 1989
 
   
 
   
A06
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 24 OCTOBER 1989
 
   
 
   
A07
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 03 JANUARY 1990
 
   
 
   
A08
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 IN
RESPECT OF BLOCKS 16/26, 15/8A AND 28/5A DATED 16 OCTOBER 1990
 
   
 
   
A09
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 IN
RESPECT OF BLOCKS 16/26 AND 28/5A DATED 25 MARCH 1991
 
   
 
   
A10
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 16 DECEMBER 1991
 
   
 
   
A11
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 IN
RESPECT OF BLOCKS 16/26 AND 28/5A DATED 29 MAY 1992
 
   
 
   
A12
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 21 JULY 1994
 
   
 
   
A13
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 01 NOVEMBER 1994
 
   
 
   
A14
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 18 JULY 1995
 
   
 
   
A15
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 03 NOVEMBER 1995
 
   
 
   
A16
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODCUTION LICENCE P.213
DATED 18 SEPTEMBER 1996
 
   
 
   

3

     
A17
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 09 FEBRUARY 1998
 
   
 
   
A18
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 12 JUNE 1998
 
   
 
   
A19
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 18 JUNE 1998
 
   
 
   
A20
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 29 JUNE 1998
 
   
 
   
A21
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 25 JANUARY 1999
 
   
 
   
A22
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 6 DECEMBER 1999
 
   
 
   
A23
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 20 DECEMBER 1999
 
   
 
   
A24
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213
DATED 12 JUNE 2000
 
   
 
   
A25
  ASSIGNMENT OF INTEREST RELATING TO LICENCE P.213 (BLOCK 16/26
AREA A INCLUDING ALBA FIELD AND BLOCK 16/26 AREA C (ABOVE 10,000
FEET)) DATED 29 SEPTEMBER 2003
 
   
 
   
A26
  ASSIGNMENT OF INTEREST RELATING TO LICENCE P.213 (BLOCK 16/26
AREA P INCLUDING CALEDONIA FIELD) DATED 29 SEPTEMBER 2003
 
   
 
   
A27
  EXECUTION DEED IN RESPECT OF THE AFFECTED AGREEMENTS FOR LICENCE
P.213 FROM ENTERPRISE/SHELL TO TNSL RE PETROLEUM PRODUCTION
LICENCE P.213 (10 JULY 1972) DATED 29 SEPTEMBER 2003
 
   
 
   
A28
  EXECUTION DEED RELATING TO PETROLEUM PRODUCTION LICENCE P.213
DATED 25 APRIL 2005
 
   
 
   
A29
  DEED OF RECTIFICATION IN RELATION TO DEED OF ASSIGNMENT FOR
P.213 (15 SEPTEMBER 2003) DATED 6 MARCH 2005
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
B
  OPERATING AGREEMENTS
 
   
 
   
 
   
 
   
 
   
B01
  ASSIGNMENT AGREEMENT DATED 23 MAY 1977
 
   
 
   
B02
  FARMOUT AGREEMENT DATED 30 MAY 1977
 
   
 
   
B03
  AMENDMENT TO OPERATING AGREEMENT RELATING TO UK PETROLEUM
PRODUCTION LICENCE P.213 BLOCKS 15/8A, 16/26 & 28/5A DATED 24
NOVEMBER 1986
 
   
 
   
B04
  SUPPLEMENTAL AGREEMENT RELATING TO LICENCE P.213 JOINT OPERATING
AGREEMENT DATED 10 OCTOBER 1990
 
   
 
   
B05
  JOINT OPERATING AGREEMENT FOR BLOCK 16/26 OF LICENCE P.213
DATED 10 OCTOBER 1990
 
   
 
   

4

     
B06
  NOVATION AGREEMENT RELATING TO JOINT OPERATING AGREEMENT IN
RESPECT OF BLOCK 16/26 OF LICENCE P.213 DATED 16 OCTOBER 1990
 
   
 
   
B07
  NOVATION AGREEMENT RELATING TO THE SUPPLEMENTAL AGREEMENT (10
OCTOBER 1990) IN RESPECT OF BLOCKS 15/8A, 28/5A AND 16/26 OF
LICENCE P.213 DATED 16 OCTOBER 1990
 
   
 
   
B08
  NOVATION OF JOINT OPERATING AGREEMENT IN RESPECT OF LICENCE
P.213 DATED 09 JANUARY 1991
 
   
 
   
B09
  NOVATION AGREEMENT RELATING TO THE JOINT OPERATING AGREEMENT IN
RESPECT OF BLOCK 16/26 OF LICENCE P.213 DATED 25 MARCH 1991
 
   
 
   
B10
  NOVATION AGREEMENT RELATING TO THE SUPPLEMENTAL AGREEMENT (10
OCTOBER 1990) IN RESPECT OF BLOCKS 15/8A, 28/5A AND 16/26 OF
LICENCE P.213 DATED 25 MARCH 1991
 
   
 
   
B11
  JOINT OPERATING AGREEMENT FOR BLOCK 16/26 OF LICENCE P.213
AMENDMENT NO.1 DATED 23 JULY 1991
 
   
 
   
B12
  MEMORANDUM OF UNDERSTANDING FOR BLOCK 16/26 OF LICENCE P.213
DATED 23 JULY 1991
 
   
 
   
B13
  NOVATION AND AMENDMENT NO.2 TO THE JOINT OPERATING AGREEMENT(10
OCTOBER 1990) RELATING TO AREA A AND AREA B OF BLOCK 16/26 HELD
UNDER LICENCE P.213 DATED 21 NOVEMBER 1991
 
   
 
   
B14
  NOVATION AGREEMENT RELATING TO THE SUPPLEMENTAL AGREEMENT (10
OCTOBER 1990) TO THE JOINT OPERATING AGREEMENT (14 FEBRUARY
1979) DATED 16 DECEMBER 1991
 
   
 
   
B15
  BLOCK 16/26 ALBA (AREA A) TECHNOLOGY AGREEMENT DATED 23 APRIL
1992
 
   
 
   
B16
  NOVATION AGREEMENT RELATING TO THE JOINT OPERATING AGREEMENT IN
RESPECT OFAREA A AND AREA B OF BLOCK 16/26 OF LICENCE P.213
DATED 29 MAY 1992
 
   
 
   
B17
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL AGREEMENT
DATED 29 MAY 1992
 
   
 
   
B18
  AMENDMENT NO.3 TO THE JOINT OPERATING AGREEMENT FOR BLOCK 16/26
OF LICENCE P.213 DATED 16 NOVEMBER 1993
 
   
 
   
B19
  NOVATION OF THE JOINT OPERATING AGREEMENT FOR LICENCE P.213
BLOCK 16/26 AREA A AND AREA B DATED 09 MAY 1994
 
   
 
   
B20
  MEMORANDUM OF UNDERSTANDING FOR BLOCK 16/26 OF LICENCE P.213
DATED 01 NOVEMBER 1994
 
   
 
   
B21
  NOVATION AND AMENDMENT NO.4 OF THE JOINT OPERATING AGREEMENT FOR
LICENCE P.213 DATED 01 NOVEMBER 1994
 
   
 
   
B22
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL AGREEMENT
(10 OCTOBER 1990) DATED 01 NOVEMBER 1994
 
   
 
   
B23
  AMENDMENT NO.5 TO THE JOINT OPERATING AGREEMENT FOR LICENCE
P.213 BLOCK 16/26 AREA A, B, C AND D DATED 22 DECEMBER 1994
 
   
 
   

5

     
B24
  NOVATION AND AMENDMENT NO.6 OF THE JOINT OPERATING AGREEMENT IN
RESPECT OF LICENCE P.213 DATED 22 DECEMBER 1994
 
   
 
   
B25
  NOVATION AGREEMENT IN RELATION TO AREAS B AND D OF BLOCK 16/26
(P.213) 30 DECEMBER 1994
 
   
 
   
B26
  NOVATION AND AMENDMENT NO.8 OF THE JOINT OPERATING AGREEMENT IN
RESPECT OF LICENCE P.213 DATED 18 JULY 1995
 
   
 
   
B27
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL AGREEMENT
(10 OCTOBER 1990) DATED 18 JULY 1995
 
   
 
   
B28
  NOVATION AND AMENDMENT NO.12 RELATING TO THE BLOCK 16/26 JOINT
OPERATING AGREEMENT AS ITRELATES TO AREAS A AND C (AND THE
MEMORANDUM OF UNDERSTANDING DATED 1 NOVEMBER 1994) DATED 18
SEPTEMBER 1996
 
   
 
   
B29
  NOVATION AGREEMENT RELATING TO THE BLOCK 16/26 ALBA (AREA A)
TECHNOLOGY AGREEMENT DATED 18 SEPTEMBER 1996
 
   
 
   
B30
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL AGREEMENT
DATED 18 SEPTEMBER 1996
 
   
 
   
B31
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL AGREEMENT
DATED 12 AUGUST 1997
 
   
 
   
B32
  NOVATION AND AMENDMENT NO.13 RELATING TO THE BLOCK 16/26 JOINT
OPERATING AGREEMENT AS IT RELATES TO AREAS A AND C AND BLOCK
16/26 ALBA (AREA A) TECHNOLOGY AGREEMENT (23 APRIL 1992), THE
CRUDE OIL TRANSPORTATION AGREEMENT — ALBA FIELD (16 NOVEMBER
1993) AND THE MEMORANDUM OF UNDERSTANDING (1 NOVEMBER 1994)
DATED 09 FEBRUARY 1998
 
   
 
   
B33
  NOVATION AND AMENDMENT NO.14 RELATING TO THE BLOCK 16/26 JOINT
OPERATING AGREEMENT AS IT RELATES TO AREAS A AND C AND THE BLOCK
16/26 ALBA (AREA A) TECHNOLOGY AGREEMENT (23 APRIL 1992), THE
CRUDE OIL TRANSPORTATION AGREEMENT — ALBA FIELD (16 NOVEMBER
1993) AND THE MEMORANDUM OF UNDERSTANDING (01 NOVEMBER 1994)
DATED 18 FEBRUARY 1998
 
   
 
   
B34
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL AGREEMENT
(CHEVRON) DATED 09 FEBRUARY 1998
 
   
 
   
B35
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL AGREEMENT
(STATOIL)DATED 09 FEBRUARY 1998
 
   
 
   
B36
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL AGREEMENT
DATED 12 JUNE 1998
 
   
 
   
B37
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL AGREEMENT
DATED 18 JUNE 1998
 
   
 
   
B38
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL AGREEMENT
DATED 26 JUNE 1998
 
   
 
   
B39
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL AGREEMENT
DATED 29 JUNE 1998
 
   
 
   
B40
  NOVATION AND AMENDMENT NO.15 RELATING TO THE BLOCK 16/26 JOINT
OPERATING AGREEMENT, THE BLOCK 16/26 ALBA (AREA A) TECHNOLOGY
AGREEMENT (23 APRIL 1992), THE CRUDE OIL TRANSPORTATION
AGREEMENT — ALBA FIELD (16 NOVEMBER 1993) AND THE MEMORANDUM OF
UNDERSTANDING (01 NOVEMBER 1994) DATED 25 JANUARY 1999
 
   
 
   

6

     
B41
  NOVATION OF P.213 SUPPLEMENTAL AGREEMENT (10 OCTOBER 1990) DATED
25 JANUARY 1999
 
   
 
   
B42
  SIDE LETTER AGREEMENT DATED APRIL 1999
 
   
 
   
B43
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL AGREEMENT
(10 OCTOBER 1990) DATED 06 DECEMBER 1999
 
   
 
   
B44
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL AGREEMENT
(10 OCTOBER 1990) DATED 20 DECEMBER 1999
 
   
 
   
B45
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL AGREEMENT
(10 OCTOBER 1990) DATED 12 JUNE 2000
 
   
 
   
B46
  AMENDMENT NO 16 OF JOINT OPERATING AGREEMENT FOR P.213 BLOCK
16/26 DATED 12 OCTOBER 2001
 
   
 
   
B47
  SIDE LETTER TO ALBA FIELD CRUDE OIL OFFTAKE PROCEDURES RELATIVE
TO JOINT OPERATING AGREEMENT FOR BLOCK 16/26 (DATED 10 OCTOBER
1990) INSOFAR AS IT APPLIES AS A SEPARATE CONTRACT TO BLOCK
16/26 AREA A DATED 01 NOVEMBER 2002
 
   
 
   
B48
  EXECUTION DEED IN RESPECT OF THE AFFECTED AGREEMENTS FOR LICENCE
P.213 FROM ENTERPRISE / SHELL TO TNSL INCLUDING JOINT OPERATING
AGREEMENT (10 OCTOBER 1990), DATED 29 SEPTEMBER 2003
 
   
 
   
B49
  NOVATION AND AMENDMENT NO. 20 RELATING TO BLOCK 16/26 JOA (10
OCTOBER 1990) DATED 5 FEBRUARY 2004
 
   
 
   
B50
  NOVATION OF P.213 JOA SUPPLEMENTAL AGREEMENT (10 OCTOBER 1990)
DATED 22 MARCH 2005
 
   
 
   
B51
  EXECUTION DEED RELATING TO PETROLEUM PRODUCTION LICENCE P.213
DATED 25 APRIL 2005
 
   
 
   
B52
  P.213 BLOCK 16/26C — FILE NOTE
 
   
 
   
 
   
 
   
 
   
C
  TRANSPORTATION & PROCESSING
 
   
 
   
 
   
 
   
 
   
C01
  CRUDE OIL TRANSPORTATION AGREEMENT ALBA FIELD (BLOCK 16/26 OF
LICENCE P.213) DATED 16 NOVEMBER 1993
 
   
 
   
C02
  AMENDMENT AND NOVATION OF THE CRUDE OIL TRANSPORTATION AGREEMENT
(16 NOVEMBER 1993) ALBA FIELD (BLOCK 16/26 OF LICENCE P.213)
DATED 24 AUGUST 1994
 
   
 
   
C03
  AMENDMENT AND NOVATION NO.1 OF THE CRUDE OIL TRANSPORTATION
AGREEMENT (16 NOVEMBER 1993) ALBA FIELD (BLOCK 16/26 OF LICENCE
P.213) DATED 18 JULY 1995
 
   
 
   
C04
  LETTER RE. NIGG BAY CONTRACT DATED 06 OCTOBER 1995
 
   
 
   
C05
  NOVATION AGREEMENT RELATING TO THE CRUDE OIL TRANSPORTATION
AGREEMENT ALBA FIELD (BLOCK 16/26 OF LICENCE P.213 — DATED 16
NOVEMBER 1993) DATED 18 SEPTEMBER 1996
 
   
 
   

7

         
 
  LETTER RE. ASSIGNMENT ON CONTRACT - ALBA FIELD COA SHIPPING AND

C06
  MARITIME TECHNOLOGY UNIT OF STATOIL DATED 16 SEPTEMBER 1997

 
       
 
  NOVATION OF BRITTANIA - ALBA FACILITIES CONSTRUCTION, TIE-IN,

 
  PRE-COMMISSIONING AND COMMISSIONING AGREEMENT (10 APRIL 1998)

C07
  DATED 25 JANUARY 1999

 
       
 
  NOVATION OF ALBA / BRITTANIA PIPELINE CROSSING AGREEMENT (7

C08
  APRIL 1998) DATED 25 JANUARY 1999

 
       
 
  NOVATION OF BRITTANIA PIPELINE CROSSING AND COST SHARING

C09
  AGREEMENT (25 SEPTEMBER 1997) DATED 25 JANUARY 1999

 
       
 
  FIRST AMENDMENT TO SALE AND PURCHASE AND TRANSPORTATION

C10
  COORDINATION AGREEMENT (1 MAY 1998) DATED 25 JANUARY 1999

 
       
 
  BRITTANIA / ALBA ALLOCATION AND COMMINGLING AGREEMENT DATED 27

C11
  APRIL 1999

 
       
 
  LETTER RE. ALBA - UPDATING OF NAVION COA AND ASSOCIATED

C12
  AGREEMENTS DATED 02 OCTOBER 2000

 
       
 
  LETTER RE. ALBA TRANSPORTATION JOINT VENTURE SIMPLIFICATION

C13
  DATED 13 OCTOBER 2000

 
       
 
  LETTER AGREEMENT RE. TRANSPORTATION AND PROCESSING OF CALEDONIA

C14
  PIPELINE LIQUIDS WITH THE FORTIES SYSTEM DATED 18 DECEMBER 2002

 
       
C15
  CALEDONIA OPERATING SERVICES AGREEMENT DATED 8 FEBRUARY 2003

 
       
 
  AGREEMENT RELATING TO TRANSPORTATION AND PROCESSING OF

 
  PRODUCTION FROM THE CALEDONIA FIELD IN BRITANNIA FACILITIES

C16
  DATED 8 FEBRUARY 2003

 
       
 
  AMENDMENT NUMBER ONE TO THE CALEDONIA CTA (17 APRIL 2002)

C17
  BETWEEN BRITANNIA AND CHEVRON DATED 8 FEBRUARY 2003

 
       
 
  EXECUTION DEED FROM ENTERPRISE TO TNSL RE VARIOUS ALBA AND

 
  CALEDONIA TRANSPORTATION AND PROCESSING AGREEMENTS INCLUDING

 
  ALBA BLOCK 16/26 (AREA A) TECHNOLOGY AGREEMENT (23 APRIL 1992),

 
  CRUDE OIL TRANSPORTATION AGREEMENT ALBA FIELD (16 NOVEMBER

 
  1993), AND COMMISSIONING AGREEMENT (10 APRIL 1998), AND OTHERS
C18
  LISTED UNDER SCHEDULE PART 1 - DATED 29 SEPTEMBER 2003

 
       
 
  NOVATION AGREEMENT IN RESPECT OF ALBA CRUDE OIL SALE AND

 
  PURCHASE AND TRANSPORTATION COORDINATION AGREEMENT (1 MAY 2001)

C19
  DATED 29 SEPTEMBER 2003

 
       
 
  CONTRACT OF AFFREIGHTMENT (CHEVRON/NAVION) COVERING THE

 
  PROVISION OF SHUTTLE TANKERS IN RESPECT OF THE ALBA FIELD DATED

C20
  19 DECEMBER 2003
 
       

8

          NOVATION AGREEMENT RELATING TO BRITANNIA/ALBA ALLOCATION AND C21  
COMMINGLING AGREEMENT (27 APRIL 1999) DATED 5 FEBRUARY 2004     NOVATION
AGREEMENT RELATING TO PIPELINE CROSSING AND COST     SHARING AGREEMENT IN
RESPECT OF THE ALBA AND BRITANNIA FIELDS C22   (25 SEPTEMBER 1997) DATED 5
FEBRUARY 2004     NOVATION OF BRITTANIA - ALBA FACILITIES CONSTRUCTION, TIE-IN,
    PRE-COMMISSIONING AND COMMISSIONING AGREEMENT (10 APRIL 1998) C23   DATED 5
FEBRUARY 2004 C24   ALBA/BRITANNIA PIPELINE CROSSING AGREEMENT DATED 7 APRIL
1998     PIPELINE CROSSING AND COST SHARING AGREEMENT BETWEEN BRITANNIA C25  
OPERATOR & CHEVRON DATED 25 SEPTEMBER 1997           -           - D   ALBA
PRODUCT SALE & PURCHASE -    
D01
  ALBA CRUDE OIL MARKETING AND SALE AND PURCHASE AGREEMENT DATED
12 JANUARY 1994
 
 

 
   
D02
  NOVATION AGREEMENT RELATING TO THE ALBA CRUDE OIL MARKETING AND
SALE AND PURCHASE AGREEMENT (12 JANUARY 1994) DATED 18 SEPTEMBER
1996
 
 

 
   
D03
  BRITTANIA / ALBA FUEL GAS SALE AND PURCHASE AGREEMENT HEADS OF
AGREEMENT DATED 27 APRIL 1999
 
 

 
   
D04
  BRITTANIA / ALBA FUEL GAS SALE AND PURCHASE AGREEMENT DATED 25
JUNE 1999
 
   
D05
  AMENDMENT NO. 1 TO THE BRITANNIA/ALBA FUEL GAS SALE AND PURCHASE
AGREEMENT (25 JUNE 1999) DATED 18 OCTOBER 2001
 
   
 
   
D06
  EXECUTION DEED IN RESPECT OF THE AFFECTED AGREEMENTS FOR LICENCE
P.213 FROM ENTERPRISE TO TNSL RE BRITANNIA/ALBA FUEL GAS SALE
AND PURCHASE AGREEMENT (25 JUNE 1999), DATED 29 SEPTEMBER 2003
 
   
 
   
D07
  AMENDMENT TO AMENDMENT NO. 1 TO THE BRITTANIA / ALBA FUEL GAS
SALE AND PURCHASE AGREEMENT DATED 20 MAY 2004
 
   
 
   
D08
  ALBA CRUDE OIL SALE & PURCHASE & TRANSPORTATION COORDINATION
AGREEMENT DATED 1 MAY 2001
 
   
 
   
D09
  NOVATION AGREEMENT IN RESPECT OF ALBA CRUDE OIL SALE & PURCHASE
& TRANSPORTATION COORDINATION AGREEMENT DATED 29 SEPTEMBER 2003
 
   
 
   
 
   
 
   
 
   
 
  CALEDONIA PRODUCT SALE & PURCHASE
 
   
 
   
 
   
 
   
 
   
DC1
  CALEDONIA RAW GAS SALE AND PURCHASE AGREEMENT DATED 7 JANUARY
2003
 
   
 
   
DC2
  NOVATION AGREEMENT IN RESPECT OF CALEDONIA RAW GAS SALE AND
PURCHASE AGREEMENT (7 JANUARY 2003) DATED 29 SEPTEMBER 2003
 
   
 
   

9

                -           - E   MISCELLANEOUS -    
 
   
 
   
 
   
E01
  SCOTTISH ASSIGNATION IN SECURITY DATED AUGUST 1991
 
   
 
   
E02
  NOTICE OF RETROCESSION OF THE ASSIGNATION OF ASSIGNED CONTRACTS
(INCLUDING COPY ACKNOWLEDGEMENT): (1) SUPPLEMENTAL AGREEMENT
RELATING TO LICENCE P.213 JOINT OPERATING AGREEMENT DATED 10
OCTOBER 1990; (2) CRUDE OIL TRANSPORTATION AGREEMENT — ALBA
FIELD (BLOCK 16/26 OF LICENCE P.213); (3) JOINT OPERATING
AGREEMENT FOR BLOCK 16/26 OF LICENCE P.213 DATED 10 OCTOBER
1990; (4) MEMORANDUM OF UNDERSTANDING FOR BLOCK 16/26 OF LICENCE
P.213 DATED 1 NOVEMBER 1994; (5) LICENCE P.213 DATED 10 JULY
1972, DATED 18 OCTOBER 2004
 
   
 
   
E03
  CERTIFICATE OF INCORPORATION ON CHANGE OF NAME FROM PALADIN
RESOURCES (BITTERN) LIMITED TO PALADIN EXPRO LIMITED DATED 13
JANUARY 2000
 
   
 
   
E04
  ALBA LICENCE AGREEMENT SUPPLEMENT — DATED EFFECTIVE 22 JULY 2002
DATED 25 NOVEMBER 2002
 
   
 
   
E05
  NOTICE OF ASSIGNMENT OF SPECIFIC CONTRACT DATED 23 July 2003
 
   
 
   
E06
  NOTICE OF ASSIGNATION OF ASSIGNED CONTRACT DATED 4 AUGUST 2003
 
   
 
   
E07
  STAMP DUTY AGREEMENT (ENTERPRISE/SHELL/TALISMAN) RELATING TO
LICENE P.205, P.202, P.339, P.312, P.103, P.213, P.255 AND P.073
DATED 4 July 2003
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
F
  DTI
 
   
 
   
 
   
 
   
 
   
F01
  INVITATION TO MAKE REPRESENTATIONS UNDER SECTION 31(4) SUBMARINE
PIPELINES FOR ALBA PIPELINE NO’S PL927, PL928, PL1615, PL1544,
PL1891.1 TO PL1891.5 DATED 3 NOVEMBER 2003
 
   
 
   
F02
  INVITATION TO MAKE REPRESENTATIONS UNDER SECTION 31(4) OFFSHORE
INSTALLATIONS FOR ALBA BLOCK 16/26 DATED 3 NOVEMBER 2003
 
   
 
   
F03
  INVITATION TO MAKE REPRESENTATIONS UNDER SECTION 31(4) OFFSHORE
INSTALLATIONS FOR CALEDONIA FIELD BLOCK 16/26P ALL SUBSEA
EQUIPMENT DATED 3 NOVEMBER 2003
 
   
 
   
F04
  INVITATION TO MAKE REPRESENTATIONS UNDER SECTION 31(4) SUBMARINE
PIPELINES FOR CALEDONIA FIELD PIPELINE NO’S PL1919-PLU1921
DATED 3 NOVEMBER 2003
 
   
 
   

10

     
F05
  DEVELOPMENT AND PRODUCTION WORKS CONSENT FOR CALEDONIA FIELD
DEVELOPMENT PLAN DATED 11 FEBRUARY 2004
 
   
 
   
F06
  CONSIDERATION TO WITHDRAW SECTION 29 NOTICE (RE CONOCOPHILLIPS)
UNDER SECTION 31(5) FOR OFFSHORE INSTALLATION FOR ALBA SENT TO
TNSL DATED 30 MARCH 2004
 
   
 
   
F07
  CONSIDERATION TO WITHDRAW SECTION 29 NOTICE (RE CONOCOPHILLIPS)
UNDER SECTION 31(5) FOR SUBMARINE PIPELINES FOR ALBA SENT TO
TNSL DATED 30 MARCH 2004
 
   
 
   
F08
  CONSIDERATION TO WITHDRAW SECTION 29 NOTICE (RE CONOCOPHILLIPS)
UNDER SECTION 31(5) FOR SUBMARINE PIPELINES IN THE ALBA FIELD
SENT TO TNSL DATED 29 APRIL 2004
 
   
 
   
F09
  CONSIDERATION TO WITHDRAW SECTION 29 NOTICE (RE CONOCOPHILLIPS)
UNDER SECTION 31(5) FOR OFFSHORE INSTALLATION FOR ALBA SENT TO
TNSL DATED 29 APRIL 2004
 
   
 
   
F10
  DTI — PETROLEUM ACT 1998 : SECTION 29 NOTICE SUBMARINE PIPELINES
AMENDED SCHEDULE DATED 17 JUNE 2004
 
   
 
   
F11
  DTI — PETROLEUM ACT 1998 : SECTION 29 NOTICE OFFSHORE
INSTALLATIONS AMENDED SCHEDULE DATED 17 JUNE 2004
 
   
 
   
F12
  DTI — PETROLEUM ACT 1998 : INVITATION TO MAKE REPRESENTATIONS RE
SECTION 29 NOTICE SUBMARINE PIPELINES FOR ALBA FIELD DATED 18
NOVEMBER 2004
 
   
 
   
F13
  DTI — LICENCE P.213 FOR ALBA FIELD CONSENT TO FLARE GAS DATED 31
DECEMBER 2004
 
   
 
   
F14
  DTI — LICENCE P.213 FOR ALBA FIELD CONSENT TO VENT GAS DATED 31
DECEMBER 2004
 
   
 
   
F15
  DTI — LICENCE P.213 FOR CALEDONIA FIELD CONSENT TO FLARE GAS
DATED 31 DECEMBER 2004
 
   
 
   
F16
  DTI — PETROLEUM ACT 1998 : SUBSTITUTE SECTION 29 NOTICE
SUBMARINE PIPELINES FOR ALBA FIELD DATED 12 JANUARY 2005
 
   
 
   
F17
  DTI: PETROLEUM PRODUCTION LICENCE NO P.213 DEVELOPMENT AND
PRODUCTION WORKS DATED 31 DECEMBER 2005
 
   
 
   
F18
  DTI: PETROLEUM PRODUCTION LICENCE NO P.213 DEVELOPMENT AND
PRODUCTION WORKS DATED 9 DECEMBER 2005
 
   
 
   
F19
  DTI: PETROLEUM PRODUCTION LICENCES NOS P.213 CONSENT TO FLARE
GAS DATED 31 DECEMBER 2005
 
   
 
   
F20
  DTI: PETROLEUM PRODUCTION LICENCE NO P.213 CONSENT TO FLARE GAS
DATED 31 DECEMBER 2005
 
   
 
   
F21
  DTI: THE ENERGY ACT 1976 PETROLEUM PRODUCTION LICENCE NO P.213
CONSENT TO VENT GAS DATED 31 DECEMBER 2005
 
   
 
   

11

              RENEE FIELD, LICENCE P.226 BLOCK 15/27 A   LICENCE DATA -        
 
  LICENCE NO. P.266 TO SEARCH AND BORE FOR AND GET PETROLEUM IN

A01
  BLOCKS 3/22, 9/16, 15/27, 210/15 AND 211/1 DATED 10 JULY 1972.

 
       
A02
  ASSIGNMENT OF LICENCE P.226 DATED 25 APRIL 1984

 
       
A03
  DEED OF ASSIGNMENT FOR P.226 DATED 13 SEPTEMBER 1984

 
       
A04
  DEED OF ASSIGNMENT FOR P.226 DATED 18 JANUARY 1986

 
       
A05
  DEED OF ASSIGNMENT FOR P.226 DATED 23 JUNE 1987

 
       
A06
  DEED OF ASSIGNMENT FOR P.226 DATED 7 AUGUST 1989

 
       
A07
  DEED OF ASSIGNMENT FOR P.226 DATED 29 SEPTEMBER 1989

 
       
A08
  DEED OF LICENCE ASSIGNMENT FOR P.226 DATED 20 OCTOBER 1989

 
       
A09
  TRUST DEED FOR LICENCE P.226 DATED 20 OCTOBER 1989

 
       
A10
  DEED OF ASSIGNMENT FOR P.226 DATED 31 OCTOBER 1989

 
       
A11
  DEED OF ASSIGNMENT FOR P.226 DATED 7 MAY 1991

 
       
A12
  SCHEDULE OF RETAINED AREA FOR P.226 DATED AS FROM 16 MARCH 1995

 
       
A13
  DEED OF ASSIGNMENT FOR P.226 DATED 1 APRIL 1996

 
       
 
  AGREEMENT NOVATING TRUST DEED (20 OCTOBER 1989) RELATING TO

A14
  P.226 DATED 1 APRIL 1996

 
       
A15
  DEED OF LICENCE ASSIGNMENT FOR P.226 DATED 3 OCTOBER 1996

 
       
 
  SECOND TRUST DEED (REPLACING TRUST DEED 20 OCTOBER 1989) FOR

A16
  P.226 DATED 3 OCTOBER 1996

 
       
A17
  DEED OF ASSIGNMENT FOR P.226 DATED 10 MARCH 1997

 
       
 
  SUPPLEMENTAL TO SECOND TRUST DEED (3 OCTOBER 1996) DATED 10

A18
  MARCH 1997

 
       
A19
  DEED OF ASSIGNMENT FOR P.226 DATED 11 MARCH 1997

 
       
 
  THIRD TRUST DEED (REPLACING SECOND TRUST DEED DATED 3 OCTOBER

A20
  1996) LICENCE P.226 DATED 11 MARCH 1997
 
       
A21
  DEED OF ASSIGNMENT FOR P.226 DATED 21 NOVEMBER 1997

 
       
 
  FOURTH TRUST DEED (REPLACING THIRD TRUST DEED DATED 11 MARCH

A22
  1997) LICENCE P.226, DATED 21 NOVEMBER 1997.
 
       
A23
  DEED OF LICENCE ASSIGNMENT FOR P.226 DATED 25 NOVEMBER 1997

 
       
 
  FIFTH TRUST DEED (REPLACING FOURTH TRUST DEED DATED 21 NOVEMBER

A24
  1997 LICENCE P.226), DATED 28 NOVEMBER 1997.
 
       
A25
  DEED OF LICENCE ASSIGNMENT FOR P.266 DATED 28 NOVEMBER 1997

 
       
 
  SIXTH TRUST DEED (REPLACING LICENCE P.226 FIFTH TRUST DEED DATED

A26
  28 NOVEMBER 1997) DATED 1 JULY 1998.
 
       
A27
  DEED OF ASSIGNMENT FOR P.226 DATED 1 JULY 1998

 
       
 
  TRUST DEED RELATING TO UNITED KINGDOM PETROLEUM PRODUCTION

 
  LICENCE NO. P.226 AS IT APPLIES TO BLOCK 15/27ONLY , DATED 25

A28
  FEBRUARY 2000.

 
       
 
  DEED OF LICENCE ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE

A29
  P.226, DATED 20 JULY 2000.

 
       
 
  SEVENTH TRUST DEED (REPLACING LICENCE P.226 SIXTH TRUST DEED

A30
  DATED 1 JULY 1998), DATED 20 JULY 2000.

 
       
 
  NOVATION OF TRUST DEED RELATING TO UNITED KINGDOM PETROLEUM

 
  PRODUCTION LICENCE NO. P.226 BLOCK 15/27 (25 FEBRUARY 2000),

A31
  DATED 20 JULY 2000.

 
       
 
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.226

A32
  DATED 4 OCTOBER 2002

 
       
 
  EIGHTH TRUST DEED (REPLACING SEVENTH TRUST DEED 20 July 2000)

A33
  DATED 4 OCTOBER 2002

 
       
 
  GUARANTEE BY CENTRICA IN FAVOUR OF PHILLIPS PETROLEUM CO LTD RE

 
  CENTRICA RESOURCES LIMITED INTEREST IN LICENCE P.339 BLOCK

A34
  15/28B AND P.226 BLOCK 15/27 , DATED 20 NOVEMBER 2002
 
       
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM PRODUCTION

A35
  LICENCE P.226 DATED 28 NOVEMBER 2002

 
       
 
  NINTH TRUST DEED (REPLACING LICENCE P.226 EIGTH TRUST DEED DATED

A36
  4 OCTOBER 2002) DATED 28 NOVEMBER 2002
 
       
 
  DEED OF NOVATION OF TRUST DEED BLOCK 15/27 ONLY (DATED 25

A37
  FEBRUARY 2000), DATED 28 NOVEMBER 2002

 
       
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM PRODUCTION

A38
  LICENCE P.226 DATED 1 DECEMBER 2002

 
       
 
  TENTH TRUST DEED (REPLACING LICENCE P.226 NINTH TRUST DEED DATED

A39
  28 NOVEMBER 2002) DATED 1 DECEMBER 2002
 
       
 
  DEED OF ASSIGNMENT OF GUARANTEE (20 NOVEMBER 2002) CENTRICA TO

A40
  TALISMAN DATED 1 DECEMBER 2002

 
       
 
  DEED OF NOVATION OF TRUST DEED (25 FEBRUARY 2000) IN RESPECT OF

 
  UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27 DATED 1

A41
  DECEMBER 2002

 
       
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM PRODUCTION

A42
  LICENCE P.226 DATED 10 MARCH 2003

 
       
 
  DEED OF NOVATION OF TRUST DEED DATED 25 FEBRUARY 2000 RELATING

 
  TO UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27 DATED 10

A43
  MARCH 2003

 
       
 
  ELEVENTH TRUST DEED (REPLACING TENTH TRUST DEED 1 DECEMBER 2002)

A44
  FOR P.226 DATED 10 MARCH 2003

 
       
 
  DEED OF ASSIGNMENT IN RESPECT OF UK PETROLEUM PRODUCTION LICENCE

A45
  P.226 DATED 1 OCTOBER 2003

 
       
 
  DEED OF NOVATION OF TRUST DEED (25 FEBRUARY 2000) IN RESPECT OF

 
  UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27 DATED 1

A46
  OCTOBER 2003

 
       
 
  NOVATION OF LETTER AGREEMENT (22 MAY 1998) IN RESPECT OF LICENCE

A47
  P.226 BLOCK 15/27 DATED 1 OCTOBER 2003

 
       
 
  TWELFTH TRUST DEED (REPLACING LICENCE P.226 ELEVENTH TRUST DEED

A48
  DATED 10 MARCH 2003) DATED 1 OCTOBER 2003

 
       
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM PRODUCTION

A49
  LICENCE P.226 DATED 10 NOVEMBER 2003

 
       
 
  THIRTEENTH TRUST DEED (REPLACING LICENCE P.226 TWELFTH TRUST

A50
  DEED 1 OCTOBER 2003) DATED 10 NOVEMBER 2003

 
       
 
  EXECUTION DEED AFFECTING 1) LICENCE FOR P.226 2) TRUST DEED FOR

 
  P.226 BLOCK 15/27 3) THIRTEENTH TRUST DEED (REPLACING TWELFTH

 
  TRUST DEED (1 OCTOBER 2003) BETWEEN AHL AND ENCANA DATED 21

A51
  SEPTEMBER 2004

 
       
B
  OPERATING AGREEMENTS
 
       
B01
  OPERATING AGREEMENT DATED 29 JANUARY 1964

 
       
B02
  AMENDMENT TO AGREEMENT (29 JANUARY 1964) DATED 9 JUNE 1964

 
       
B03
  THIRD AMENDMENT TO AGREEMENT (29 JANUARY 1964) DATED 2 JULY 1964

 
       
B04
  AGREEMENT DATED 24 JUNE 1965

 
       
B05
  AMENDMENT TO AGREEMENT DATED 9 DECEMBER 1966

 
       
B06
  AMENDMENT TO AGREEMENT DATED 1 JANUARY 1971

 
       
B07
  AMENDMENT TO AGREEMENT DATED 01 JANUARY 1973

 
       
B08
  AMENDMENT TO AGREEMENT DATED 16 AUGUST 1978

 
       
B09
  INDIGO AREA OPERATING AGREEMENT NOVATION DATED 25 APRIL 1984

 
       
B10
  INDIGO AREA OPERATING AGREEMENT NOVATION DATED 20 DECEMBER 1985

 
       
 
  NOVATION AGREEMENT RELATING TO P.226 BASE NORTH SEA AGREEMENT

B11
  (INDIGO AREA) DATED 7 AUGUST 1989

 
       
 
  P.226 INDIGO AREA OPERATING AGREEMENT NOVATION DATED 15 OCTOBER

B12
    1992  
 
       
 
  NOVATION AND AMENDMENT AGREEMENT RELATING TO JOINT OPERATING

B13
  AGREEMENT FOR P.226 BLOCK 210/15A DATED 2 APRIL 1996

 
       
 
  P.226 INDIGO AREA OPERATING AGREEMENT NOVATION DATED 21 NOVEMBER

B14
    1997  
 
       
 
  P.226 INDIGO AREA OPERATING AGREEMENT NOVATION, DATED 28

B15
  NOVEMBER 1997

 
       
 
  JOINT OPERATING AGREEMENT FOR UNITED KINGDOM PETROLEUM

B16
  PRODUCTION LICENCE P.226 FOR BLOCK 15/27, DATED 21 JANUARY 1998.

 
       
 
  NOVATION AGREEMENT RELATING TO OPERATING AGREEMENT FOR LICENCE

B17
  P.226 BLOCK 15/17, DATED 1 JULY 1998.

 
       
 
  FIRST AMENDING AGREEMENT TO JOINT OPERATING AGREEMENT DATED 21

 
  JANUARY 1998 UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27,

B18
  DATED 9 FEBRUARY 1999.

 
       
 
  AMENDMENT TO JOINT OPERATING AGREEMENT UK PETROLEUM PRODUCTION

B19
  LICENCE P.226 BLOCK 15/27, DATED 25 FEBRUARY 2000

 
       
 
  AMENDMENT TO JOINT OPERATING AGREEMENT UK PETROLEUM PRODUCTION

B20
  LICENCE P.226 BLOCK 15/27, AREA B, DATED 25 FEBRUARY 2000

 
       
 
  AMENDMENT TO JOINT OPERATING AGREEMENT UK PETROLEUM PRODUCTION

B21
  LICENCE P.226 BLOCK 15/27, AREA C, DATED 25 FEBRUARY 2000

 
       
 
  NOVATION OF JOINT OPERATING AGREEMENT UK PETROLEUM PRODUCTION

B22
  LICENCE P.226 BLOCK 15/27,, DATED 20 JULY 2000.

 
       
 
  NOVATION AND AMENDMENT OF THE JOINT OPERATING AGREEMENT UK

 
  PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27, AREA B, DATED 29

B23
  AUGUST 2000.

 
       
 
  NOVATION OF JOINT OPERATING AGREEMENT RELATING TO (CHANGE OF

 
  OPERATOR) TO UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27

B24
  AREA A (21 JANUARY 1998 ) DATED 28 NOVEMBER 2002

 
       
 
  NOVATION OF JOINT OPERATING AGREEMENT RELATING TO UK PETROLEUM

 
  PRODUCTION LICENCE P.226 BLOCK 15/27 AREA B (21 JANUARY 1998 )

B25
  DATED 28 NOVEMBER 2002

 
       
 
  NOVATION OF JOINT OPERATING AGREEMENT RELATING TO (CHANGE OF

 
  OPERATOR) FOR UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27

B26
  AREA C (21 JANUARY 1998) DATED 28 NOVEMBER 2002

 
       
 
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT RELATING TO

 
  UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27 AREA A (21

B27
  JANUARY 1998) DATED 1 DECEMBER 2002

 
       
 
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT RELATING TO

 
  UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27 AREA B (21

B28
  JANUARY 1998) DATED 1 DECEMBER 2002

 
       
 
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT RELATING TO

 
  UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27 AREA C (21

B29
  JANUARY 1998) DATED 1 DECEMBER 2002

 
       
 
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT RELATING TO

 
  UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27 AREA A (21

B30
  JANUARY 1998) DATED 10 MARCH 2003

 
       
 
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT RELATING TO

 
  UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27 AREA B (21

B31
  JANUARY 1998) DATED 10 MARCH 2003

 
       
 
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT RELATING TO

 
  UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27 AREA C (21

B32
  JANUARY 1998) DATED 10 MARCH 2003

 
       
 
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT IN RESPECT

 
  OF UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27 AREA A (21

B33
  JANUARY 1998) DATED 1 OCTOBER 2003

 
       
 
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT IN RESPECT

 
  OF UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27 AREA B (21

B34
  JANUARY 1998) DATED 1 OCTOBER 2003

 
       
 
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT IN RESPECT

 
  OF UK PETROLEUM PRODUCTION LICENCE P.226 BLOCK 15/27 AREA C (21

B35
  JANUARY 1998) DATED 1 OCTOBER 2003

 
       
 
  AGREEMENT FOR THE TRANSFER OF OPERATORSHIPIN RESPECT OF THE

 
  JOINT OPERATING AGREEMENT FOR P.226 BLOCK 15/27 (INSOFAR AS IT

 
  RELATES AS A SEPARATE AGREEMENT TO AREA B) DATED 21 SEPTEMBER

B36
    2004  
 
       
 
  EXECUTION DEED RE P.226 15/27 AFFECTING 2) JOA AS AMENDED TO

 
  APPLY AS SEPARATE AGREEMENT TO AREA B (25 FEBRUARY 200O), 3) JOA

 
  AS AMENDED TO APPLY AS SEPARATE AGREEMENT FOR AREA C (25

B37
  FEBRUARY 2000), DATED 21 SEPTEMBER 2004

 
       
C
  TRANSPORTATION & PROCESSING
 
       
 
  INTERIM R-BLOCK COMMON FACILITIES AGREEMENT UK PETROLEUM

 
  PRODUCTION LICENCES P.226 NAD P.339 BLOCKS 15/27 AND 15/28B,

C01
  DATED 21 JANUARY 1998.

 
       
 
  R-BLOCK PROCESSING AND OPERATIONAL SERVICES AGREEMENT (AH001
C02
  OWNERS AND R-BLOCK OWNERS) DATED 29 JANUARY 1998.

 
       
 
  AH001 - R-BLOCK CONSTRUCTION, INSTALLATION AND TIE-IN AGREEMENT

C03
  DATED 29 JANUARY 1998

 
       
 
  LETTER FROM ELF TO PHILLIPS RE R-BLOCK DEVELOPMENT PRIOR TO TPA

C04
  DATED 29 JANUARY 1998

 
       
C05
  OPERATIONAL MATRIX AGREEMENT, DATED 29 JANUARY 1998.

 
       
 
  LETTER AGREEMENT AUTHORISING OPERATOR TO EXECUTE AGREEMENTS RE

 
  THE DEVELOPMENT OF THE RENEE AND RUBIE FIELDS, DATED 29 JANUARY

C06
    1998.  
 
       
 
  R-BLOCK OIL TRANSPORTATION AND PROCESSING AGREEMENT THROUGH
C07
  FLOTTA SYSTEM), DATED 20 MARCH 1998

 
       
 
  AGREEMENT BETWEEN PHILLIPS PETROLEUM COMPANY UK LIMITED (ACTING

 
  FOR AND ON BEHALF OF ITSELF AND THE R-BLOCK GROUP) AND ELF

 
  EXPLORATION UK PLC IN RESPECT OF R-BLOCK NGLS DATED 20 MARCH

C08
    1998  
 
       
C09
  FLOTTA POWER EXPORT LETTER, DATED 20 MARCH 1998.

 
       
 
  INTERFACE AGREEMENT CONCERNING INFORMATION AND DATA REQUIREMENTS

 
  RELATING TO THE TRANSPORTATION OF R-BLOCK LIQUIDS IN THE FLOTTA

C10
  SYSTEM, DATED 20 MARCH 1998

 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK OIL TRANSPORTATION AND

C11
  PROCESSING AGREEMENT (20 MARCH 1998) DATED 26 MARCH 1998

 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND

 
  OPERATIONAL SERVICES AGREEMENT (29 JANUARY 1998) DATED 26 MARCH

C12
    1998  
 
       
 
  NOVATION AGREEMENT RELATING TO INTERIM R-BLOCK COMMON FACILITIES

 
  AGREEEMENT UK PETROLEUM PRODUCTION LICENCES P.226 AND P.339 (21

C13
  JANUARY 1998) DATED 26 MARCH 1998

 
       
 
  R-BLOCK PIPELINES OVER THE MILLER PIPELINE - PIPELINE CROSSING
C14
  AGREEMENT DATED 31 MARCH 1998

 
       
 
  HYDROCARBON ALLOCATION METHODOLOGY IVANHOE/ROB ROY/ RENEE/RUBIE,

C15
  UNDATED

 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND

 
  OPERATIONAL SERVICES AGREEMENT (29 JANUARY 1998) DATED 1 JULY

C16
    1998  
 
       
 
  NOVATION AGREEMENT RELATING TO INTERIM R-BLOCK COMMON FACILITIES

 
  AGREEEMENT UK PETROLEUM PRODUCTION LICENCES P.226 AND P.339 (21

C17
  JANUARY 1998) DATED 1 JULY 1998

 
       
 
  NOVATION OF THE R-BLOCK PIPELINES OVER THE MILLER PIPELINE

 
  PIPELINE CROSSING AGREEMENT (31 MARCH 1998) DATED 31 DECEMBER

C18
    1998.  
 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK OIL TRANSPORTATION AND

C19
  PROCESSING AGREEMENT (20 MARCH 1998) DATED 22ND JANUARY 1999

 
       
 
  NOVATION OF INTERFACE AGREEMENT CONCERNING INFORMATION AND DATA

 
  REQUIREMENTS RELATING TO THE TRANSPORTATION OF R-BLOCK LIQUIDS

C20
  IN THE FLOTTA SYSTEM (20 MARCH 1998) DATED 1 MAY 2000

 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK OIL TRANSPORTATION AND

C21
  PROCESSING AGREEMENT (20 MARCH 1998) DATED 1 MAY 2000

 
       
 
  NOVATION AGREEMENT IN RESPECT OF R-BLOCK AREA NGL'S AND FLOTTA

C22
  POWER EXPORT AGREEMENT (20 MARCH 1998) DATED 01 MAY 2000

 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND

 
  OPERATIONAL SERVICES AGREEMENT (29 JANUARY 1998) DATED 30 JUNE

C23
    2000  
 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND

 
  OPERATIONAL SERVICES AGREEMENT (29 JANUARY 1998) DATED 20 JULY

C24
    2000  
 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK OIL TRANSPORTATION AND

C25
  PROCESSING AGREEMENT (20 MARCH 1998) DATED 20 JULY 2000

 
       
 
  NOVATION AGREEMENT RELATING TO INTERIM R-BLOCK COMMON FACILITIES

 
  AGREEMENT UK PETROLEUM PRODUCTION LICENCES P.226 AND P.339 (21

C26
  JANUARY 1998) DATED 20 JULY 2000

 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK OIL TRANSPORTATION AND

C27
  PROCESSING AGREEMENT (20 MARCH 1998) DATED 22 DECEMBER 2000

 
       
 
  NOVATION OF INTERFACE AGREEMENT CONCERNING INFORMATION AND DATA

 
  REQUIREMENTS RELATING TO THE TRANSPORTATION OF R-BLOCK LIQUIDS

C28
  IN THE FLOTTA SYSTEM (20 MARCH 1998) DATED 22 DECEMBER 2000.

 
       
 
  NOVATION OF AGREEMENT IN RESPECT OF R-BLOCK NGL’S AND FLOTTA

C29
  POWER EXPORT AGREEMENT (20 MARCH 1998) DATED 22 DECEMBER 2000.

 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK OIL TRANSPORTATION AND

C30
  PROCESSING AGREEMENT (20 MARCH 1998) DATED 30 MARCH 2001

 
       
 
  NOVATION AGREEMENT RELATING TO INTERIM R-BLOCK COMMON FACILITIES

 
  AGREEMENT UK PETROLEUM PRODUCTION LICENCES P.226 AND P.339 (21

C31
  JANUARY 1998) DATED 30 MARCH 2001

 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND

C32
  OPERATIONAL SERVICES AGREEMENT DATED 23 APRIL 2001

 
       
 
  NOVATION OF ACKNOWLEGEMENT AGREEMENT RELATING TO THE

 
  TRANSPORTATION OF R-BLOCK LIQUIDS IN THE FLOTTA SYSTEM (20 MARCH

C33
  1998) DATED 12 NOVEMBER 2002
 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND

 
  OPERATIONAL SERVICES AGREEMENT (29 JANUARY 1998) DATED 12

C34
  NOVEMBER 2002

 
       
 
  NOVATION OF R-BLOCK PROCESSING AND OPERATIONAL SERVICES

C35
  AGREEMENT (29 JANUARY 1998) DATED 28 NOVEMBER 2002

 
       
 
  NOVATION OF R-BLOCK OIL TRANSPORTATION AND PROCESSING AGREEMENT

C36
  (20 MARCH 1998) DATED 28 NOVEMBER 2002
 
       
 
  NOVATION AGREEMENT RELATING TO INTERIM R-BLOCK COMMON FACILITIES

 
  AGREEMENT UK PETROLEUM PRODUCTION LICENCES P.226 AND P.339 (21

C37
  JANUARY 1998) DATED 28 NOVEMBER 2002

 
       
 
  LETTER AGREEMENT CONOCO PHILLIPS TO TALISMAN RE RENEE & RUBIE

 
  POST-COMPLETION PRODUCTION REPORTING & GAS NOMINATION SERVICES

C38
  DATED 29 NOVEMBER 2002

 
       
 
  NOVATION OF R-BLOCK NGLS AGREEMENT (20 MARCH 1998) DATED 1

C39
  DECEMBER 2002

 
       
 
  NOVATION OF R-BLOCK OIL TRANSPORTATION AND PROCESSING AGREEMENT

C40
  (20 MARCH 1998) DATED 1 DECEMBER 2002
 
       
 
  NOVATION OF INTERFACE AGREEMENT (20 MARCH 1998) DATED 1 DECEMBER

C41
    2002  
 
       
 
  NOVATION OF R-BLOCK PIPELINES OVER THE MILLER PIPELINE -

 
  PIPELINE CROSSING AGREEMENT (31 MARCH 1998) DATED 1 DECEMBER

C42
    2002  
 
       
 
  NOVATION OF AH-001 R-BLOCK CONSTRUCTION, INSTALLATION AND TIE-IN

C43
  AGREEMENT (29 JANUARY 1998) DATED 1 DECEMBER 2002

 
       
 
  NOVATION OF FLOTTA POWER EXPORT LETTER AGREEMENT (20 MARCH 1998)

C44
  DATED 1 DECEMBER 2002

 
       
 
  NOVATION AND AMENDMENT OF INTERIM R-BLOCK COMMON FACILITIES

 
  AGREEMENT UK PETROLEUM PRODUCTION LICENCES P.226, P.339, BLOCKS

C45
  15/27 AND 15/28B (21 JANUARY 1998) DATED 1 DECEMBER 2002
 
       
 
  NOVATION OF OPERATIONAL MATRIX AGREEMENT (29 JANUARY 1998) DATED

C46
  1 DECEMBER 2002
 
       
 
  NOVATION OF R-BLOCK PROCESSING AND OPERATIONAL SERVICES

C47
  AGREEMENT (29 JANUARY 1998) DATED 10 MARCH 2003

 
       
 
  NOVATION OF R-BLOCK OIL TRANSPORTATION AND PROCESSING AGREEMENT

C48
  (20 MARCH 1998) DATED 10 MARCH 2003
 
       
 
  NOVATION AND AMENDMENT OF INTERIM R-BLOCK COMMON FACILITIES

 
  AGREEMENT UK PETROLEUM PRODUCTION LICENCES P.226 & P.339 BLOCKS

C49
  15/27 AND 15/28B (21 JANNUARY 1998) DATED 10 MARCH 2003
 
       
 
  NOVATION OF INTERFACE AGREEMENT CONCERNING INFORMATION AND DATA

 
  REQUIREMENTS RELATING TO THE TRANSPORTATION OF R-BLOCK LIQUIDS

C50
  IN THE FLOTTA SYSTEM (20 MARCH 1998) DATED 1 JULY 2003

 
       
 
  NOVATION OF ACKNOWLEGEMENT AGREEMENT RELATING TO THE

 
  TRANSPORTATION OF R-BLOCK LIQUIDS IN THE FLOTTA SYSTEM (20 MARCH

C51
  1998) DATED 1 JULY 2003
 
       
 
  NOVATION OF R-BLOCK OIL TRANSPORTATION AND PROCESSING AGREEMENT

C52
  (20 MARCH 1998) DATED 1 JULY 2003
 
       
 
  NOVATION OF R-BLOCK PROCESSING AND OPERATIONAL SERVICES

C53
  AGREEMENT (29 JANUARY 1998) DATED 1 OCTOBER 2003

 
       
 
  NOVATION OF R-BLOCK OIL TRANSPORTATION AND PROCESSING AGREEMENT

C54
  (20 MARCH 1998) DATED 1 OCTOBER 2003
 
       
 
  NOVATION OF INTERFACE AGREEMENT CONCERNING INFORMATION AND DATA

 
  REQUIREMENTS RELATING TO THE TRANSPORTATION OF R-BLOCK LIQUIDS

C55
  IN THE FLOTTA SYSTEM (20 MARCH 1998) DATED 1 OCTOBER 2003

 
       
 
  NOVATION AND AMENDMENT OF INTERIM R-BLOCK COMMON FACILITIES

 
  AGREEMENT UK PETROLEUM PRODUCTION LICENCES P.226, P.339, BLOCKS

C56
  15/27 AND 15/28B (21 JANUARY 1998) DATED 1 OCTOBER 2003
 
       
 
  NOVATION OF ACKNOWLEDGEMENT AGREEMENT RELATING TO THE

 
  TRANSPORTATION OF R-BLOCK LIQUIDS IN THE FLOTTA SYSTEMS (20

C57
  MARCH 1998) DATED 10 OCTOBER 2003

 
       
 
  EXECUTION DEED RELATING TO INTER-ALIA R BLOCK PIPELINES OVER THE

 
  MILLER PIPELINE CROSSING AGREEMENT (31 MARCH 1998) DATED 1

C58
  NOVEMBER 2004

 
       
 
  EXECUTION DEED RELATING TO INTER-ALIA RE R-BLOCK OIL

 
  TRANSPORTATION AND PROCESSING AGREEMENT (20 MARCH 1998),

 
  INTERFACE AGREEMENT CONCERNING INFORMATION AND DATA REQUIREMENTS

 
  RELATING TO THE TRANSPORTATION OF R-BLOCK LIQUIDS IN THE FLOTTA

 
  SYSTEM (20 MARCH 1998), ACKNOWLEDGEMENT AGREEMENT RELATING TO

 
  THE TRANSPORTATION OF R-BLOCK LIQUIDS IN THE FLOTTA SYSTEM (20

 
  MARCH 1998) SEE SCHEDULE PART 1 FOR ALL DOCUMENTS RELATING TO

C59
  EXECUTION DEED DATED 31 DECEMBER 2004

 
       
 
  PIPELINE CROSSING AGREEMENT IN RESPECT OF THE CROSSING OF THE 8"

 
  RENEE OIL PIPELINES PL1616 AND PL1617, THE 8" RENEE WATER

 
  INJECTION PIPELINE PL1620, THE 4" RENEE GAS PIPELINE PL1618 AND

 
  THE RENEE UMBILICAL PL1619 BY THE TWEEDSMUIR PIPELINES AND

C60
  UMBILICAL DATED 29 JULY 2005

 
       
D
  SALE & PURCHASE AGREEMENTS
 
       
E
  MISCELLANEOUS
 
       
E01
  STAMPDUTY AGREEMENT DATED 25 APRIL 1984

 
       
 
  FIRST AMENDMENT TO STAMPDUTY AGREEMENT (25 APRIL 1984) DATED 13

E02
  SEPTEMBER 1984

 
       
 
  NOVATION RELATING TO THE PAYMENT OF STAMPDUTY AND THE RETENTION

E03
  OF DOCUMENTS RE LICENCE P.226 DATED 1 JANUARY 1986

 
       
 
  SECOND AMENDMENT TO STAMPDUTY AGREEMENT (25 APRIL 1984) DATED 6

E04
  MARCH 1986

 
       
 
  THIRD AMENDMENT TO STAMPDUTY AGREEMENT (25 APRIL 1984) DATED 23

E05
  JUNE 1987

 
       
 
  FOURTH SUPPLEMENTAL TO A STAMPDUTY AGREEMENT (25 APRIL 1984)

E06
  DATED 29 SEPTEMBER 1989

 
       
 
  FIFTH SUPPLEMENTAL TO A STAMPDUTY AGREEMENT (25 APRIL 1984) AS

E07
  AMENDED DATED 20 OCTOBER 1989

 
       
 
  SIXTH SUPPLEMENTAL TO A STAMPDUTY AGREEMENT (25 APRIL 1984) AS

E08
  AMENDED DATED 17 NOVEMBER 1989

 
       
E09
  STAMPDUTY AGREEMENT DATED 15 OCTOBER 1992

 
       
E10
  CONFIDENTIALITY AGREEMENT DATED 21 JULY 1995

 
       
 
  SUPPLEMENTAL TO A STAMPDUTY AGREEMENT (25 APRIL 1984) DATED 1

E11
  APRIL 1996

 
       
E12
  STAMPDUTY AGREEMENT DATED 2 APRIL 1996

 
       
 
  SUPPLEMENTAL TO A STAMPDUTY AGREEMENT (25 APRIL 1984) DATED 3

E13
  OCTOBER 1996

 
       
 
  CONFIDENTIALITY AGREEMENT BETWEEN ELF EXPLORATION UK PLC,

 
  PHILLIPS PETROLEUM COMPANY UNITED KINGDOM LIMITED AND AMERADA

 
  HESS LIMITED RELATING TO THE TRANSPORTATION OF BLOCKS 15/27 AND

 
  15/28B LIQUIDS VIA AH001 AND THE FLOTTA SYSTEM FOR PROCESSING AT
E14
  FLOTTA TERMINAL DATED 12 FEBRUARY 1997

 
       
 
  LETTER AGREEMENT RE FEED STUDIES FOR R-BLOCK TIEBACK TO AH001

E15
  DATED 4 MARCH 1997

 
       
 
  SUPPLEMENTAL TO A STAMPDUTY AGREEMENT (25 APRIL 1984) DATED 10

E16
  MARCH 1997

 
       
 
  SUPPLEMENTAL TO A STAMPDUTY AGREEMENT (25 APRIL 1984) DATED 11

E17
  MARCH 1997

 
       
 
  AGREEMENT CONCERNING THE RETENTION OF DOCUMENTS OUTSIDE THE UK

E18
  DATED 18 NOVEMBER 1997

 
       
 
  SUPPLEMENTAL TO STAMPDUTY AGREEMENT DATED 25 APRIL 1984, AS

E19
  AMENDED, DATED 21 NOVEMBER 1997.

 
       
 
  LETTER RE. REBATE TO NON-OPERATORS OF COSTS FOR PROJECT

 
  MANAGEMENT SERVICES PROVIDED BY PHILLIPS PETROLEUM COMPANY

 
  UNITED KINGDOM LIMITED UNDER THE RENEE JOINT OPERATING AGREEMENT

E20
  FOR BLOCK 15/27 DATED 22 JULY 1999

 
       
E21
  GUARANTEE BY MARUBENI IN FAVOUR OF PHILLIPS, DATED 17 JULY 2000.

 
       
 
  STAMPDUTY AGREEMENT IN RESPECT OF UNITED KINGDOM PETROLEUM

 
  PRODUCTION LICENCES P.079 (BLOCK 30/13C), P.140 (BLOCK 15/26A),

 
  P.226 (BLOCK 15/27) AND P.339 (BLOCK 15/28B) BETWEEN PHILLIPS

 
  PETROLEUM COMPANY UNITED KINGDOM LIMITED AND TALISMAN ENERGY

E22
  (UK) LIMITED DATED 31 JULY 2002

 
       
 
  COPY POWER OF ATTORNEY BY TALISMAN ENERGY (UK) LIMITED IN FAVOUR

E23
  OF PHILIPARGO DATED 30 JULY 2002

 
       
 
  COPY POWER OF ATTORNEY BY PHILLIPS PETROLEUM COMPANY UNITED

 
  KINGDOM LIMITED IN FAVOUR OF JONATHAN LEE AND EMMA CULLEY DATED

E24
  31 JULY 2002
 
       
 
  SUPPLEMENTAL TO A STAMPDUTY AGREEMENT (25 APRIL 1984) AS

E25
  AMENDED DATED 4 OCTOBER 2002

 
       
 
  SUPPLEMENTAL TO A STAMPDUTY AGREEMENT (25 APRIL 1984) AS

E26
  AMENDED, DATED 28 NOVEMBER 2002

 
       
 
  SUPPLEMENTAL TO A STAMPDUTY AGREEMENT (25 APRIL 1984) AS

E27
  AMENDED, DATED 1 DECEMBER 2002

 
       
 
  POWER OF ATTORNEY FOR MARTIN YORK (CENTRICA) RE SIGN, SEAL AND

E28
  DELIVER DOCUMENTS FOR SALE AND PURCHASE DATED 12 DECEMBER 2002

 
       
 
  POWER OF ATTORNEY APPOINTING KIRSTY ROBERTSON TO EXECUTE THE

E29
  SALE & PURCHASE AGREEMENT DATED 10 DECEMBER 2002

 
       
 
  AGREEMENT FOR THE RETENTION OF DOCUMENTS OUTSIDE THE UNITED

 
  KINGDOM RE BLOCKS 15/27 AND 15/28B INCLUDING THE RENEE AND RUBIE

E30
  FIELDS DATED 20 DECEMBER 2002

 
       
 
  POWER OF ATTORNEY APPOINTING KIRSTY ROBERTSON TO EXECUTE THE

 
  NOVATION OF THE R-BLOCK OIL TRANSPORTATION AND PROCESSING

E31
  AGREEMENT FOR TNSL & TPUK DATED 6 MARCH 2003

 
       
 
  POWER OF ATTORNEY APPOINTING KIRSTY ROBERTSON TO EXECUTE THE

 
  R-BLOCK OIL PROCESSING AND OPERATIONAL SERVICES AGREEMENT DATED
E32
  6 MARCH 2003
 
       
E33
  DEED OF ADHERENCE DATED 1 OCTOBER 2003

 
       
 
  DEED OF ASSIGNMENT IN RESPECT OF THE MARUBENI GUARANTEE (17 JULY

E34
  2000) DATED 1 OCTOBER 2003
 
       
 
  CERTIFICATE OF INCORPORATION ON CHANGE OF NAME FROM INTREPID

 
  ENERGY ALPHA LTD TO TALISMAN ENERGY ALPHA LTD DATED 6 JANUARY

E35
    2004  
 
       
 
  DEED OF ADHERENCE RELATING TO A STAMPDUTY (25 APRIL 1984) DATED

E36
  21 SEPTEMBER 2004
 
       
F
  DTI DOCUMENTATION
 
       
 
  DTI LETTER OF CONSENT DATED 23 JANUARY 1998 RE. PROPOSED

 
  ASSIGNMENT OF VARIOUS BG COMPANIES LICENCE INTERESTS TO INTREPID

F01
  ENERGY NORTH SEA LIMITED

 
       
 
  LETTER FROM DTI RE. PETROLEUM PRODUCTION LICENCE P.226

F02
  DEVELOPMENT AND PRODUCTION WORKS DATED 02 FEBRUARY 1998

 
       
 
  NOTICE OF DETERMINATION OF OIL FIELD NO. 264 RENEE DATED 10

F03
  MARCH 1998

 
       
 
  DTI LETTER DATED 12 FEBRUARY 1999 RE. PETROLEUM PRODUCTION

 
  LICENCE NOS P.226 AND P.339 - CONSENT TO FLARE GAS DURING PERIOD

F04
  15 FEBRUARY 1999 AND 28 FEBRUARY 1999
 
       
 
  DTI LETTER DATED 23 MARCH 1999 RE. PETROLEUM ACT 1998:

 
  INVITATION TO MAKE REPRESENTATIONS UNDER SECTION 31(4) SUBMARINE

 
  PIPELINES, PL 1616, PL 1617, PL 1618, PL 1619.1 AND PL 1619.2,

F05
  PL 1619.3 TO PL 1619.8

 
       
 
  DTI LETTER DATED 23 MARCH 1999 RE. PETROLEUM ACT 1998:

 
  INVITATION TO MAKE REPRESENTATIONS UNDER SECTION 31(4) SUBMARINE

F06
  PIPELINES, PL 1620, PL 1621, PL 1622, PL 1623.1 AND PL 1623.2

 
       
 
  DTI LETTER RE. PETROLEUM ACT 1998: INVITATION TO MAKE

 
  REPRESENTATIONS UNDER SECTION 31(4) OFFSHORE INSTALLATIONS DATED

F07
  23 MARCH 1999
 
       
 
  DTI LETTER DATED 15 APRIL 1999 RE. PETROLEUM ACT 1998: SECTION

 
  29 NOTICE - OFFSHORE INSTALLATIONS, RENEE SUBSEA WELLS TIED BACK
F08
  TO ROB ROY FPSO 'AH001' VIA RENEE PRODUCTION MANIFOLD

 
       
 
  DTI LETTER RE. PETROLEUM ACT 1998: SECTION 29 NOTICE, SUBMARINE

 
  PIPELINES PL 1616, PL 1617, PL 1618, PL 1619.1 AND PL 1619.2, PL

F09
  1619.3 TO PL 1619.8 DATED 26 APRIL 1999
 
       
 
  DTI LETTER RE. PETROLEUM ACT 1998: SECTION 29 NOTICE -

 
  SUBMARINE PIPELINES, PL 1620 TO PL 1622, PL 1623.1 AND PL 1623.2

F10
  DATED 26 APRIL 1998

 
       
 
  DTI LETTER RE. PETROLEUM ACT 1998: CONSIDERATION TO WITHDRAW

 
  SECTION 29 NOTICE SERVED ON VEBA UNDER SECTION 31(5) (NOTICE

 
  ISSUED 26 APRIL 1999), PL 1620, PL 1621, PL 1622, PL 1623.1 AND

F11
  PL 1623.2 DATED 18 DECEMBER 2000

 
       
 
  DTI LETTER RE. PETROLEUM ACT 1998: INVITATION TO MAKE

 
  REPRESENTATIONS UNDER SECTION 31(4) SUBMARINE PIPELINES, PL

 
  1620, PL 1621, PL 1622, PL 1623.1 AND PL 1623.2 DATED 18
F12
  DECEMBER 2000

 
       
 
  DTI LETTER RE. PETROLEUM ACT 1998: CONSIDERATION TO WITHDRAW

 
  SECTION 29 NOTICE UNDER SECTION 31(5) (NOTICE ISSUED 26 APRIL

 
  1999) PL 1616, PL 1617, PL 1618, PL 1619.1 AND PL 1619.2, PL
F13
  1619.3 TO PL 1619.8 DATED 18 DECEMBER 2000
 
       
 
  DTI LETTER RE. PETROLEUM ACT 1998: CONSIDERATION TO WITHDRAW

 
  SECTION 29 NOTICE UNDER SECTION 31/(5) (NOTICED ISSUED 15 APRIL

 
  1999), RENEE SUBSEA WELLS TIED BACK TO ROB ROY FPSO 'AH001' VIA
F14
  RENEE PRODUCTION MANIFOLD DATED 18 DECEMBER 2000

 
       
 
  DTI LETTER RE. PETROLEUM ACT 1998: INVITATION TO MAKE

 
  REPRESENTATIONS UNDER SECTION 31(4) - OFFSHORE INSTALLATIONS,

 
  RENEE SUBSEA WELLS TIED BACK TO ROB ROY FPSO 'AH001' VIA RENEE

F15
  PRODUCTION MANIFOLD DATED 18 DECEMBER 2000

 
       
 
  DTI LETTER DATED 18 DECEMBER 2000 RE. PETROLEUM ACT 1998:

 
  INVITATION TO MAKE REPRESENTATIONS UNDER SECTION 31(4),

 
  SUBMARINE PIPELINES, PL 1616, PL 1617, PL 1618, PL 1619.1 AND PL

F16
  1619.2, PL 1619.3 TO PL 1619.8
 
       
 
  DTI LETTER DATED 31 DECEMBER 2000 RE LICENCE NOS P.226 AND P.339

 
  - CONSENT TO FLARE GAS DURING PERIOD 1 JANUARY 2001 TO 31
F17
  DECEMBER 2001

 
       
 
  DTI LETTER DATED 30 JANUARY 2001 RE. PETROLEUM ACT 1998: SECTION

 
  29 NOTICE - SUBMARINE PIPELINES PL 1620 TO PL 1622, PL 1623.1
F18
  AND PL 1623.2

 
       
 
  DTI LETTER DATED 30 JANUARY 2001 RE. PETROLEUM ACT 1998: SECTION

 
  29 NOTICE - SUBMARINE PIPELINES, PL 1616 TO PL 1618, PL 1619.1
F19
  AND PL 1619.2, PL 1619.3 TO PL 1619.8

 
       
 
  DTI LETTER DATED 30 JANUARY 2001 RE. PETROLEUM ACT 1998: SECTION

F20
  29 NOTICE - OFFSHORE INSTALLATIONS,
 
       
 
  LETTER FROM DTI FOR PETROLEUM PRODUCTION LICENCE NOS. P.226

 
  BLOCK 15.27 AREA A (WHICH INCLUDES RENEE FIELD) & AREA C & P.339

 
  BLOCK 15/28B AREA A (WHICH INCLUDES RUBIE FIELD) CONCERNING

F21
  OPERATORSHIPDATED 22 NOVEMBER 2002

 
       
 
  DTI - CONSENT TO FLARE GAS FOR P.226 AND P.339 COMMENCING 1

F22
  JANUARY TO 31 DECEMBER 2002 DATED 12 DECEMBER 2002

 
       
 
  LETTER FROM DTI FOR PETROLEUM PRODUCTION LICENCE NOS. P.218,

 
  P.220, P.226, P.237, P.249, P.250, P.324, P.339, P.588 AND P.640

F23
  CONSENT TO FLARING OF GAS DATED 19 DECEMBER 2002

 
       
 
  LETTER FROM DTI TO TUK RE PETROLEUM PRODUCTION LICENCE NO. P.226

F24
  AND P.339 CONSENT TO FLARE GAS DATED 23 DECEMBER 2002

 
       
 
  LETTER FROM DTI TO TUK RE PETROLEUM PRODUCTION LICENCE NO. P.226

F25
  AND P.339 CONSENT TO VENT GAS DATED 23 DECEMBER 2002

 
       
 
  LETTER FROM DTI TO CENTRICA RE ASSIGNMENT OF P.226 AND P.339

F26
  DATED 10 JANUARY 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : CONSIDERATION TO WITHDRAW (AGIP)

 
  SECTION 29 NOTICE UNDER SECTION 31(5) RE PIPELINES PL1620 TO

F27
  PL1623 DATED 14 FEBRUARY 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : CONSIDERATION TO WITHDRAW (AGIP)

 
  SECTION 29 NOTICE UNDER SECTION 31(5) RE PIPELINES PL1616 TO

F28
  PL1619 DATED 14 FEBRUARY 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : CONSIDERATION TO WITHDRAW (AGIP)

 
  SECTION 29 NOTICE UNDER SECTION 31(5) RE RENEE INSTALLATION

 
  BLOCK 15/27 : FACILITY : RENEE SUBSEA WELLS TIED BACK TO ROY ROY

F29
  FPSO AH001 VIA RENEE PRODUCTION MANIFOLD DATED 14 FEBRUARY 2003

 
       
 
  DTI LETTER DATED 25 MARCH 2003 RE. PETROLEUM ACT 1998: SECTION

 
  29 NOTICE - OFFSHORE INSTALLATIONS, RENEE SUBSEA WELLS TIED BACK
F30
  TO ROB ROY FPSO 'AH001' VIA RENEE PRODUCTION MANIFOLD

 
       
 
  DTI LETTER DATED 25 MARCH 2003 RE. PETROLEUM ACT 1998: SECTION

 
  29 NOTICE - SUBMARINE PIPELINES, PL 1620 TO PL 1622, PL 1623.1
F31
  AND PL 1623.2

 
       
 
  DTI LETTER DATED 25 MARCH 2003 RE. PETROLEUM ACT 1998: SECTION

 
  29 NOTICE - SUBMARINE PIPELINES (NOTICE DATED 30 JANUARY 2001),
F32
  PL 1616 TO PL 1618, PL 1619.1/2/3/4/5/6/7/8

 
       
 
  DTI - PETROLEUM ACT 1998 : INVITATION TO MAKE REPRESENTATIONS

 
  UNDER SECTION 31(4) OFFSHORE INSTALLATIONS RE RENEE SUBSEA WELLS

 
  TIED BACK TO ROB ROY FPSO AHOO1 VIA RENEE PRODUCTION MANIFOLD

F33
  DATED 8 APRIL 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : INVITATION TO MAKE REPRESENTATIONS

 
  UNDER SECTION 31(4) SUBMARINE PIPELINES RE RENEE MANIFOLD PL1616

F34
  TO PL1619 DATED 8 APRIL 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : INVITATION TO MAKE REPRESENTATIONS

 
  UNDER SECTION 31(4) SUBMARINE PIPELINES RE PL1620 TO PL1623

F35
  DATED 8 APRIL 2003

 
       
 
  DTI - CONSIDERATION TO WITHDRAW (CONOCOPHILLIPS) SECTION 29

 
  NOTICE UNDER SECTION 31(5) IN RESPECT OF RENEE PIPELINES PL1620

F36
  TO PL1623.2 DATED 8 APRIL 2003

 
       
 
  DTI - CONSIDERATION TO WITHDRAW (CONOCOPHILLIPS) SECTION 29

 
  NOTICE UNDER SECTION 31(5) IN RESPECT OF RENEE PIPELINES PL1616

F37
  TO PL1619.8 DATED 08 APRIL 2003

 
       
 
  DTI - CONSIDERATION TO WITHDRAW (CONOCOPHILLIPS) SECTION 29

 
  NOTICE UNDER SECTION 31(5) IN RESPECT OF THE RENEE INSTALLATIONS

F38
  DATED 8 APRIL 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : INVITATION TO MAKE REPRESENTATIONS

F39
  UNDER SECTION 31(4) OFFSHORE INSTALLATIONS RE RENEE 15/27

 
       
 
  DTI - PETROLEUM ACT 1998 : INVITATION TO MAKE REPRESENTATIONS

 
  UNDER SECTION 31(4) SUBMARINE PIPE-LINES RE PIPELINES PL620 TO

F40
  PL1623.2 DATED 14 MAY 2003

 
       
 
  DTI - CONSIDERATION TO WITHDRAW (CENTRICA AND CONOCOPHILLIPS)

 
  SECTION 29 NOTICE UNDER SECTION 31(5) IN RESPECT OF RENEE

F41
  PIPELINES DATED 14 MAY 2003

 
       
 
  DTI - CONSIDERATION TO WITHDRAW (CENTRICA AND CONOCOPHILLIPS)

 
  SECTION 29 NOTICE UNDER SECTION 31(5) IN RESPECT OF RENEE

F42
  PIPELINESPL1620 TO PL1623.2 DATED 14 MAY 2003

 
       
 
  DTI - CONSIDERATION TO WITHDRAW (CENTRICA AND CONOCOPHILLIPS)

 
  SECTION 29 NOTICE UNDER SECTION 31(5) IN RESPECT OF THE RENEE

F43
  INSTALLATIONS DATED 14 MAY 2003

 
       
 
  DTI - SECTION 29 NOTICE SUBMARINE PIPELINES NOS PL1620 TO

F44
  PL1623.2 FOR RENEE FIELD DATED 19 JUNE 2003

 
       
 
  DTI - SECTION 29 NOTICE SUBMARINE PIPELINES NOS PL1616 TO

F45
  PL1619.8 FOR RENEE FIELD DATED 19 JUNE 2003

 
       
 
  DTI - SECTION 29 NOTICE OFFSHORE INSTALLATIONS SENT TO INTREPID

F46
  FOR THE RENEE FIELD DATED 19 JUNE 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : INVITATION TO MAKE REPRESENTATIONS

 
  UNDER SECTION 31(4) OFFSHORE INSTALLATIONS RE RENEE FIELD BLOCK

F47
  15/27 DATED 15 DECEMBER 2003
 
       
 
  DTI - PETROLEUM ACT 1998 : INVITATION TO MAKE REPRESENTATIONS

 
  UNDER SECTION 31(4) SUBMARINE PIPELINES RE RENEE FIELD DATED 15

F48
  DECEMBER 2003

 
       
 
  DTI LETTER OF SUPPORT RELATING TO CHANGE OF CONTROL RE SHARE

F49
  CAPITAL OF INTREPID DATED 17 DECEMBER 2003

 
       
 
  LETTER FROM TEUK TO DTI RE CHANGE OF CONTROL FROM INTREPID DATED

F50
  17 DECEMBER 2003
 
       
 
  DTI LETTER RE PROPOSED SALE OF INTREPID ENERGY ALPHA TO TEUK

F51
  DATED 18 DECEMBER 2003

 
       
 
  DTI - PRODUCTION LICENCE NOS P.226 AND P.339 CONSENT TO FLARE

F52
  GAS IN THE RENEE AND RUBIE FIELDS DATED 23 DECEMBER 2003

 
       
 
  DTI - LICENCE NO.S P.226 AND P.339 CONSENT TO FLARE GAS FROM 1

F53
  JANUARY 2004 TO 31 DECEMBER 2004 DATED 31 DECEMBER 2003

 
       
 
  DTI - LICENCE P.339 DEVELOPMENT AND PRODUCTION WORKS FOR THE

F54
  PERIOD 2 FEBRUARY 1998 TO 31 DECEMBER 2004 DATED 15 JANUARY 2004

 
       
 
  DTI - SECTION 29 NOTICE SUBMARINE PIPELINES SENT TO TEAL AND

F55
  TEUK FOR THE RENEE FIELD DATED 22 JANUARY 2004

 
       
 
  DTI - SECTION 29 NOTICE OFFSHORE INSTALLATIONS SENT TO TEAL AND

F56
  TEUK FOR THE RENEE FIELD DATED 22 JANUARY 2004

 
       
 
  LETTER FROM DTI RE. PETROLEUM PRODUCTION LICENCE P.226

 
  DEVELOPMENT AND PRODUCTION WORKS FOR RENEE SENT TO TEUK AND TEAL

F57
  DATED 31 DECEMBER 2004

 
       
 
  DTI - LICENCE NO.S P.226 AND P.339 CONSENT TO FLARE GAS FROM 1

 
  JANUARY 2005 TO 31 DECEMBER 2005 SENT TO TEAL & TEUK DATED 31

F58
  DECEMBER 2004

 
       
 
  DTI LETTER RE LICENCE NOS P.226 AND P.339 - CONSENT TO FLARE

 
  GAS DURING PERIOD 1 JANUARY 2005 TO 31 DECEMBER 2005 DATED 19

F59
  SEPTEMBER 2005

 
       

12

          RUBIE FIELD, LICENCE P.339 BLOCK 15/28b A   LICENCE DATA -    
A01
  LICENCE NO. P.339 TO SEARCH AND BORE FOR AND GET PETROLEUM IN
BLOCK 15/28B, DATED 7 MAY 1981.
 
   
 
   
A02
  DEED OF AMENDMENT (BNOC) DATED 07 MAY 1981
 
   
 
   
A03
  LETTER FROM DTI RE. PRODUCTION LICENCE P.339 DATED 07 MAY 1981
 
   
 
   
A04
  DEED RELATING TO THE ACQUISITION OF PETROLEUM WON AND SAVED
UNDER THE AUTHORITY OF LICENCE P.339, DATED 7 MAY 1981
 
   
 
   
A05
  OIL OPTION AGREEMENT DATED 13 MAY 1982
 
   
 
   
A06
  OIL AND GAS ACT 1982 DATED 28 JULY 1982
 
   
 
   
A07
  LETTER RE. PROPOSED CARRYING FEE — STOCK TRANSFER DATED 04
OCTOBER 1982
 
   
 
   
A08
  LETTER FROM DTI RE. UNIONOIL REORGANISATION DATED 21 FEBRUARY
1985
 
   
 
   
A09
  CERTIFICATE OF INCORPORATION ON CHANGE OF NAME FROM UNOCAL
EXPLORATION AND PRODUCTION COMPANY (UK) LIMITED TO UNOCAL UK
LIMITED DATED 11 MARCH 1985
 
   
 
   
A10
  LETTER TO DTI RE RETAIN/SURRENDER LICENCE AREA P.339 TO SECOND
TERM WITH SCHEDULE OF RETAINED AREA DATED 17 NOVEMBER 1986
 
   
 
   
A11
  DEED OF TERMINATION OF A DEED DATED 07 MAY 1981 RELATING TO THE
ACQUISITION OF PETROLEUM WON AND SAVED UNDER THE AUTHORITY OF
LICENCE P.339 DATED 06 OCTOBER 1989
 
   
 
   
A12
  LETTER FROM THE DEPARTMENT OF ENERGY DATED 30 OCTOBER 1991 RE.
LICENCE P.339 APPROVING PHILLIPS PETROLEUM COMPANY UNITED
KINGDOM LIMITED IN PLACE OF BRITOIL PLC AS OPERATOR
 
   
 
   
A13
  DEED OF LICENCE ASSIGNMENT P.339, DATED 18 DECEMBER 1991
 
   
 
   
A14
  ASSIGNMENT OF INTERESTS AGREEMENT, DATED 18 DECEMBER 1991.
 
   
 
   
A15
  DEED OF ASSIGNMENT LICENCE P.339 DATED 25 MAY 1993
 
   
 
   
A16
  DEED OF ASSIGNMENT LICENCE P.339 DATED 02 DECEMBER 1994
 
   
 
   
A17
  CERTIFICATE OF INCORPORATION ON CHANGE OF NAME FROM BARCLAYS
NORTH SEA LIMITED TO GOAL NS LIMITED DATED 23 DECEMBER 1994
 
   
 
   
A18
  CERTIFICATE OF INCORPORATION ON CHANGE OF NAME FROM GOAL
PETROLEUM PUBLIC LIMITED COMPANY TO TALISMAN NORTH SEA LIMITED,
DATED 17 APRIL 1996.
 
   
 
   
A19
  CERTIFICATE OF INCORPORATION ON CHANGE OF NAME FROM PURBECK
EXPLORATION LIMITED TO ONEPM EXPLORATION LIMITED DATED 15 AUGUST
1997
 
   
 
   
A20
  DEED OF LICENCE ASSIGNMENT IN RESPECT OF UK PETROLEUM PRODUCTION
LICENCE P.339, DATED 28 NOVEMBER 1997.
 
   
 
   
A21
  DEED OF LICENCE ASSIGNMENT IN RESPECT OF UK PETROLEUM PRODUCTION
LICENCE P.339, DATED 26 MARCH 1998.
 
   
 
   
A22
  CERTIFIED TRUE COPY OF WORKING INTEREST ASSIGNMENT RELATING TO
UNITED KINGDOM PETROLEUM PRODUCTION LICENCE P.339 DATED 26 MARCH
1998
 
   
 
   
A23
  POWER OF ATTORNEY (DEMINEX UK OIL AND GAS LIMITED) DATED 28 MAY
1998
 
   
 
   
A24
  DEED OF LICENCE ASSIGNMENT IN RESPECT OF UK PETROLEUM PRODUCTION
LICENCE P.339, DATED 12 FEBRUARY 1999.
 
   
 
   
A25
  TRUST DEED IN RESPECT OF UK PETROLEUM PRODUCTION LICENCE P.339,
DATED 12 FEBRUARY 1999.
 
   
 
   
A26
  NOVATION AGREEMENT FOR TRUST DEED IN RESPECT OF UK PETROLEUM
PRODUCTION LICENCE P.339, DATED 20 JULY 2000
 
   
 
   
A27
  DEED OF LICENCE ASSIGNMENT IN RESPECT OF UK PETROLEUM PRODUCTION
LICENCE P.339, DATED 20 JULY 2000.
 
   
 
   
A28
  DEED OF NOVATION OF TRUST DEED IN RESPECT OF UK PETROLEUM
PRODUCTION LICENCE P.339, DATED 30 MARCH 2001.
 
   
 
   
A29
  DEED OF LICENCE ASSIGNMENT IN RESPECT OF UK PETROLEUM PRODUCTION
LICENCE P.339, DATED 30 MARCH 2001.
 
   
 
   
A30
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM PRODUCTION
LICENCE P.339 DATED 28 NOVEMBER 2002
 
   
 
   
A31
  DEED OF NOVATION OF TRUST DEED (12 FEBRUARY 1999) RELATING TO
UNITED KINGDOM LICENCE P.339 DATED 28 NOVEMBER 2002
 
   
 
   
A32
  INTEREST ASSIGNMENT RELATING TO THE ASSETS (THE RENEE, RUBIE,
AREA B ASSET, AREA C ASSET, BLOCK 15/28B AREA B ASSET, BLOCK
15/26A & BLOCK 30/13C ASSET) DATED 1 DECEMBER 2002
 
   
 
   
A33
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM PRODUCTION
LICENCE P.339 DATED 1 DECEMBER 2002
 
   
 
   
A34
  DEED OF NOVATION OF TRUST DEED (12 FEBRUARY 1999) RELATING TO
UNITED KINGDOM LICENCE P.339 DATED 1 DECEMBER 2002
 
   
 
   
A35
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM PRODUCTION
LICENCE P.339 DATED 10 MARCH 2003
 
   
 
   
A36
  DEED OF NOVATION OF TRUST DEED (12 FEBRUARY 1999) RELATING TO
UNITED KINGDOM LICENCE P.339 DATED 10 MARCH 2003
 
   
 
   
A37
  ASSIGNMENT OF PERCENTAGE INTEREST LICENCE P.339 BLOCK 15/28B
DATED 10 MARCH 2003
 
   
 
   
A38
  EXECUTION DEED: (1) UK PETROLEUM PRODUCTION LICENCE P.339 (7 MAY
1981); (2) TRUST DEED IN RESPECT OF UK PETROLEUM PRODUCTION
LICENCE P.339 (12 FEBRUARY 1999);DATED 29 SEPTEMBER 2003
 
   
 
   
A39
  ASSIGNMENT OF INTEREST RELATING TO LICENCE P.339 (BLOCK 15/28B -
AREA B) DATED 29 SEPTEMBER 2003
 
   
 
   
A40
  DEED OF ASSIGNMENT IN RESPECT OF UK PETROLEUM PRODUCTION LICENCE
P.339 DATED 1 OCTOBER 2003
 
   
 
   
A41
  DEED OF NOVATION OF TRUST DEED (12 FEBRUARY 1999) IN RESPECT OF
UK PETROLEUM PRODUCTION LICENCE NO. P.339 BLOCK 15/28B (AREA A
AND B) DATED 1 OCTOBER 2003
 
   
 
   
A42
  EXECUTION DEED FOR LICENCE P.339 BLOCK 15/28B (AREA B)
(NON-RUBIE) (7 MAY 1981) AND TRUST DEED (12 FEBRUARY 1999) DATED
16 MAY 2005
 
   
 
   
B
  OPERATING AGREEMENTS
 
   
 
   
B01
  JOINT OPERATING AGREEMENT FOR SEVENTH ROUND PRODUCTION LICENCE
NO, P.339, DATED 29 JULY 1982
 
   
 
   
B02
  NOVATION AND AMENDMENT TO JOINT OPERATING AGREEMENT FOR SEVENTH
ROUND PRODUCTION LICENCE NO, P.339, DATED 18 DECEMBER 1991.
 
   
 
   
B03
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT RELATING TO
LICENCE P.339 DATED 25 MAY 1993
 
   
 
   
B04
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT RELATING TO
LICENCE P.339 DATED 02 DECEMBER 1994
 
   
 
   
B05
  NOVATION OF AND AMENDMENT TO JOINT OPERATING AGREEMENT FOR
SEVENTH ROUND PRODUCTION LICENCE NO, P.339, DATED 28 NOVEMBER
1997.
 
   
 
   
B06
  AMENDING AGREEMENT FOR JOINT OPERATING AGREEMENT FOR UNITED
KINGDOM PETROLEUM PRODUCTION LICENCE P.339, BLOCK 15/28B, DATED
21 JANUARY 1998.
 
   
 
   
B07
  AGREEMENT FOR THE ACQUISITION OF EXPRO INTEREST BY BBP DATED 10
MARCH 1998
 
   
 
   
B08
  NOVATION AGREEMENT RELATING TO JOINT OPERATING AGREEMENT FOR
UNITED KINGDOM PETROLEUM PRODUCTION LICENCE P.339, BLOCK 15/28B,
DATED 26 MARCH 1998.
 
   
 
   
B09
  WORKING INTEREST ASSIGNMENT RELATING TO UK LICENCE P.339 DATED
26 MARCH 1998
 
   
 
   
B10
  JOINT OPERATING AGREEMENT FOR FOR UNITED KINGDOM PETROLEUM
PRODUCTION LICENCE P.339, BLOCK 15/28B, DATED 26 JANUARY 1999.
 
   
 
   
B11
  NOVATION OF AND AMENDMENT TO JOINT OPERATING AGREEMENT SEVENTH
ROUND PRODUCTIONB LICENCE NO, P.339, DATED 12 FEBRUARY 1999.
 
   
 
   
B12
  NOVATION AGREEMENT FOR JOINT OPERATING AGREEMENT DATED 26
JANUARY 1999 RELATING TO UNITED KINGDOM PETROLEUM PRODUCTION
LICENCE P.339, BLOCK 15/28B, DATED 20 JULY 2000.
 
   
 
   
B13
  NOVATION OF AND AMENDMENT TO JOINT OPERATING AGREEMENT FOR
SEVENTH ROUND PRODUCTION LICENCE NO. P.339, DATED 30 MARCH 2001.
 
   
 
   
B14
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT FOR SEVENTH
ROUND PRODUCTION LICENCE NO. P.339, BLOCK 15/28B (26 JANUARY
1999) DATED 28 NOVEMBER 2002
 
   
 
   
B15
  NOVATION OF JOINT OPERATING AGREEMENT FOR SEVENTH ROUND
PRODUCTION LICENCE NO. P.339 BLOCK 15/28B AREA A AND AREA B (26
JANUARY 1999) DATED 1 DECEMBER 2002
 
   
 
   
B16
  NOVATION OF JOINT OPERATING AGREEMENT FOR SEVENTH ROUND
PROUDCTION LICENCE NO. P.339 BLOCK 15/28B AREA A AND AREA B
DATED 10 MARCH 2003
 
   
 
   
B17
  EXECUTION DEED: (1) UK PETROLEUM PRODUCTION LICENCE P.339 DATED
7 MAY 1981; (2) TRUST DEED IN RESPECT OF UK PETROLEUM PRODUCTION
LICENCE P.339 DATED 12 FEBRUARY 1999; (3) JOA DATED 26 JANUARY
1999
 
   
 
   
B18
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT IN RESPECT
OF UK PETROLEUM PRODUCTION LICENCE P.339 BLOCK 15/28B (AREA A
AND AREA B) DATED 1 OCTOBER 2003
 
   
 
   
B19
  EXECUTION DEED FOR LICENCE P.339 BLOCK 15/28B (AREA B)
(NON-RUBIE) RE JOINT OPERATING AGREEMENT (26 JANUARY 1999) DATED
16 MAY 2005
 
   
 
   
C
  TRANSPORTATION & PROCESSING
 
   
 
   
C01
  INTERIM R-BLOCK COMMON FACILITIES AGREEMENT FOR P.226 AND P.339
DATED 21 JANUARY 1998
 
   
 
   
C02
  R-BLOCK PROCESSING AND OPERATIONAL SERVICES AGREEMENT DATED 29
JANUARY 1998
 
   
 
   
C03
  AH001 — R-BLOCK CONSTRUCTION, INSTALLATION AND TIE-IN AGREEMENT
DATED 29 JANUARY 1998
 
   
 
   
C04
  OPERATIONAL MATRIX AGREEMENT (AH001 OWNERS AND R-BLOCK OWNERS)
DATED 29 JANUARY 1998
 
   
 
   
C05
  R-BLOCK OIL TRANSPORTATION AND PROCESSING AGREEMENT, DATED 20
MARCH 1998
 
   
 
   
C06
  AGREEMENT BETWEEN PHILLIPS PETROLEUM COMPANY UK LIMITED (ACTING
FOR AND ON BEHLF OF ITSELF AND THE R-BLOCK GROUP) AND ELF
EXPLORATION UK PLC IN RESPECT OF R-BLOCK NGLS DATED 20 MARCH
1998
 
   
 
   
C07
  FLOTTA POWER EXPORT LETTER, DATED 20 MARCH 1998.
 
   
 
   
C08
  INTERFACE AGREEMENT CONCERNING INFORMATION AND DATA REQUIREMENTS
RELATING TO THE TRANSPORTATION OF R-BLOCK LIQUIDS IN THE FLOTTA
SYSTEM, DATED 20 MARCH 1998
 
   
 
   
C09
  NOVATION AGREEMENT RELATING TO R-BLOCK OIL TRANSPORTATION AND
PROCESSING AGREEMENT (20 MARCH 1998) DATED 26 MARCH 1998
 
   
 
   
C10
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND
OPERATIONAL SERVICES AGREEMENT (29 JANUARY 1998) DATED 26 MARCH
1998
 
   
 
   
C11
  NOVATION AGREEMENT RELATING TO INTERIM R-BLOCK COMMON FACILITIES
AGREEMENT DATED 26 MARCH 1998
 
   
 
   
C12
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND
OPERATIONAL SERVICES AGREEMENT DATED 1 JULY 1998
 
   
 
   
C13
  NOVATION AGREEMENT RELATING TO INTERIM R-BLOCK COMMON FACILITIES
AGREEMENT DATED 1 JULY 1998
 
   
 
   
C14
  NOVATION AGREEMENT RELATING TO R-BLOCK OIL TRANSPORTATION AND
PROCESSING AGREEMENT DATED 1 JULY 1998
 
   
 
   
C15
  EXECUTION DRAFT — SECOND AMENDING AND SUPPLEMENTAL AGREEMENT TO
THE ROB ROY / IVANHOE FIELD SPUR ALLOCATION AGREEMENT DATED 19
MAY 1997 IN RESPECT OF R-BLOCK GAS DATED 9 DECEMBER 1998
 
   
 
   
C16
  NOVATION AGREEMENT RELATING TO R-BLOCK OIL TRANSPORTATION AND
PROCESSING AGREEMENT (20 MARCH 1998) DATED 22 JANUARY 1999
 
   
 
   
C17
  NOVATION OF INTERFACE AGREEMENT CONCERNING INFORMATION AND DATA
REQUIREMENTS RELATING TO THE TRANSPORTATION OF R-BLOCK LIQUIDS
IN THE FLOTTA SYSTEM (20 MARCH 1998) DATED 1 MAY 2000
 
   
 
   
C18
  NOVATION AGREEMENT RELATING TO R-BLOCK OIL TRANSPORTATION AND
PROCESSING AGREEMENT (20 MARCH 1998) DATED 1 MAY 2000
 
   
 
   
C19
  NOVATION OF AGREEMENT IN RESPECT OF R-BLOCK AREA NGL’S AND
FLOTTA POWER EXPORT AGREEMENT (20 MARCH 1998) DATED 1 MAY 2000
 
   
 
   
C20
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND
OPERATIONAL SERVICES AGREEMENT (29 JANUARY 1998) DATED 30 JUNE
2000
 
   
 
   
C21
  NOVATION AGREEMENT RELATING TO R-BLOCK OIL TRANSPORTATION AND
PROCESSING AGREEMENT (20 MARCH 1998) DATED 20 JULY 2000
 
   
 
   
C22
  NOVATION AGREEMENT RELATING TO INTERIM R-BLOCK COMMON FACILITIES
AGREEMENT (21 JANUARY 1998) DATED 20 JULY 2000
 
   
 
   
C23
  NOVATION AGREEMENT RELATING TO R-BLOCK OIL TRANSPORTATION AND
PROCESSING AGREEMENT (20 MARCH 1998) DATED 22 DECEMBER 2000
 
   
 
   
C24
  NOVATION OF INTERFACE AGREEMENT CONCERNING INFORMATION AND DATA
REQUIREMENTS RELATING TO THE TRANSPORTATION OF R-BLOCK LIQUIDS
IN THE FLOTTA SYSTEM (20 MARCH 1998) DATED 22 DECEMBER 2000
 
   
 
   
C25
  NOVATION OF AGREEMENT IN RESPECT OF R-BLOCK AREA NGL’S AND
FLOTTA POWER EXPORT AGREEMENT (20 MARCH 1998) DATED 22 DECEMBER
2000
 
   
 
   
C26
  NOVATION AGREEMENT RELATING TO INTERIM R-BLOCK COMMON FACILITIES
AGREEMENT (21 JANUARY 1998) DATED 30 MARCH 2001
 
   
 
   
C27
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND
OPERATIONAL SERVICES AGREEMENT DATED 23 APRIL 2001
 
   
 
   
C28
  NOVATION OF ACKNOWLEDGEMENT AGREEMENT RELATING TO THE
TRANSPORTATION OF R-BLOCK LIQUIDS IN THE FLOTTA SYSTEM (20 MARCH
1998) DATED 12 NOVEMBER 2002
 
   
 
   
C29
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND
OPERATIONAL SERVICES AGREEMENT (29 JANUARY 1998) DATED 12
NOVEMBER 2002
 
   
 
   
C30
  CERTIFIED COPY NOVATION AGREEMENT RE (1) OIL TRANSPORTATION
HEADS OF AGREEMENT (28 AUGUST 1987); (2) SUPPLEMENTAL AGREEMENT
TO THE OIL TRANSPORTATION HEADS OF AGREEMENT (JULY 1989); (3)
AMENDMENT AGREEMENT TO THE OIL TRANSPORTATION HEADS OF AGREEMENT
(7 FEBRUARY 1995) DATED 12 NOVEMBER 2002
 
   
 
   
C31
  NOVATION OF PIPELINE AGREEMENT (1 JULY 1998) DATED 12 NOVEMBER
2002
 
   
 
   
C32
  NOVATION OF R-BLOCK OIL TRANSPORTATION AND PROCESSING AGREEMENT
(20 MARCH 1998) DATED 28 NOVEMBER 2002
 
   
 
   
C33
  NOVATION OF R-BLOCK PROCESSING AND OPERATIONAL SERVICES
AGREEMENT (29 JANUARY 1998) DATED 28 NOVEMBER 2002
 
   
 
   
C34
  NOVATION OF INTERIM R-BLOCK COMMON FACILITIES AGREEMENT UK
PETROLEUM LICENCES P.226 AND P.339 (21 JANUARY 1998) DATED 28
NOVEMBER 2002
 
   
 
   
C35
  NOVATION OF R-BLOCK PIPELINES OVER THE MILLER PIPELINE PIPELINE
CROSSING AGREEMENT (31 MARCH 1998) DATED 1 DECEMBER 2002
 
   
 
   
C36
  NOVATION OF AH-001 — R-BLOCK CONSTRUCTION INSTALLATION AND
TIE-IN AGREEMENT (29 JANUARY 1998) DATED 1 DECEMBER 2002
 
   
 
   
C37
  NOVATION OF R-BLOCK NGLS AGREEMENT (20 MARCH 1998) DATED 1
DECEMBER 2002
 
   
 
   
C38
  NOVATION OF OPERATIONAL MATRIX AGREEMENT (29 JANUARY 1998) DATED
1 DECEMBER 2002
 
   
 
   
C39
  NOVATION OF INTERFACE AGREEMENT (20 MARCH 1998) DATED 1 DECEMBER
2002
 
   
 
   
C40
  NOVATION OF R-BLOCK OIL TRANSPORTATION AND PROCESSING AGREEMENT
(20 MARCH 1998) DATED 1 DECEMBER 2002
 
   
 
   
C41
  NOVATION OF R-BLOCK PROCESSING AND OPERATIONAL SERVICES
AGREEMENT (29 JANUARY 1998) DATED 1 DECEMBER 2002
 
   
 
   
C42
  NOVATION AND AMENDMENT OF INTERIM R-BLOCK COMMON FACILITIES
AGREEMENT UK PETROLEUM PRODUCTION LICENCES P.226, P.339, BLOCKS
15/27 AND 15/28B (21 JANUARY 1999) DATED 1 DECEMBER 2002
 
   
 
   
C43
  CERTIFIED COPY NOVATION OF R-BLOCK OIL TRANSPORTATION AND
PROCESSING AGREEMENT DATED 10 MARCH 2003
 
   
 
   
C44
  CERTIFIED COPY NOVATION OF R-BLOCK PROCESSING AND OPERATIONAL
SERVICES AGREEMENT DATED 10 MARCH 2003
 
   
 
   
C45
  NOVATION AND AMENDMENT OF INTERIM R-BLOCK COMMON FACILITIES
AGREEMENT UK PETROLEUM PRODUCTION LICENCES P.226 & P.339 BLOCKS
15/27 AND 15/28B (21 JANUARY 1998) DATED 10 MARCH 2003
 
   
 
   
C46
  NOVATION OF ACKNOWLEDGEMENT AGREEMENT RELATING TO THE
TRANSPORTATION OF R-BLOCK LIQUIDS IN THE FLOTTA SYSTEM (20 MARCH
1998) DATED 1 JULY 2003
 
   
 
   
C47
  NOVATION OF INTERFACE AGREEMENT CONCERNING INFORMATION AND DATA
REQUIREMENTS RELATING TO THE TRANSPORTATION OF R-BLOCK LIQUIDS
IN THE FLOTTA SYSTEM (20 MARCH 1998) DATED 1 JULY 2003
 
   
 
   
C48
  NOVATION OF R-BLOCK OIL TRANSPORTATION AND PROCESSING AGREEMENTS
(20 MARCH 1998) DATED 1 JULY 2003
 
   
 
   
C49
  NOVATION OF R-BLOCK PROCESSING AND OPERATIONAL SERVICES
AGREEMENT (29 JANUARY 1998) DATED 1 OCTOBER 2003
 
   
 
   
C50
  NOVATION OF R-BLOCK OIL TRANSPORTATION AND PROCESSING AGREEMENT
(20 MARCH 1998) DATED 1 OCTOBER 2003
 
   
 
   
C51
  NOVATION OF INTERFACE AGREEMENT CONCERNING INFORMATION AND DATA
REQUIREMENTS RELATING TO THE TRANSPORTATION OF R-BLOCK LIQUIDS
IN THE FLOTTA SYSTEM (20 MARCH 1998) DATED 1 OCTOBER 2003
 
   
 
   
C52
  NOVATION AND AMENDMENT OF INTERIM R-BLOCK COMMON FACILITIES
AGREEMENT UK PETROLEUM PRODUCTION LICENCES P.226, P.339, BLOCKS
15/27 AND 15/28B (21 JANUARY 1998) DATED 1 OCTOBER 2003
 
   
 
   
C53
  EXECUTION DEED FOR LICENCE P.341 INCLUDING THE MILLER FIELD RE
R-BLOCK PIPELINES OVER THE MILLER PIPELINE CROSSING AGREEMENT
(31 MARCH 1998) DATED 1 NOVEMBER 2004
 
   
 
   
C54
  EXECUTION DEED RELATING TO THIRD PARTY TARIFFING RE R-BLOCK OIL
TRANSPORTATION AND PROCESSING AGREEMENT (20 MARCH 1998),
INTERFACE AGREEMENT CONCERNING INFORMATION AND DATA REQUIREMENTS
RELATING TO THE TRANSPORTATION OF R-BLOCK LIQUIDS IN THE FLOTTA
SYSTEM (20 MARCH 1998), ACKNOWLEDGEMENT AGREEMENT RELATING TO
THE TRANSPORTATION OF R-BLOCK LIQUIDS IN THE FLOTTA SYSTEM (20
MARCH 1998) DATED 31 DECEMBER 2004
 
   
 
   
C55
  HYDROCARBON ALLOCATION METHODOLOGY IVANHOE/ROB ROY/RENEE/RUBIE -
UNDATED
 
   
 
   
D
  SALE & PURCHASE
 
   
 
   
E
  MISCELLANEOUS
 
   
 
   
E01
  LETTER RE TRANSFER OF MATERIAL FROM OPERATOR’S PETERHEAD
WAREHOUSE AND CARRYING CHARGE AND RELATED PROVISIONS — LICENCE
P.339 DATED 26 OCTOBER 1983
 
   
 
   
E02
  STAMP DUTY AGREEMENT DATED 25 APRIL 1984
 
   
 
   
E03
  SCHEDULE OF RETENTION DATED 15 DECEMBER 1986
 
   
 
   
E04
  LETTER RE OPERATING COMMITTEE REPRESENTATIVES FOR LICENCE P.339
DATED 1 AUGUST 1991
 
   
 
   
E05
  STAMP DUTY AGREEMENT DATED 18 DECEMBER 1991
 
   
 
   
E06
  LICENCE AGREEMENT FOR NON EXCLUSIVE 3D GEOPHYSICAL SURVEY DATED
11 DECEMBER 1992
 
   
 
   
E07
  CERTIFICATE OF INCORPORATION ON CHANGE OF NAME — BARCLAYS NORTH
SEA LIMITED TO GOAL NS LIMITED DATED 23 DECEMBER 1994
 
   
 
   
E08
  ANNOUNCEMENT — CHANGE OF NAME OF GOAL PETROLEUM PLC (A
SUBSIDIARY OF TALISMAN ENERGY (UK) LIMITED) TO TALISMAN NORTH
SEA LIMITED EFFECTIVE 17 APRIL 1996
 
   
 
   
E09
  COPY CONFIDENTIALITY AGREEMENT DATED 2 MAY 1996 BETWEEN BP
EXPLORATION COMPANY LIMITED AND PHILLIPS PETROLEUM COMPANY
UNITED KINGDOM LIMITED RE. BLOCK 15/28B LIQUIDS TRANSPORTATION
VIA THE FORTIES SYSTEM
 
   
 
   
E10
  LETTER RE FEED STUDIES FOR R-BLOCK TIEBACK TO AH001 DATED 4
MARCH 1997
 
   
 
   
E11
  R-BLOCK PIPELINES OVER THE MILLER PIPELINE — PIPELINE CROSSING
AGREEMENT DATED 31 MARCH 1998
 
   
 
   
E12
  STAMP DUTY AGREEMENT DATED 1 JUNE 1998
 
   
 
   
E13
  GUARANTEE BY MARUBENI IN FAVOUR OF PHILLIPS DATED 17 JULY 2000
 
   
 
   
E14
  POWER OF ATTORNEY DATED 30 JULY 2002
 
   
 
   
E15
  STAMP DUTY AGREEMENT DATED 31 JULY 2002
 
   
 
   
E16
  POWER OF ATTORNEY DATED 31 JULY 2002
 
   
 
   
E17
  GUARANTEE BY CENTRICA IN FAVOUR OF PHILLIPS PETROLEUM CO LTD RE
CENTRICA RESOURCES LIMITED INTEREST IN LICENCE P.339 BLOCK
15/28B AND P.226 BLOCK 15/27 , DATED 20 NOVEMBER 2002
 
   
 
   
E18
  LETTER AGREEMENT CONOCOPHILLIPS TO TALISMAN RE RENEE AND RUBIE
POST-COMPLETION PRODUCTION REPORTING AND GAS NOMINATION SERVICES
DATED 29 NOVEMBER 2002
 
   
 
   
E19
  DEED OF ASSIGNMENT OF GUARANTEE (20 NOVEMBER 2002) CENTRICA TO
TALISMAN DATED 1 DECEMBER 2002
 
   
 
   
E20
  POWER OF ATTORNEY DATED 10 DECEMBER 2002
 
   
 
   
E21
  POWER OF ATTORNEY FOR CENTRICA DATED 12 DECEMBER 2002
 
   
 
   
E22
  AGREEMENT FOR THE RETENTION OF DOCUMENTS OUTSIDE THE UK DATED 20
DECEMBER 2002
 
   
 
   
E23
  POWERS OF ATTORNEY DATED 6 MARCH 2003
 
   
 
   
E24
  STAMP DUTY AGREEMENT RELATING TO LICENCE P.205, P.202, P.339,
P.312, P.103, P.213, P.255 AND P.073 DATED 4 JULY 2003
 
   
 
   
E25
  DEED OF ASSIGNMENT IN RESPECT OF THE MARUBENI GUARANTEE (17 JULY
2000) DATED 1 OCTOBER 2003
 
   
 
   
E26
  CERTIFICATE OF INCORPORATION ON CHANGE OF NAME FROM INTREPID
ENERGY ALPHA LIMITED TO TALISMAN ENERGY ALPHA LIMITED DATED 6
JANUARY 2004
 
   
 
   
F
  DTI
 
   
 
   
F01
  DTI LETTER RE LICENCE NO.S P.037, P.187, P.339 AND P.889
APPROVAL TO INCLUDE AMENDMENTS DATED 20 OCTOBER 1997
 
   
 
   
F02
  DTI LETTER DATED 17 DECEMBER 1997 RE. OIL TAXATION ACT 1975 -
NOTICE OF PROPOSED DETERMINATION OF OIL FIELD NO 265 RUBIE
 
   
 
   
F03
  LETTER FROM DTI RE. PETROLEUM PRODUCTION LICENCE P.339
DEVELOPMENT AND PRODUCTION WORKS DATED 02 FEBRUARY 1998
 
   
 
   
F04
  DTI LETTER DATED 10 MARCH 1998 RE. OIL TAXATION ACT 1975 -
DETERMINATION OF OIL FIELD NO 265 RUBIE
 
   
 
   
F05
  COPY DTI LETTER DATED 21 JULY 1998 RE. PETROLEUM PRODUCTION
LICENCE NO P.339 — APPLICATIONS TO FLARE GAS FROM THE RUBIE
FIELD
 
   
 
   
F06
  DTI LETTER DATED 12 FEBRUARY 1999 RE. PETROLEUM PRODUCTION
LICENCES NOS P.226 AND P.339 — CONSENT TO FLARE GAS DURING
PERIOD 15 FEBRUARY 1999 TO 28 FEBRUARY 1999
 
   
 
   
F07
  DTI LETTER DATED 26 JULY 1999 RE. PETROLEUM ACT 1998: INVITATION
TO MAKE REPRESENTATIONS UNDER SECTION 31(4) SUBMARINE PIPELINES
PL 1624, PL 1625, PL 1626.1, PL 1626.2, PL 1626.3 TO PL 1626.8
 
   
 
   
F08
  DTI LETTER DATED 26 JULY 1999 RE. PETROLEUM ACT 1998: INVIATION
TO MAKE REPRESENTATIONS UNDER SECTION 31(4) — OFFSHORE
INSTALLATIONS
 
   
 
   
F09
  DTI LETTER DATED 27 AUGUST 1999 RE. PETROLEUM ACT 1998: SECTION
29 NOTICE — SUBMARINE PIPELINES PL 1624, PL 1625, PL 1626.1, PL
1626.2, PL 1626.3 TO PL 1626.8
 
   
 
   
F10
  DTI LETTER DATED 27 AUGUST 1999 RE. PETROLEUM ACT 1998: SECTION
29 NOTICE — OFFSHORE INSTALLATIONS
 
   
 
   
 
  DTI LETTER DATED 18 DECEMBER 200 RE. PETROLEUM ACT 1998:
F11
  CONSIDERATION TO WITHDRAW SECTION 29 NOTICE UNDER SECTION 31(5)
 
   
 
   
 
  DTI LETTER DATED 18 DECEMBER 2000 RE. PETROLEUM ACT 1998:
F12
  INVITATION TO MAKE REPRESENTATIONS UNDER SECTION 31(4) OFFSHORE
INSTALLATIONS
 
   
 
   
 
  DTI LETTER DATED 18 DECEMBER 2000 RE. PETROLEUM ACT 1998:
F13
  INVIATION TO MAKE REPRESENTATIONS UNDER SECTION 31(4) SUBMARINE
PIPELINES PL 1624, PL 1625, PL 1626.1, PL 1626.2, PL 1626.3 TO
PL 1626.8
 
   
 
   
F14
  DTI LETTER DATED 31 DECEMBER 2000 RE. PETROLEUM PRODUCTION
LICENCE NOS P.226 AND P.339 — CONSENT TO FLARE GAS DURING PERIOD
1 JANUARY 2001 TO 31 DECEMBER 2001
 
   
 
   
F15
  DTI LETTER DATED 30 JANUARY 2001 RE. PETROLEUM ACT 1998: SECTION
29 NOTICE — SUBMARINE PIPELINES PL 1624, PL 1625, PL 1626.1, PL
1626.2, PL 1626.3 TO PL 1626.8
 
   
 
   
F16
  DTI LETTER DATED 30 JANUARY 2001 RE. PETROLEUM ACT 1998: SECTION
29 NOTICE OFFSHORE INSTALLATIONS
 
   
 
   
 
  DTI LETTER DATED 8 AUGUST 2001 RE. PETROLEUM ACT 1998:
F17
  CONSIDERATION TO WITHDRAW SECTION 29 NOTICE UNDER SECTION 31(5)
(NOTICE DATED 30 JANUARY 2001)
 
   
 
   
 
  DTI LETTER DATED 8 AUGUST 2001 RE. PETROLEUM ACT 1998:
F18
  CONSIDERATION TO WITHDRAW SECTION 29 NOTICE UNDER SECTION 31(5)
(NOTICE DATED 30 JANUARY 2001) — PL 1624, PL 1625, PL 1626.1,
PL 1626.2, PL 1626.3 TO PL 1626.8
 
   
 
   
 
  DTI LETTER DATED 10 SEPTEMBER 2001 RE. PETROLEUM ACT 1998:
F19
  SECTION 29 NOTICE, SUBMARINE PIPELINES — PL1624 TO
PL1626.1/2/3/4/5/6/7/8
 
   
 
   
 
  DTI LETTER DATED 10 SEPTEMBER 2001 RE. PETROLEUM ACT 1998:
F20
  SECTION 29 NOTICE — OFFSHORE INSTALLATIONS (NOTICE ISSUED 30
JANUARY 2001)
 
   
 
   
F21
  LETTER FROM DTI FOR PETROLEUM PRODUCTION LICENCE NO. P.226 BLOCK
15/27A AREA A (INCLUDING RENEE) & AREA C & P.339 BLOCK 15/28B
AREA A (INCLUDING RUBIE) CONCERNING OPERATORSHIP DATED 22
NOVEMBER 2002
 
   
 
   
F22
  DTI — CONSENT TO FLARE GAS FOR P.226 AND P.339 COMMENCING 1
JANUARY TO 31 DECEMBER 2002 DATED 12 DECEMBER 2002
 
   
 
   
F23
  LETTER FROM DTI FOR PETROLEUM PRODUCTION LICENCE NOS. P.218,
P.220, P.226, P.237, P.249, P.250, P.324, P.339, P.588 AND P.640
CONSENT TO FLARING OF GAS DATED 19 DECEMBER 2002
 
   
 
   
F24
  LETTER FROM DTI : PETROLEUM PRODUCTION LICENCES NO. P.226 AND
P.339 THE ENERGY ACT 1976 CONSENT TO FLARE GAS DATED 23 DECEMBER
2002
 
   
 
   
F25
  LETTER FROM DTI TO TUK RE PETROLEUM PRODUCTION LICENCE NOS P.226
AND P.339 CONSENT TO VENT GAS DATED 23 DECEMBER 2002
 
   
 
   
F26
  LETTER FROM DTI TO CENTRICA RE ASSIGNMENT OF P.226 AND P.339
DATED 10 JANUARY 2003
 
   
 
   
F27
  DTI — PETROLEUM ACT 1998 : CONSIDERATION TO WITHDRAW SECTION 29
NOTICE UNDER SECTION 31(5) RE PIPELINES PL1624 TO 1626 DATED 14
FEBRUARY 2003
 
   
 
   
 
  DTI LETTER DATED 14 FEBRUARY 2003 RE. PETROLEUM ACT 1998:
F28
  CONSIDERATION TO WITHDRAW SECTION 29 NOTICE UNDER SECTION 31(5)
 
   
 
   
F29
  DTI LETTER DATED 25 MARCH 2003 RE. PETROLEUM ACT 1998: SECTION
29 NOTICE — OFFSHORE INSTALLATIONS (NOTICE ISSUED 30 JANUARY
2001)
 
   
 
   
F30
  DTI LETTER DATED 15 MARCH 2003 RE. PETROLEUM ACT 1998: SECTION
29 NOTICE — SUBMARINE PIPELINES, PL 1624 TO PL
1626.1/2/3/4/5/6/7/8
 
   
 
   
F31
  DTI — PETROLEUM ACT 1998 : INVITATION TO MAKE REPRESENTATIONS
UNDER SECTION 31(4) SUBMARINE PIPELINES RE PL1624 TO 1626 DATED
8 APRIL 2003
 
   
 
   
F32
  DTI — PETROLEUM ACT 1998 : INVITATION TO MAKE REPRESENTATIONS
UNDER SECTION 31(4) OFFSHORE INSTALLATIONS RE RUBIE SUBSEA
COMPLETION TIED BACK TO ROB ROY FPSO AH001 DATED 8 APRIL 2003
 
   
 
   
F33
  DTI — CONSIDERATION TO WITHDRAW SECTION 29 NOTICE UNDER SECTION
31(5) FOR RUBIE INSTALLATIONS DATED 8 APRIL 2003
 
   
 
   
F34
  DTI — CONSIDERATION TO WITHDRAW SECTION 29 NOTICE UNDER SECTION
31(5) FOR RUBIE PIPELINES PL1624 TO 1626.8 DATED 8 APRIL 2003
 
   
 
   
F35
  DTI — PETROLEUM ACT 1998 : INVITATION TO MAKE REPRESENTATIONS
UNDER SECTION 31(4) SUBMARINE PIPELINES RE PL1624 TO PL1628.8
DATED 14 MAY 2003
 
   
 
   
F36
  LETTER RE CENTRICA TO TALISMAN — CONSIDERATION TO WITHDRAW
SECTION 29 NOTICE UNDER SECTION 31(5) FOR RUBIE PIPELINES PL1624
TO 1626.8 DATED 14 MAY 2003
 
   
 
   
F37
  LETTER RE CENTRICA TO TALISMAN — CONSIDERATION TO WITHDRAW
SECTION 29 NOTICE UNDER SECTION 31(5) FOR RUBIE INSTALLATIONS
DATED 14 MAY 2003
 
   
 
   
F38
  DTI — SECTION 29 NOTICE SUBMARINE PIPELINES NOS PL1624 TO
PL1626.8 FOR RUBIE FIELD SENT TO TUK AND INTREPID DATED 17 JUNE
2003
 
   
 
   
F39
  DTI — SECTION 29 NOTICE OFFSHORE INSTALLATIONS FOR RUBIE FIELD
BLOCK 15/28B SENT TO TUK AND INTREPID DATED 17 JUNE 2003
 
   
 
   
 
  DTI LETTER DATED 14 FEBRUARY 2003 RE. PETROLEUM ACT 1998:
F40
  SECTION 29 NOTICE — OFFSHORE INSTALLATIONS (NOTICE ISSUED 30
JANUARY 2001)
 
   
 
   
F41
  DTI — INVITATION TO MAKE REPRESENTATION UNDER SECTION 31(4)
OFFSHORE INSTALLATIONS FOR RUBIE FIELD BLOCK 15/28B DATED 15
DECEMBER 2003
 
   
 
   
F42
  DTI — INVITATION TO MAKE REPRESENTATION UNDER SECTION 31(4)
SUBMARINE PIPELINES FOR RUBIE FIELD DATED 15 DECEMBER 2003
 
   
 
   
F43
  DTI LETTER OF SUPPORT RELATING TO CHANGE OF CONTROL RE SHARE
CAPITAL OF INTREPID DATED 17 DECEMBER 2003
 
   
 
   
F44
  LETTER FROM TEUK TO DTI RE CHANGE OF CONTROL FROM INTREPID DATED
17 DECEMBER 2003
 
   
 
   
F45
  DTI LETTER RE PROPOSED SALE OF INTREPID ENERGY ALPHA TO TEUK
DATED 18 DECEMBER 2003
 
   
 
   
F46
  DTI — PRODUCTION LICENCE NOS P.226 AND P.339 CONSENT TO FLARE
GAS IN THE RENEE AND RUBIE FIELDS DATED 23 DECEMBER 2003
 
   
 
   
F47
  DTI — LICENCE NO P.226 AND P.339 CONSENT TO FLARE GAS IN THE
RENEE AND RUBIE FIELDS 1 JANUARY 2004 TO 31 DECEMBER 2004 DATED
31 DECEMBER 2003
 
   
 
   
F48
  DTI — LICENCE P.339 DEVELOPMENT AND PRODUCTION WORKS FOR THE
PERIOD 2 FEBRUARY 1998 TO 31 DECEMBER 2004 DATED 15 JANUARY 2004
 
   
 
   
F49
  DTI — SECTION 29 NOTICE OFFSHORE INSTALLATIONS FOR RUBIE FIELD
BLOCK 15/28B SENT TO TEUK AND TEAL DATED 22 JANUARY 2004
 
   
 
   
F50
  DTI — SECTION 29 NOTICE SUBMARINE PIPELINES SENT TO TEAL AND
TEUK DATED 22 JANUARY 2004
 
   
 
   
F51
  DTI — LICENCE P.339 DEVELOPMENT AND PRODUCTION WORKS FOR THE
PERIOD 1 JANUARY 2005 TO 31 DECEMBER 2005 SENT TO TEAL AND TEUK
DATED 31 DECEMBER 2004
 
   
 
   
F52
  DTI LETTER RE LICENCE NOS P.226 AND P.339 — CONSENT TO FLARE
GAS DURING PERIOD 1 JANUARY 2005 TO 31 DECEMBER 2005 DATED 19
SEPTEMBER 2005
 
   
 
   

13

              ROB ROY, IVANHOE & HAMISH     P.218 & P.588 BLOCKS 15/21a & 15/21b
A   LICENCE DATA -         P.218
 
  CERTIFIED TRUE COPY AGREEMENT FOR U.K. CONTINENTAL SHELF

 
  PETROLEUM OPERATIONS BETWEEN MONSANTO TEXTILES LIMITED AND

A01
  MONSANTO OIL COMPANY OF THE U.K., INC.DATED 22 MARCH 1972

 
       
A02
  ASSIGNMENT AGREEMENT FOR P.174 AND P.218 DATED 20 APRIL 1972

 
       
 
  LICENCE TO SEARCH AND BORE FOR AND GET PETROLEUM LICENCE P.218

A03
  BLOCK 15/21 DATED 10 JULY 1972

 
       
 
  CERTIFIED TRUE COPY ASSIGNMENT OF 5% PARTICIPATING INTEREST

A04
  DEMINEX TO MONSANTO DATED 12 NOVEMBER 1976

 
       
 
  CERTIFIED TRUE COPY ASSIGNMENT OF 10% PARTICIPATING INTEREST

A05
  TRICENTROL TO DEMINEX DATED 12 NOVEMBER 1976

 
       
A06
  AGREEMENT RE ASSIGNMENT DATED 28 JANUARY 1977

 
       
A07
  ASSIGNMENT AGREEMENT FOR P.174 AND P.218 DATED 21 MARCH 1977

 
       
A08
  ASSIGNMENT OF LICENCES P.174 AND P.218 DATED 22 MARCH 1977

 
       
A09
  SCHEDULE OF RETAINED AREA FROM 15 MARCH 1978

 
       
A10
  ASSIGNMENT OF LICENCES P.174 AND P.218 DATED 1 JANUARY 1981

 
       
A11
  ASSIGNMENT OF LICENCE NO. P.218 DATED 29 MARCH 1984

 
       
 
  DETERMINATION OF AN AREA TO BE AN OIL FIELD 065 IVANHOE TO

A12
  LICENCEES OF PRODUCTION LICENCE P.218 DATED 18 FEBRUARY 1986

 
       
A13
  ASSIGNMENT OF LICENCE NO. P.218 DATED 31 DECEMBER 1987

 
       
A14
  ASSIGNMENT OF LICENCE P.218 DATED 17 AUGUST 1988

 
       
A15
  CO-ORDINATES OF THE WHOLE FIELD 066 ROB ROY DATED 22 AUGUST 1988

 
       
A16
  ASSIGNMENT IN RESPECT OF LICENCE P.218 DATED 1 JANUARY 1993

 
       
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM PRODUCTION

A17
  LICENCE P.218 DATED 12 NOVEMBER 2002

 
       
 
  ASSIGNMENT OF INTEREST RELATING TO UK PETROLEUM PRODUCTON

 
  LICENCE P.218 & P.588 (BLOCK 15/21A AND 15/21B) DATED 10 OCTOBER

A18
    2003  
 
       
 
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.218

A19
  DATED 21 NOVEMBER 2003

 
       
 
  P .588  
 
  LICENCE P.588 TO SEARCH AND BORE FOR AND GET PETROLEUM IN BLOCK

A20
  15/21B, DATED 17 AUGUST 1987.
 
       
 
  DEED RELATING TO THE ACQUISITION OF PETROLEUM WON AND SAVED

A21
  UNDER THE AUTHORITY OF LICENCE P.588 DATED 17 AUGUST 1987

 
       
 
  SUPPLEMENTAL DEED TO LICENCE P.588 OIL OPTION DEED DATED 19

A22
  AUGUST 1989

 
       
 
  NOVATION OF UK TENTH ROUND LICENSING ACQUISITION AGREEMENT FOR

A23
  BLOCK 15/21B DATED 19 AUGUST 1988

 
       
A24
  ASSIGNMENT OF LICENCE P.588 DATED 20 JUNE 1989

 
       
 
  DEED OF TERMINATION OF A DEED DATED 17 AUGUST 1987 RELATING TO

 
  ACQUISITION OF PETROLEUM WON AND SAVED UNDER THE AUTHORITY OF

A25
  LICENCE P.588 DATED 25 SEPTEMBER 1989

 
       
 
  DETERMINATION OF AN AREA TO BE AN OIL FIELD 116 HAMISH TO

A26
  LICENCEES OF PRODUCTION LICENCE P.588 DATED 4 MAY 1990

 
       
A27
  ASSIGNMENT IN RESPECT OF LICENCE NO. P.588 DATED 27 JUNE 1990

 
       
A28
  ASSIGNMENT IN RESPECT OF LICENCE NO. P.588 DATED 1 JANUARY 1993

 
       
A29
  SCHEDULE LICENCE NO. P.588 RETAINED AREA FROM 4 JUNE 1993

 
       
 
  DEED OF VARIATION RELATING TO PETROLEUM PRODUCTION LICENCE NO.

A30
  P.588 DATED 26 AUGUST 1993

 
       
 
  DEED OF VARIATION RELATING TO PETROLEUM PRODUCTION LICENCE NO.

A31
  P.588 DATED 10 OCTOBER 1996

 
       
A32
  SCHEDULE LICENCE NO.P.588 RETAINED AREA FROM 4 JUNE 2001

 
       
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM PRODUCTION

A33
  LICENCE P.588 DATED 12 NOVEMBER 2002

 
       
 
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.588

A34
  DATED 21 NOVEMBER 2003

 
       
 
  P.218 & P.588 TRUST DEEDS

 
  TRUST DEED IN RESPECT OF UK LICENCES P.218 & P.588 DATED 30 JUNE

A35
    2000  
 
       
 
  DEED OF NOVATION OF TRUST DEED IN RESPECT OF UNITED KINGDOM

 
  PETROLEUM PRODUCTION LICENCES P.218 AND P.588 (30 JUNE 2000)

A36
  DATED 12 NOVEMBER 2002

 
       
 
  DEED OF NOVATION OF TRUST DEED IN RESPECT OF UK PETROLEUM

 
  PRODUCTION LICENCE P.218 AND P.588 (30 JUNE 2000) DATED 10

A37
  OCTOBER 2003.

 
       
 
  SCOTT/TELFORD TRUST DEEDS

 
  TRUST DEED RELATIVE TO SCOTT FIELD, TELFORD FIELD BLOCKS 15/21

A38
  AND 15/22 DATED 17 JULY 1998

 
       
 
  DEED OF NOVATION OF TRUST DEED RELATIVE TO SCOTT FIELD, TELFORD

 
  FIELD BLOCK 15/21 AND 15/22 RE PREMIER TO TALISMAN DATED 10

A39
  OCTOBER 2003

 
       
 
  DEED OF NOVATION OF TRUST DEED RELATIVE TO SCOTT FIELD, TELFORD

 
  FIELD BLOCK 15/21 AND 15/22 RE KERR MCGEE TO TALISMAN DATED 10

A40
  OCTOBER 2003

 
       
 
  DEED OF NOVATION OF TRUST DEED RELATIVE TO SCOTT FIELD, TELFORD

 
  FIELD BLOCK 15/21 AND 15/22 RE AMERADA TO ENCANA DATED 10

A41
  OCTOBER 2003

 
       
 
  DEED OF NOVATION OF TRUST DEED RELATIVE TO SCOTT FIELD, TELEFORD

A42
  FIELD BLOCK 15/21 AND 15/22 DATED 21 NOVEMBER 2003

 
       
 
  EXECUTION DEED FOR NOVATION OF TRUST DEED RELATIVE TO SCOTT

 
  FIELD, TELFORD FIELD, BLOCKS 15/21 AND 15/22 (17 July 1998)

A43
  DATED 1 FEBRUARY 2004

 
       
B
  OPERATING AGREEMENTS
 
       
B01
  OPERATING AGREEMENT DATED 20 APRIL 1972 (SUPERSEDED)

 
       
B02
  AMENDMENT TO JOINT OPERATING AGREEMENT UNDATED

 
       
 
  DEED OF NOVATION RELATING TO LICENCE P.174 AND P.218 OPERATING

B03
  AGREEMENT (20 APRIL 1972) DATED 1 JANUARY 1981

 
       
 
  OPERATING AGREEMENT FOR UNITED KINGDOM PETROLEUM PRODUCTION

B04
  LICENCE NUMBER P.218, DATED 13 AUGUST 1987.

 
       
 
  SUPPLEMENTAL AGREEMENT TO THE OPERATING AGREEMENT FOR UNITED

 
  KINGDOM PETROLEUM PRODUCTION LICENCE NUMBER P.218, DATED 31

B05
  DECEMBER 1987

 
       
 
  NOVATION OF JOINT OPERATING AGREEMENT RELATING TO LICENCE P.218

B06
  DATED 17 AUGUST 1988

 
       
 
  NOVATION OF SUPPLEMENTAL AGREEMENT TO THE OPERATING AGREEMENT

B07
  FOR LICENCE P.218 DATED 17 AUGUST 1988

 
       
 
  NOVATION OF OPERATING AGREEMENT IN RESPECT OF LICENCE P.218

B08
  DATED 21 DECEMBER 1992

 
       
 
  NOVATION AND AMENDMENT AGREEMENT IN RESPECT OF THE JOINT

 
  OPERATING AGREEMENT RELATING TO LICENCE P.218 AND P.588 (BLOCKS

B09
  15/21A AND 15/21B), DATED 20 JUNE 2000
 
       
 
  NOVATION OF JOINT OPERATING AGREEMENT RELATING TO LICENCES P.218

 
  AND P.588 (BLOCKS 15/21A AND 15/21B)(FIELD AREA) DATED 12

B10
  NOVEMBER 2002

 
       
 
  NOVATION OF JOINT OPERATING AGREEMENT RELATING TO LICENCES P.218

 
  AND P.588 (BLOCKS 15/21A AND 15/21B)(15/21 IVRRH AREAS) (13

B11
  AUGUST 1987) DATED 10 OCTOBER 2003

 
       
C
  TRANSPORTATION & PROCESSING
 
       
 
  ROB ROY/IVANHOE TRANSPORTATION CONFIDENTIALITY AGREEMENT DATED

C01
  17 APRIL 1985
 
       
 
  NOVATION OF THE ROB ROY/IVANHOE TRANSPORTATION CONFIDENTIALITY

C02
  AGREEMENT DATED 02 JANUARY 1986

 
       
C03
  OIL TRANSPORTATION HEADS OF AGREEMENT DATED 28 AUGUST 1987

 
       
 
  ASSIGNMENT OF OIL TRANSPORTATION HEADS OF AGREEMENT DATED 31

C04
  DECEMBER 1987

 
       
 
  ASSIGNMENT OF OIL TRANSPORTATION HEADS OF AGREEMENT DATED 17

C05
  AUGUST 1988

 
       
 
  LETTER RE GAS FROM AMERADA HESS FIELDS FROM OXY TO TEXACO DATED

C06
  30 SEPTEMBER 1988
 
       
 
  IVANHOE FIELD USE OF ROB ROY FACILITIES HEADS OF AGREEMENT DATED

C07
  10 MARCH 1989
 
       
 
  AGREEMENT FOR THE TRANSPORTATION OF IVANHOE GAS AND ROB ROY GAS

C08
  IN THE FRIGG TRANSPORTATION SYSTEM DATED 31 MAY 1989

 
       
C09
  TRI-PARTITE AGREEMENT DATED 31 MAY 1989

 
       
C10
  ROB ROY AND IVANHOE COMMON STREAM AGREEMENT DATED 31 MAY 1989

 
       
 
  IVANHOE AND ROB ROY LIFTING AGREEMENT FOR FLOTTA TERMINAL DATED

C11
  1JULY 1989
 
       
 
  SUPPLEMENTAL AGREEMENT TO THE OIL TRANSPORTATION HEADS OF

C12
  AGREEMENT DATED 1 July 1989

 
       
 
  AGREEMENT FOR THE IVANHOE FIELD USE OF ROB ROY FACILITIES DATED

C13
  1 July 1989
 
       
C14
  PIPELINE AGREEMENT DATED 01 July 1989

 
       
 
  AGREEMENT FOR THE TRANSPORTATION AND PROCESSING OF IRR NGL 9

C15
  NOVEMBER 1990 DATED 8 SEPTEMBER 1989

 
       
 
  NOVATION OF AGREEMENT FOR THE TRANSPORTATION OF IVANHOE AND ROB

C16
  ROY GAS IN THE FRIGG TRANSPORTATION SYSTEM DATED 29 AUGUST 1991

 
       
 
  NOVATION OF THE OIL TRANSPORTATION HEADS OF AGREEMENT AND

 
  SUPPLEMENTAL AGREEMENT TO THE OIL TRANSPORTATION HEADS OF

C17
  AGREEMENT DATED 23 AUGUST 1991

 
       
C18
  NOVATION OF GAS TRANSPORTATION AGREEMENT DATED 23 AUGUST 1991

 
       
C19
  NOVATION OF PIPELINE AGREEMENT DATED 23 AUGUST 1991

 
       
 
  NOVATION OF AGREEMENT FOR IVANHOE FIELD USE OF ROB ROY

C20
  FACILITIES DATED 23 AUGUST 1991

 
       
 
  NOVATION OF IVANHOE AND ROB ROY LIFTING AGREEMENT FOR FLOTTA

C21
  TERMINAL DATED 23 AUGUST 1991

 
       
 
  NOVATION OF IVANHOE AND ROB ROY GAS SALES AND TRANSPORTATION

C22
  ALLOCATION AGREEMENT DATED 23 AUGUST 1991

 
       
 
  NOVATION OF ROB ROY/IVANHOE COMMON STREAM AGREEMENT DATED 23

C23
  AUGUST 1991

 
       
 
  NOVATION OF TRI-PARTITE AGREEMENT (31 MAY 1989) DATED 23 AUGUST

C24
    1991  
 
       
 
  AGREEMENT FOR HAMISH FIELD USE OF ROB ROY FACILITIES DATED 31

C25
  OCTOBER 1991

 
       
 
  NOVATION OF PIPELINE AGREEMENT (1JULY 1989) DATED 21 DECEMBER

C26
    1992  
 
       
 
  NOVATION OF GAS TRANSPORTATION AGREEMENT (31 MAY 1989) DATED 21

C27
  DECEMBER 1992

 
       
 
  NOVATION OF THE OIL TRANSPORTATION HEADS OF AGREEMENT AND

 
  SUPPLEMENTAL AGREEMENT TO THE OIL TRANSPORTATION HEADS OF

C28
  AGREEMENT DATED 21 DECEMBER 1992

 
       
 
  NOVATION OF AGREEMENT FOR HAMISH FIELD USE OF ROB ROY FACILITIES

C29
  DATED 21 DECEMBER 1992

 
       
 
  NOVATION OF AGREEMENT FOR IVANHOE FIELD USE OF ROB ROY

C30
  FACILITIES DATED 21 DECEMBER 1992

 
       
 
  NOVATION OF AGREEMENT FOR THE TRANSPORTATION OF IVANHOE AND ROB

 
  ROY GAS IN THE FRIGG TRANSPORTATION SYSTEM DATED 21 DECEMBER

C31
    1992  
 
       
C32
  NOVATION OF TRI-PARTITE AGREEMENT DATED 21 DECEMBER 1992

 
       
 
  NOVATION OF ROB ROY AND IVANHOE COMMON STREAM AGREEMENT DATED 22

C33
  DECEMBER 1992

 
       
 
  AMENDING AGREEMENT TO THE AGREEEMENT FOR THE TRANSPORTATION OF

 
  IVANHOE AND ROB ROY GAS IN THE FRIGG TRANSPORTATION SYSTEM DATED

C34
  11 MAY 1993.
 
       
 
  FIRST AMENDING AGREEMENT TO THE TRI-PARTITE AGREEMENT DATED 11

C35
  MAY 1993

 
       
 
  THE GREATER FRIGG SYSTEM ALLOCATION AGREEMENT TARTAN AND ROB

 
  ROY/IVANHOE INTERIM ALLOCATION AGREEMENT (DRAFT) DATED 27

C36
  SEPTEMBER 1993.

 
       
 
  AMENDING THE OIL TRANSPORTATION HEADS OF AGREEMENT (28 AUGUST

 
  1987) AND THE SUPPLEMENTAL AGREEMENT THERETO (1 July 1989) DATED
C37
  07 FEBRUARY 1995
 
       
C38
  NOVATION OF TRI-PARTITE AGREEMENT (31 MAY 1989) DATED 1 July 1996

 
       
 
  NOVATION OF THE OIL TRANSPORTATION HEADS OF AGREEMENT AND

 
  SUPPLEMENTAL AGREEMENT TO THE OIL TRANSPORTATION HEADS OF

C39
  AGREEMENT DATED 9 JANUARY 1997

 
       
 
  NOVATION OF TRI-PARTITE AGREEMENT (31 MAY 1989) DATED 9 JANUARY

C40
    1997  
 
       
 
  ROB ROY/IVANHOE FIELD SPUR ALLOCATION AGREEMENT DATED 19 MAY

C41
    1997.  
 
       
 
  SUPPLEMENTAL LETTER AGREEMENT TO THE ROB ROY/IVANHOE FIELD SPUR

 
  ALLOCATION AGREEEMENT RE TRRIPFIELD ALLOCATION AGREEMENT (19

C42
  MAY 1997) DATED 19 MAY 1997

 
       
 
  R-BLOCK PROCESSING AND OPERATIONAL SERVICES AGREEMENT DATED 29
C43
  JANUARY 1998.

 
       
 
  FIRST AMENDING AGREEMENT TO THE ROB ROY/IVANHOE FIELD SPUR

C44
  ALLOCATION AGREEMENT (19 MAY 1997) DATED 30 MARCH 1998

 
       
 
  LETTER RE TRRIPFIELD SPUR ALLOCATION AGREEMENTS DATED 30 MARCH

C45
    1998  
 
       
 
  FIRST AMENDING AGREEMENT TO THE SPUR ALLOCATION AGREEMENT DATED

C46
  19 MAY 1997, DATED 30 MARCH 1998.
 
       
 
  HYDROCARBON ALLOCATION METHODOLOGY IVANHOE/ROB ROY/RENEE/RUBIE

C47
  DATED 26 NOVEMBER 1998

 
       
 
  NOVATION OF OIL TRANSPORTATION HEADS OF AGREEMENT (28 AUGUST

 
  1987) SUPPLEMENTAL AGREEMENT TO THE OIL TRANSPORTATION HEADS OF
 
  AGREEMENT (1 July 1989) AND AMENDMENT AGREEMENT TO THE OIL

 
  TRANSPORTATION HEADS OF AGREEMENT (7 FEBRUARY 1995) DATED 22

C48
  JANUARY 1999

 
       
 
  NOVATION OF PIPELINE AGREEMENT (1 July 1989) DATED 22 JANUARY

C49
    1999  
 
       
 
  NOVATION OF TRI-PARTITE AGREEMENT (31 MAY 1989) DATED 22 JANUARY

C50
    1999  
 
       
 
  SECOND AMENDING AGREEMENT AND SUPPLEMENTAL AGREEMENT TO THE ROB

 
  ROY/IVANHOE FIELD SPUR ALLOCATION AGREEMENT DATED 19 MAY 1997 IN

C51
  RESPECT OF R-BLOCK GAS, DATED 9 FEBRUARY 1999.

 
       
 
  NOVATION OF INTERFACE AGREEMENT CONCERNING INFORMATION AND DATA

 
  REQUIREMENTS RELATING TO THE TRANSPORTATION OF R-BLOCK LIQUIDS

C52
  IN THE FLOTTA SYSTEM DATED 1 MAY 2000

 
       
 
  NOVATION OF ACKNOWLEDGEMENT AGREEMENT RELATING TO THE

 
  TRANSPORTATION OF R-BLOCK LIQUIDS IN THE FLOTTA SYSTEM (20 MARCH

C53
  1998) DATED 01 MAY 2000
 
       
C54
  NOVATION OF PIPELINE AGREEMENT (1 JULY 1989) DATED 1 MAY 2000

 
       
 
  NOVATION AGREEMENT FOR USE OF ROB ROY FACILITIES BY HAMISH FIELD

C55
  DATED 30 JUNE 2000

 
       
 
  NOVATION AGREEMENT IN RESPECT OF IVANHOE AND ROB ROY LIFTING

C56
  AGREEMENT FOR FLOTTA TERMINAL (1 July 1989) DATED 30 JUNE 2000

 
       
 
  NOVATION OF COMMON STREAM AGREEMENT AND SELLER'S REPRESENTATIVE

 
  AGREEMENT (BOTH 31 MAY 1999) RELATING TO ROB ROY AND IVANHOE

C57
  FIELDS DATED 30 JUNE 2000

 
       
 
  NOVATION OF AGREEMENT FOR THE TRANSPORTATION OF IVANHOE AND ROB

 
  ROY GAS IN THE FRIGG TRANSPORTATION SYSTEM (31 MAY 1989) DATED

C58
  30 JUNE 2000
 
       
 
  NOVATION OF ROB ROY/IVANHOE FIELD SPUR ALLOCATION AGREEMENT (19

C59
  MAY 1997) DATED 30 JUNE 2000

 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND

C60
  OPERATIONAL SERVICES AGREEMENT DATED 30 JUNE 2000

 
       
C61
  NOVATION OF PIPELINE AGREEMENT (1 July 1989) DATED 30 JUNE 2000

 
       
 
  NOVATION OF (1) OIL TRANSPORTATION HEADS OF AGREEMENT (28 AUGUST

 
  1987) (2) SUPPLEMENTAL AGREEMENT TO THE OIL TRANSPORTATION HEADS
 
  OF AGREEMENT (1 July 1989) AND (3) AMENDMENT AGREEMENT TO THE

 
  OIL TRANSPORTATION HEADS OF AGREEMENT (7 FEBRUARY 1995) DATED

C62
  30 JUNE 2000
 
       
 
  NOVATION OF GAS TRANSPORTATION AGREEMENT(TARTAN) (31 MAY 1989)

C63
  DATED 30 JUNE 2000

 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND

 
  OPERATIONAL SERVICES AGREEMENT (29 JANUARY 1998) DATED 20 July

C64
    2000  
 
       
 
  NOVATION OF ROB ROY/IVANHOE GAS TRANSPORTATION AGREEMENT (31 MAY

C65
  1989) DATED 01 OCTOBER 2000
 
       
 
  NOVATION OF ROB ROY/IVANHOE FIELD SPUR ALLOCATION AGREEMENT (19

 
  MAY 1997) AS AMENDED AND SUPPLEMENTED BY ASSOCIATED AGREEMENTS

C66
  DATED 1 OCTOBER 2000

 
       
 
  AMENDING AGREEMENT TO THE GAS TRANSPORTATION AGREEMENT, DATED 17

C67
  NOVEMBER 2000.

 
       
 
  NOVATION OF ACKNOWLEDGEMENT AGREEMENT RELATING TO THE

 
  TRANSPORTATION OF R-BLOCK LIQUIDS IN THE FLOTTA SYSTEM (20 MARCH

C68
  1998) DATED 22 DECEMBER 2000
 
       
C69
  NOVATION OF PIPELINE AGREEMENT DATED 22 DECEMBER 2000

 
       
 
  NOVATION OF (1) OIL TRANSPORTATION HEADS OF AGREEMENT (28 AUGUST

 
  1987) (2) SUPPLEMENTAL AGREEMENT TO THE OIL TRANSPORTATION HEADS
 
  OF AGREEMENT (1 July 1989) AND (3) AMENDMENT AGREEMENT TO THE

 
  OIL TRANSPORTATION HEADS OF AGREEMENT (7 FEBRUARY 1995) DATED

C70
  22 DECEMBER 2000
 
       
 
  NOVATION OF INTERFACE AGREEMENT CONCERNING INFORMATION AND DATA

 
  REQUIREMENTS RELATING TO THE TRANSPORTATION OF R-BLOCK LIQUIDS

C71
  IN THE FLOTTA SYSTEM DATED 22 DECEMBER 2000

 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND

 
  OPERATIONAL SERVICES AGREEMENT (29 JANUARY 1998) DATED 12

C72
  NOVEMBER 2002

 
       
 
  NOVATION AGREEMENT OF AGREEMENT FOR THE TRANSPORTATION OF

 
  IVANHOE GAS AND ROB ROY GAS IN THE FRIGG TRANSPORTATION SYSTEM

C73
  (31 MAY 1989) DATED 10 OCTOBER 2003
 
       
 
  NOVATION AGREEMENT IN RESPECT OF IVANHOE AND ROB ROY LIFTING

C74
  AGREEMENT FOR FLOTTA TERMINAL (1JULY 1989) DATED 10 OCTOBER 2003

 
       
 
  NOVATION OF COMMON STREAM AGREEMENT AND SELLER'S REPRESENTATIVE

 
  AGREEMENT RELATING TO THE ROB ROY AND IVANHOE FIELDS (31 MAY

C75
  1989) DATED 10 OCTOBER 2003
 
       
 
  NOVATION OF PIPELINE AGREEMENT (1 JULY 1989) DATED 10 OCTOBER

C76
    2003  
 
       
 
  NOVATION OF ROB ROY/IVANHOE GAS TRANSPORTATION (TARTAN)

C77
  AGREEMENT (31 MAY 1989) DATED 10 OCTOBER 2003

 
       
 
  NOVATION OF (1) OIL TRANSPORTATION HEADS OF AGREEMENT (28 AUGUST

 
  1987) (2) SUPPLEMENTAL AGREEMENT TO THE OIL TRANSPORTATION HEADS
 
  OF AGREEMENT (1 July 1989) AND (3) AMENDMENT AGREEMENT TO THE

 
  OIL TRANSPORTATION HEADS OF AGREEMENT (7 FEBRUARY 1995) DATED

C78
  10 OCTOBER 2003
 
       
 
  NOVATION OF ACKNOWLEDGEMENT AGREEMENT RELATING TO THE

 
  TRANSPORTATION OF R-BLOCK LIQUIDS IN THE FLOTTA SYSTEM (20 MARCH

C79
  1998) DATED 10 OCTOBER 2003
 
       
 
  NOVATION ROB ROY/IVANHOE FIELD SPUR ALLOCATION AGREEMENT (19 MAY

 
  1997) AS AMENDED AND SUPPLEMENTED BY ASSOCIATED AGREEMENTS DATED
C80
  10 OCTOBER 2003
 
       
 
  NOVATION OF AGREEMENT FOR USE OF ROB ROY FACILITIES BY IVANHOE

C81
  FIELD (1 July 1989) DATED 10 OCTOBER 2003

 
       
 
  NOVATION AGREEMENT RELATING TO R-BLOCK PROCESSING AND

 
  OPERATIONAL SERVICES AGREEMENT (29 JANUARY 1998) DATED 10

C82
  OCTOBER 2003

 
       
 
  NOVATION OF AGREEMENT FOR USE OF ROB ROY FACILITIES BY HAMISH

C83
  FIELD (31 OCTOBER 1991) DATED 10 OCTOBER 2003

 
       
 
  NOVATION OF ROB ROY / IVANHOE GAS TRANSPORTATION AGREEMENT (31

C84
  MAY 1989) DATED 31 MAY 2004

 
       
C85
  WORKING INTEREST ASSIGNMENT DATED 31 MAY 2004

 
       
 
  NOVATION OF THE AGREEMENT FOR THE TRANSPORTATION OF GALLEY GAS

 
  AND R-BLOCK GAS THROUGH THE TARTAN SYSTEM AND THE GAS EXPORT

C86
  LINE (1 OCTOBER 2000) DATED 31 MAY 2004

 
       
 
  NOVATION OF (1) PIPELINE SHARING HEADS OF AGREEMENT DATED 26

 
  July 1978 (2) LETTER AGREEMENT IN RESPECT OF THE GAS PIPELINE

C87
  OPERATING AGREEMENT (24 APRIL 1989) DATED 31 MAY 2004

 
       
 
  NOVATION OF PT RISER OPERATING AGREEMENT (11 MAY 1993) DATED 31

C88
  MAY 2004

 
       
 
  LETTER AGREEMENT RE. TRANSPORTATION AND PROCESSING OF TARTAN,

C89
  GALLEY AND IVAN HOE/ROB ROY FIELD GAS DATED 25 MARCH 2005

 
       
 
  LETTER RE. TRANSPORTATION AND PROCESSING OF TARTAN, GALLEY AND

 
  IVANHOE/ROB ROY GAS IN THE FRIGG UK PIPELINE - SALE AND PURCHASE

C90
  OF TARTAN, GALLEY AND IVANHOE/ROB ROY GAS DATED 5 APRIL 2005

 
       
 
  PROXIMITY AGREEMENT IN RESPECT OF THE CONDUCT OF REPAIR WORK IN

 
  PROXIMITY TO THE AMERADA PIPELINE BETWEEN HESS AND TEUK DATED 23

C91
  DECEMBER 2005

 
       
 
  ROB ROY/IVANHOE ALLOCATION LETTER AGREEMENT RELATING TO

C92
  TRI-PARTITE AGREEMENT UNDATED

 
       
 
  NOVATION OF (1) OIL TRANSPORTATION HEADS OF AGREEMENT (28 AUGUST

 
  1987) (2) SUPPLEMENTAL AGREEMENT TO THE OIL TRANSPORTATION HEADS
 
  OF AGREEMENT (1 July 1989) AND (3) AMENDMENT AGREEMENT TO THE

 
  OIL TRANSPORTATION HEADS OF AGREEMENT (7 FEBRUARY 1995) DATED

C93
  12 NOVEMBER 2002
 
       
 
  NOVATION OF PIPELINE AGREEMENT (1 JULY 1989) DATED 12 NOVEMBER

C94
    2002  
 
       
D
  PRODUCT SALE & PURCHASE
 
       
 
  AGREEMENT BETWEEN DEMINEX AND BG FOR SALE AND PURCHASE OF

 
  NATURAL GAS FROM THE ROB ROY AND IVANHOE FIELDS DATED 31 MAY

D01
    1989  
 
       
D02
  SELLER'S REPRESENTATIVE AGREEMENT DATED 31 MAY 1989

 
       
D03
  LETTER RE ROB ROY/IVANHOE - ALLOCATION DATED 31 MAY 1989

 
       
 
  AGREEMENT BETWEEN PICT AND BG FOR SALE AND PURCHASE OF NATURAL

D04
  GAS FROM THE ROB ROY AND IVANHOE FIELDS DATED 31 MAY 1989

 
       
 
  AGREEMENT BETWEEN KERR-MCGEE AND BRITISH GAS FOR THE SALE AND

 
  PURCHASE OF NATURAL GAS FROM THE ROB ROY AND IVANHOE FIELDS

D05
  DATED 31 MAY 1989

 
       
D06
  THE RESTRICTION OF AMENDMENTS AGREEMENT DATED 31 MAY 1989

 
       
 
  IVANHOE AND ROB ROY GAS SALES AND TRANSPORTATION ALLOCATION

D07
  AGREEMENT DATED 1 July 1989

 
       
 
  TARTAN AND ROB ROY/IVANHOE INTERIM ALLOCATION AGREEMENT DATED 18

D08
  AUGUST 1989.

 
       
 
  NOVATION OF SELLER'S REPRESENTATIVE AGREEMENT DATED 23 AUGUST

D09
    1991  
 
       
 
  NOVATION OF TARTAN AND ROB ROY/IVANHOE INTERIM ALLOCATION

D10
  AGREEMENT DATED 23 AUGUST 1991

 
       
 
  NOVATION OF THE RESTRICTION OF AMENDMENTS AGREEMENT (31 MAY

D11
  1989) DATED 23 AUGUST 1991
 
       
 
  NOVATION OF IVANHOE AND ROB ROY GAS SALES AND TRANSPORTATION

D12
  ALLOCATION AGREEMENT DATED 21 DECEMBER 1992

 
       
 
  NOVATION OF LETTER AGREEMENT ON REVENUE SHARING PROPOSALS FOR

D13
  FLOTTA TERMINAL DATED 21 DECEMBER 1992

 
       
 
  NOVATION OF SELLER'S REPRESENTATIVE AGREEMENT (23 AUGUST 1991)

D14
  DATED 21 DECEMBER 1992

 
       
 
  NOVATION OF THE RESTRICTION OF AMENDMENTS AGREEMENT (31 MAY

D15
  1989) DATED 21 DECEMBER 1992
 
       
 
  NOVATION OF TARTAN AND ROB ROY/IVANHOE INTERIM ALLOCATION

D16
  AGREEMENT DATED 22 DECEMBER 1992

 
       
 
  TARTAN AND ROB ROY/IVANHOE INTERIM ALLOCATION AGREEMENT DATED 30

D17
  SEPTEMBER 1993

 
       
 
  SUPPLEMENTAL LETTER AGREEMENT TO THE TARTAN AND ROB ROY/IVANHOE

D18
  INTERIM ALLOCATION AGREEMENT DATED 30 SEPTEMBER 1993

 
       
 
  LETTER RE TARTAN AND ROB ROY/IVANHOE INTERIM ALLOCATION

D19
  AGREEMENT DATED 27 JulY 1994

 
       
 
  NOVATION AGREEMENT IN RESPECT OF RESTRICTION OF AMENDMENTS

D20
  AGREEMENT (31 MAY 1989) DATED 30 JUNE 2000

 
       
 
  NOVATION OF AGREEMENT FOR THE SALE AND PURCHASE OF GAS FROM THE

D21
  ROB ROY AND IVANHOE FIELDS (31 MAY 1989) DATED 30 JUNE 2000

 
       
 
  NOVATION OF IVANHOE AND ROB ROY GAS SALES AND TRANSPORTATION

D22
  ALLOCATION AGREEMENT (1 JULY 1989) DATED 12 NOVEMBER 2002

 
       
 
  NOVATION OF LETTER AGREEMENT ADDRESSING FLOTTA TERMINAL - POWER

 
  EXPORT SCHEME AND ORKNEY WATER TEST CENTRE REVENUE SHARING

D23
  PROPOSALS DATED 10 OCTOBER 2003

 
       
 
  NOVATION OF IVANHOE AND ROB ROY GAS SALES & TRANSPORTATION

D24
  ALLOCATION AGREEMENT (1 JULY 1989) DATED 10 OCTOBER 2003

 
       
 
  NOVATION OF AN AGREEMENT FOR THE SALE AND PURCHASE OF NATURAL

 
  GAS FROM ROB ROY AND IVANHOE FIELDS (31 MAY 1989) DATED 10

D25
  OCTOBER 2003

 
       
 
  NOVATION AGREEMENT IN RESPECT OF RESTRICTION OF AMENDMENTS

D26
  AGREEMENT (31 MAY 1989) DATED 10 OCTOBER 2003

 
       
 
  TARTAN - IVANHOE/ROB ROY GAS SUPPLY AND PURCHASE AGREEMENT DATED

D27
  31 AUGUST 2005
 
       
E
  MISCELLANEOUS
 
       
E01
  CONFIDENTIALITY AGREEMENT DATED 17 APRIL 1985

 
       
 
  POWER OF ATTORNEY - PICT PETROLEUM PLC APPOINTING AMERADA HESS

E02
  LIMITED AS ITS ATTORNEY

 
       
E03
  ROB ROY/IVANHOE PARENT COMPANY GUARANTEE DATED 14 JUNE 1989..

 
       
 
  CONTRACT OF SETTLEMENT AND RELEASE BETWEEN HESS AND CHARLTON

E04
  LESLIE DATED 21 JUNE 1991

 
       
 
  POWER OF ATTORNEY APPOINTING BRAN WILLIAM HEMMING ON BEHALF OF

 
  KERR-MCGEE TO EXECUTE A SALE AND PURCHASE AGREEMENT BETWEEN KM

 
  AND TOTL, TEUK RE LICENCE P.218 15/21A AND P.588 15/21B DATED 5

E05
  SEPTEMBER 2002

 
       
 
  AGREEMENT FOR THE RETENTION OF DOCUMENTS OUTSIDE THE UK RE

 
  IVANHOE, ROB ROY, HAMISH, BALMORAL AND STIRLING DATED 13

E06
  SEPTEMBER 2002

 
       
 
  POWER OF ATTORNEY APPOINTING AUSTIN WELCH TO EXECUTE THE

 
  ASSIGNMENT OF PERCENTAGE INTEREST BETWEEN TLM AND KERR-MCGEE

 
  TERMINATING ON 1 DECEMBER 2002 FOR LICENCE P.218 BLOCK 15/21A

E07
  AND P.588 BLOCK 15/21B DATED 1 NOVEMBER 2002

 
       
 
  POWER OF ATTORNEY APPOINTING AUSTIN WELCH TO EXECUTE THE

 
  ASSIGNMENT OF PERCENTAGE INTEREST BETWEEN TLM AND KERR-MCGEE

 
  TERMINATING ON 1 DECEMBER 2002 FOR LICENCE P.201 BLOCK 16/21A

E08
  DATED 1 NOVEMBER 2002

 
       
 
  POWER OF ATTORNEY APPOINTING JON HENDRIK BOOT TO SIGN, EXECUTE,

 
  COMPLETE, APPROVE AND DELIVER ON BEHALF OF PREMIER PICT DATED 5

E09
  SEPTEMBER 2003

 
       
 
  POWER OF ATTORNEY APPOINTING PHILIPARGO ON BEHALF OF TOTL TO

E10
  EXECUTE THE SALE AND PURCHASE AGREEMENT DATED 9 SEPTEMBER 2003

 
       
 
  CERTIFICATE OF INCORPORATION ON CHANGE OF NAME - KERR-MCGEE OIL

E11
  (U.K.) LIMITED TO MAERSK OIL UK LIMITED DATED 17 NOVEMBER 2005

 
       
F
  DTI
 
       
 
  DTI - LICENCE NO. P.218 AND P.588 CONSENT TO FLARE GAS FOR THE

F01
  PERIOD 1 July 1991 TO 31 DECEMBER 1991 DATED 28 JUNE 1991

 
       
 
  DTI - LICENCE NO. P.218 AND P.588 DEVELOPMENT AND PRODUCTION

F02
  WORKS DATED 8 NOVEMBER 1991

 
       
 
  DTI - LICENCE NO. P.218 AND P.588 CONSENT TO FLARE GAS FOR THE

F03
  PERIOD 1 JANUARY 1992 TO 30 JUNE 1992 DATED 31 DECEMBER 1991

 
       
 
  LETTER TO DTI - CONSENT TO THE FLARING OF GAS P.218, P.220,

 
  P.226, P.238, P.249, P.250, P.324, P.339, P.588 & P.640 DATED 19

F04
  DECEMBER 2002

 
       
 
  DTI - INVITATION TO MAKE REPRESENTATION UNDER SECTION 31(4)

F05
  SUBMARINE PIPELINES IVANHOE BLOCK 15/21A DATED 14 FEBRUARY 2003

 
       
 
  DTI - INVITATION TO MAKE REPRESENTATION UNDER SECTION 31(4)

 
  SUBMARINE PIPELINES BLOCK PL515 TO PL523, PL525 TO PL529, PL531

F06
  TO PL539 & PL541 TO PL546 DATED 14 FEBRUARY 2003

 
       
 
  DTI - INVITATION TO MAKE REPRESENTATION UNDER SECTION 31(4)

F07
  SUBMARINE PIPELINES PL684 TO PL687 DATED 14 FEBRUARY 2003

 
       
 
  DTI - INVITATION TO MAKE REPRESENTATION UNDER SECTION 31(4)

F08
  SUBMARINE PIPELINES PL556 DATED 14 FEBRUARY 2003

 
       
 
  DTI - INVITATION TO MAKE REPRESENTATION UNDER SECTION 31(4)

 
  SUBMARINE PIPELINES PL1881, PL1882, PLU1883 DATED 14 FEBRUARY

F09
    2003  
 
       
 
  DTI - INVITATION TO MAKE REPRESENTATION UNDER SECTION 31(4)

 
  OFFSHORE INSTALLATIONS BLOCK 15/21A & 15/21B DATED 14 FEBRUARY

F10
    2003  
 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE SUBMARINE PIPELINES

F11
  PL1769 AND PL1770 DATED 25 MARCH 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE OFFSHORE

 
  INSTALLATIONS ROY ROY SUBSEA PRODUCTION MANIFOLD DATED 25 MARCH

F12
    2003  
 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE SUBMARINE PIPELINES

F13
  PL684 TO PL687 DATED 25 MARCH 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE OFFSHORE

 
  INSTALLATIONS IVANHOE FLOATING PRODUCTION FACILITY DATED 25

F14
  MARCH 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE SUBMARINE PIPELINES

F15
  PL1881, PL1882 AND PLU1883 DATED 25 MARCH 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE SUBMARINE PIPELINES

F16
  PL556 DATED 25 MARCH 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE SUBMARINE PIPELINES

 
  PL515 TO PL523, PL525 TO PL529, PL531 TO PL539 AND PL541 TO

F17
  PL546 DATED 25 MARCH 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE UNDER SECTION 31(5)

 
  CONSIDERATION TO WITHDRAW RE IVANHOE BLOCK 15/21A DATED 6 JUNE

F18
    2003  
 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE UNDER SECTION 31(5)

 
  CONSIDERATION TO WITHDRAW RE IVANHOE PIPELINE PL1769 AND PL1770

F19
  DATED 6 JUNE 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE UNDER SECTION 31(5)

 
  CONSIDERATION TO WITHDRAW RE IVANHOE PIPELINE PL556 DATED 6 JUNE

F20
    2003  
 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE UNDER SECTION 31(5)

 
  CONSIDERATION TO WITHDRAW RE ROB ROY PIPELINES PL1881 TO PLU1883

F21
  DATED 6 JUNE 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE UNDER SECTION 31(5)

 
  CONSIDERATION TO WITHDRAW RE ROB ROY PIPELINES PL515 TO PL523,

F22
  PL525 TO PL529, PL531 TO PL539, PL541 TO PL546 DATED 6 JUNE 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE UNDER SECTION 31(5)

 
  CONSIDERATION TO WITHDRAW RE ROB ROY PIPELINES PL684 TO PL687

F23
  DATED 6 JUNE 2003

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE UNDER SECTION 31(5)

 
  CONSIDERATION TO WITHDRAW RE ROB ROY BLOCK 15/21A AND 15/21B -

F24
  SUBSEA PRODUCTION MANIFOLD DATED 6 JUNE 2003

 
       
 
  DTI - SECTION 29 NOTICE SUBMARINE PIPELINES FOR PL513,514,547 TO

F25
  567, 1769, 1770 DATED 21 AUGUST 2003
 
       
 
  DTI - PETROLEUM PRODUCTION LICENCE NO. P.218 AND P.588 CONSENT

F26
  TO VENT GAS DATED 31 DECEMBER 2003

 
       
 
  DTI - PETROLEUM PRODUCTION LICENCE NO. P.218 AND P.588 CONSENT

F27
  TO FLARE GAS DATED 31 DECEMBER 2003

 
       
 
  DTI - PETROLEUM PRODUCTION LICENCE NO. P.218 AND P.588

 
  DEVELOPMENT AND PRODUCTION WORKS FOR THE IVANHOE FIELD DATED 31

F28
  DECEMBER 2003

 
       
 
  DTI - PETROLEUM PRODUCTION LICENCE NO. P.218 AND P.588

 
  DEVELOPMENT AND PRODUCTION WORKS FOR THE ROB ROY FIELD DATED 31

F29
  DECEMBER 2003

 
       
 
  DTI - PETROLEUM PRODUCTION LICENCE NO. P.218 AND P.588

 
  DEVELOPMENT AND PRODUCTION WORKS FOR THE HAMISH FIELD DATED 31

F30
  DECEMBER 2003

 
       
 
  DTI - INVITATION TO MAKE REPRESENTATIONS UNDER SECTION 31(4)

F31
  SUBMARINE PIPELINES DATED 20 MAY 2004

 
       
 
  DTI - INVITATION TO MAKE REPRESENTATIONS UNDER SECTION 31(4)

 
  OFFSHORE INSTALLATIONS FOR INVANHOE BLOCK 15/21A DATED 20 MAY

F32
    2004  
 
       
 
  DTI - PETROLEUM ACT 1998 : INVITATION TO MAKE REPRESENTATION

F33
  UNDER SECTION 31(4) OFFSHORE INSTALLATIONS DATED 15 JUNE 2004

 
       
 
  DTI - PETROLEUM ACT 1998 : INVITATION TO MAKE REPRESENTATION

F34
  UNDER SECTION 31(4) SUBMARINE PIPELINES DATED 15 JUNE 2004

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE SUBMARINE PIPELINES

F35
  DATED 29 JUNE 2004

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE OFFSHORE

F36
  INSTALLATIONS DATED 29 JUNE 2004

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE OFFSHORE

F37
  INSTALLATIONS DATED 21 July 2004

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE SUBMARINE PIPELINES

F38
  DATED 21 July 2004

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE SUBMARINE PIPELINES

F39
  DATED 14 OCTOBER 2004

 
       
 
  DTI - PETROLEUM ACT 1998 : SECTION 29 NOTICE SUBMARINE PIPELINES

F40
  DATED 14 OCTOBER 2004

 
       
 
  DTI - LICENCE NO. P.218 AND P.588 DEVELOPMENT AND PRODUCTION

F41
  WORKS DATED 31 DECEMBER 2004

 
       
 
  DTI - LICENCE NO. P.218 AND P.588 DEVELOPMENT AND PRODUCTION

F42
  WORKS DATED 31 DECEMBER 2004

 
       
 
  DTI - LICENCE NO. P.218 AND P.588 CONSENT TO FLARE GAS FOR THE

F43
  PERIOD 1 JANUARY TO 31 DECEMBER 2005 DATED 31 DECEMBER 2004

 
       
 
  DTI - PETROLEUM PRODUCTION LICENCE NO. P.218 AND P.588 CONSENT

F44
  TO VENT GAS DATED 31 DECEMBER 2004

 
       

14

              LICENCE P.140 BLOCK 15/26A A   LICENCE DATA -        
 
  LICENCE P.140 TO SEARCH AND BORE FOR AND GET PETROLEUM IN BLOCK

 
  15/26, DATED 28 FEBRUARY 1972 AND COVERING LETTER DATED 29
A01
  DECEMBER 1971.

 
       
A02
  SCHEDULE OF RETAINED AREA LICENCE P.140 FROM 1 DECEMBER 1977

 
       
A03
  ASSIGNMENT OF LICENCE P.140, DATED 1 JANUARY 1981.

 
       
A04
  DEED OF ASSIGNMENT OF INTEREST DATED 18 AUGUST 1982.

 
       
A05
  DEED OF ASSIGNMENT OF INTEREST DATED 18 AUGUST 1992.

 
       
 
  LETTER RE TRANSFER OF OPERATORSHIP, LICENCE P.140, DATED 17

A06
  SEPTEMBER 1992.

 
       
 
  DEED OF LICENCE ASSIGNMENT LICENCE NO. P.140 DATED 10 DECEMBER

A07
    1992.  
 
       
A08
  DEED OF LICENCE ASSIGNMENT LICENCE P.140, DATED 30 JULY 1993

 
       
 
  ASSIGNMENT OF INTEREST AGREEMENT P.140 BETWEEN BP& PHILLIPS

A09
  DATED 30 JULY 1993

 
       
 
  DEED OF LICENCE ASSIGNMENT UNITED KINGDOM CONTINENTAL SHELF

A10
  PETROLEUM PRODUCTION LICENCE NO. P.140, DATED 28 JUNE 1994.

 
       
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM PRODUCTION

A11
  LICENCE P.140 DATED 1 DECEMBER 2002

 
       
A12
  EXECUTION DEED FOR PRODUCTION LICENCE P.140 DATED 16 MAY 2005

 
       
B
  OPERATING AGREEMENTS
 
       
B01
  OPERATING AGREEMENT LICENCE P.140, DATED 12 JUNE 1973

 
       
 
  NOVATION AGREEMENT RELATING TO JOA (12 JUNE 1973) DATED 1

B02
  JANUARY 1981.

 
       
 
  NOVATION AND AMENDMENT AGREEMENT RELATING TO JOINT OPERATING

 
  AGREEMENT FOR LICENCE NO. P.140 (12 JUNE 1973), DATED 10

B03
  DECEMBER 1992.

 
       
 
  NOVATION AND AMENDMENT AGREEMENT RELATING TO JOINT OPERATING

 
  AGREEMENT FOR LICENCE NO. P.140 (12 JUNE 1973), DATED 30 JULY

B04
    1993.  
 
       
 
  NOVATION AND AMENDMENT AGREEMENT RELATING TO JOINT OPERATING

 
  AGREEMENT FOR LICENCE NO. P.140 (12 JUNE 1973), DATED 28 JUNE

B05
    1994.  
 
       
 
  NOVATION OF UNITED KINGDOM PETROLEUM PRODUCTION LICENCE P.140

B06
  JOINT OPERATING AGREEMENT (12 JUNE 1973) DATED 1 DECEMBER 2002

 
       
 
  EXECUTION DEED FOR P.140 RE JOINT OPERATING AGREEMENT (12 JUNE

B07
  1973) DATED 16 MAY 2005
 
       

Schedule 2

Allocation of Final Consideration

$M

                                      Plant & Machinery   Mineral Extraction  
Licence   Total
Ivanhoe, Rob Roy and Hamish Fields
    9.0       0.0       6.0       15.0  
 
                               
Renee Field
    6.4       0.0       1.6       8.0  
 
                               
Rubie Field
    17.6       0.0       1.4       19.0  
 
                               
Alba Field
    62.6       0.0       25.9       88.5  
 
                               
Caledonia Field
    3.6       0.0       0.9       4.5  
 
                               
Totals
    99.2       0.0       35.8       135.0  
 
                               

For the avoidance of doubt, any sums that may become payable pursuant to the
Adjustment Clauses or pursuant to a warranty claim under Clause 8 shall be added
to or deducted from the balance attributable to the Interests under (iii) above.

15

Schedule 3

Working Capital

Part A



1.   Pursuant to Clause 3.6 of this Agreement, the working capital balance for
each of the Interests shall be determined in accordance with the provisions of
this Schedule, by:



1.1   adding together the amounts of the Cash Balances, trade account
receivables, prepayments and sundry receivables, VAT Receivable, Other Assets,
Inventory (net of Inventory Provisions) and Underlifts (the “Positive Balance”)
for each Interest; and



1.2   adding together the amounts of any overdraft balance, VAT Payable,
Accruals, Other Liabilities and Overlifts (the “Negative Balance”) for each
Interest; and



1.3   deducting each Negative Balance from each Positive Balance, and adding
together the net balances.



2.   Elements



2.1   The elements of working capital shall comprise those items set out in the
Exhibit to this Schedule, which items shall have the following meanings:

“Cash Balances” means cash balances held by the Joint Account at the Economic
Date;

“VAT Receivable/Payable” means VAT due to/from the Joint Account but not
recovered/paid at the Economic Date;

“Other Assets” means other assets due to the Joint Account but unpaid at the
Economic Date;

“Inventory” means the value of inventory reflected in the Joint Venture Billings
and equipment held at the onshore warehouse, vendors yards and offshore;

“Inventory Provisions” means both general and specific provision made for
obsolete, slow moving or defective items of inventory as adopted by the Joint
Account at the Economic Date and as set out in the Joint Venture Billings;

“Accruals” means the amounts accrued by the Joint Account but unpaid as at the
Economic Date;

“Other Liabilities” means the other liabilities accrued by the Joint Account but
unpaid as at the Economic Date;

“Joint Account” means any joint account held by the relevant Operator in
accordance with each of the JOAs and any relevant pipeline operating agreement;

“Overlift/Underlift” means, in relation to the interest of a Seller in a Field,
the amount in barrels by which the aggregate amount of Oil, or NGL products in
metric tonnes, or Gas as described in the Hydrocarbon Accounts prepared by the
Field Operator, lifted by the Seller on and before the Economic Date exceeds (in
the case of Overlift) or falls short of (in the case of Underlift) the aggregate
amount of production entitlement on and before the Economic Date attributable to
that interest. The Overlift/Underlift position of each Field at the Economic
Date is set out in the relevant terminal accounts.



3.   Valuation of certain elements

For all elements of working capital, other than Overlift and Underlift, trade
accounts receivables, prepayments and sundry receivables, the figures shall be
derived from the statements provided by the Operator (Joint Venture Billings).



4.   Valuation of Overlift and Underlift for Crude Oil

The value of any Overlift/Underlift of a Field shall be taken to be the average
price per barrel achieved from sales in the month prior to the Economic Date.
Where no sales have occurred in the prior month then the actual sales in the
months subsequent to the Economic Date as adjusted for the premium or discounts
in current contracts will be used. In the case of Overlift, the resulting
valuation will have deducted therefrom, any PRT net of CT paid or to be paid, by
the relevant Seller on such Overlift.



5.   Valuation of Overlift and Underlift for NGL Products

The value of any Overlift and Underlift of a field shall be taken to be the
average price per metric tonnes achieved from sales in the months subsequent to
the Economic Date.



6.   Valuation of Overlift and Underlift for Gas Products

Overlift or Underlift gas entitlement balances present due to gas banking or
daily nominations arrangements shall be determined with reference to the
prevailing gas price invoiced in the prior month.

7. Currency

Euro, GBP and other denominated amounts are to be translated into US Dollars at
the applicable conversion rate.

Part B

Working capital balances shall be determined as set out above in respect of each
of the Interests.

16

Exhibit

Form of Working Capital Statement

              Interest   100% Joint Venture   Interest %   Interest Share As per
Joint Venture Billings (where relevant)
       
 
             
       
 
           
Cash
 
 
 

 
 
 
 

 
           
VAT Receivable/Payable
 
 
 

 
 
 
 

 
            Trade account receivables
       
 
             
       
 
            Prepayments and sundry receivables
       
 
             
       
 
           
Other Assets
 
 
 

 
 
 
 

 
           
Inventory
 
 
 

 
 
 
 

 
           
Inventory Provisions
 
 
 

 
 
 
 

 
           
Accruals
 
 
 

 
 
 
 

 
           
Other Liabilities
 
 
 

 
 
 
 

 
            As per terminal accounts
       
 
             
       
 
           
TOTAL WORKING CAPITAL
 
 
 

 
 
 
 


Schedule 4

Interim and Final Completion Statement Formats

Statement of Final Consideration and Adjustments

              Description   Clause/   Amount   Amount     Schedule   [£/$] [£/$]
Consideration
  Clause 3.4       X
 
           
Interest thereon
  Clause 3.16   +  

 
            Adjustments*

 
             

 
           
Working Capital Adjustment
  Clause 3.6,
Schedule 3   +/-

 


 
           
Interest thereon
  Clause 3.16   +/-   +/-
 
           
Cash Calls Adjustment
  Clause 3.7   +  

 
           
Interest thereon
  Clause 3.16   +   +
 
           
NPR Adjustment
  Clause 3.8   —  

 
           
Interest thereon
  Clause 3.16   -   —
 
           
Petroleum Sales Adjustment
  Clause 3.9   —  

 
           
Interest thereon
  Clause 3.16   -   —
 
           
Interim Period Adjustment
  Clause 3.10   +  

 
           
Interest thereon
  Clause 3.16   +   +
 
           
 
  Clause 3.11  
 

 
           
Total
 
 
 

 
 
 
 

 
           
* A separate set of
adjustments will be
prepared for each part of
the Interests.
 



 



 





Schedule 5

Seller’s Warranties



1.   The Seller is a licensee of the Licences and is (and unless otherwise
agreed by the Endeavour Energy UK Limited will at Completion be) the sole
beneficial owner of the Interests.



2.   Following fulfilment of the Conditions Precedent, the Seller will have the
right to transfer and assign full legal and beneficial ownership of the
Interests to the Purchaser.



3.   Subject to the provisions of the Interests Documents, no Encumbrances are
(or will at Completion be) in existence and in force over the Interests nor,
subject as aforesaid, is there in effect any agreement or commitment to create
the same.



4.   So far as the Seller is aware, the Seller has not committed any material
breach of the Licences or any of the other Interests Documents nor received
notice that any of the parties to any of the above-mentioned documents, which
breach, at the date of making this statement, is of a material nature and is
subsisting.



5.   The Licences and Interests Documents and all rights and interests of the
Seller thereunder or deriving therefrom are in full force and effect. No notice
has been given to the Seller or, so far as the Seller is aware, to any other
licensee of the Licences or any of them, by the Secretary, of any intention to
revoke the Licences or any of them. The Seller has not knowingly by act or
omission done anything which would cause the Licences or any of them to be
revoked.



6.   As far as the Seller is aware no Licence is in the course of being
surrendered in whole or in part.



7.   As far as the Seller is aware none of the current licensees of the Licences
or the current parties to any JOA has given any notice of withdrawal from the
Licence or JOA.



8.   The Seller is not a party to any material litigation or arbitration or
administrative proceedings in respect of which a writ or summons or other formal
pleading has been served or judgement issued, nor is there any claim (whether or
not formulated within a formal pleading as aforesaid) or dispute in relation to,
and which is likely materially to prejudice or detrimentally affect in any
material manner, the Interests, and the Seller is not aware that any such
litigation, arbitration, administrative proceedings claim or dispute are
threatened or pending either by or against the Seller, and, so far as the Seller
is aware, there are no facts known to the Seller which are likely to give rise
to any claim or dispute which is likely so to prejudice or detrimentally affect
in any material manner the Interests, and, so far as the Seller is aware, none
of the other licensees of the Licences or the parties to the Interests Documents
is a party to any litigation, arbitration or administrative proceedings or any
claim or dispute or judgment in relation to, and which is likely to prejudice or
detrimentally affect in any material manner, the Interests.



9.   The Interests Documents are the only material agreements to which the
Seller is party relating to the Interests.



10.   The Seller is duly incorporated with limited liability and validly
existing under the laws of England and Wales.



11.   All necessary corporate action has been taken on the part of the Seller to
authorise, execute and deliver this Agreement and perform the transactions
contemplated by this Agreement.



12.   The signing and delivery of this Agreement and, subject to fulfilment of
the Conditions Precedent, the performance of any of the transactions
contemplated by this Agreement will not materially contravene or constitute a
material default under any provision contained in any relevant law, judgment,
order, licence, permit or consent by which the Seller or any of its Affiliates
or their respective assets is bound or affected.



13.   The Seller has not received written notification from a government entity
of any Environmental Liability for which the Purchaser would be liable pursuant
to Clause 7 of this Agreement.

Schedule 6

Purchaser’s Warranties



1.   The Purchaser is duly incorporated with limited liability and validly
existing under the laws of England and Wales.



2.   All necessary corporate action has been taken on the part of the Purchaser
to authorise, execute and deliver this Agreement and perform the transactions
contemplated by this Agreement.



3.   The documents which contain or establish the Purchaser’s constitution
incorporate provisions which authorise, and all necessary corporate action has
been taken to authorise, the Purchaser to execute and deliver this Agreement and
perform the transactions contemplated hereby.



4.   The signing and delivery of this Agreement and, subject to fulfilment of
the Conditions Precedent, the performance of any of the transactions
contemplated by this Agreement will not materially contravene or constitute a
material default under any provision contained in any relevant law, judgment,
order, licence, permit or consent by which the Purchaser or any of its
Affiliates or their respective assets is bound or affected.



5.   No litigation, arbitration, administrative proceeding, dispute or judgment
against the Purchaser or to which the Purchaser is a party which might by itself
or together with any such other proceedings have a material adverse effect on
its business, assets or condition and which would materially and adversely
affect its ability to observe or perform its obligations under this Agreement
and the transactions contemplated hereby, is subsisting or, so far as the
Purchaser is aware, threatened or pending against the Purchaser or any of its
assets.

17